 

Exhibit 10.3

 

 

 

SECOND AMENDED AND RESTATED SECURED TERM LOAN AGREEMENT

BY AND AMONG

NEW PLAN EXCEL REALTY TRUST, INC.,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, AND

BANC OF AMERICA SECURITIES LLC AND
BNY CAPITAL MARKETS, INC,
AS JOINT LEAD ARRANGERS

BANC OF AMERICA SECURITIES LLC,
AS SOLE BOOK MANAGER,

SUNTRUST BANK,
AS DOCUMENTATION AGENT,

AND
THE BANK OF NEW YORK,
AS SYNDICATION AGENT

DATED AS OF AUGUST 25, 2006

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

1.

 

DEFINITIONS

 

6

 

 

1.1

 

Defined Terms

 

6

 

 

1.2

 

Other Interpretive Provisions

 

27

 

 

1.3

 

Accounting Terms

 

28

 

 

1.4

 

Rounding

 

28

 

 

1.5

 

Times of Day

 

28

 

 

1.6

 

Clarification Concerning Calculations for Joint Ventures

 

28

 

 

 

 

 

 

 

2.

 

AMOUNT AND TERMS OF LOANS

 

28

 

 

2.1

 

Loans

 

28

 

 

2.2

 

Notes

 

29

 

 

2.3

 

Procedure for Loan Borrowings

 

29

 

 

2.4

 

Intentionally Omitted

 

30

 

 

2.5

 

Intentionally Omitted

 

30

 

 

2.6

 

Repayment of Loans; Evidence of Debt

 

30

 

 

2.7

 

Prepayments of the Loans

 

30

 

 

2.8

 

Conversions

 

31

 

 

2.9

 

Interest Rate and Payment Dates

 

31

 

 

2.10

 

Substituted Interest Rate

 

32

 

 

2.11

 

Taxes; Net Payments

 

33

 

 

2.12

 

Illegality

 

33

 

 

2.13

 

Increased Costs

 

33

 

 

2.14

 

Indemnification for Break Funding Losses

 

34

 

 

2.15

 

Use of Proceeds

 

35

 

 

2.16

 

Capital Adequacy

 

35

 

 

2.17

 

Administrative Agent’s Records

 

35

 

 

 

 

 

 

 

3.

 

FEES; PAYMENTS

 

35

 

 

3.1

 

Fees

 

35

 

 

3.2

 

Payments; Application of Payments

 

36

 

 

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES

 

36

 

 

4.1

 

Existence and Power

 

36

 

 

4.2

 

Authority

 

37

 

 

4.3

 

Binding Agreement

 

37

 

 

4.4

 

Subsidiaries; DownREIT Partnerships

 

37

 

 

4.5

 

Litigation

 

37

 

 

4.6

 

Required Consents

 

38

 

 

4.7

 

No Conflicting Agreements

 

38

 

 

4.8

 

Compliance with Applicable Laws

 

38

 

 

4.9

 

Taxes

 

38

 

 

4.10

 

Governmental Regulations.

 

38

 

 

4.11

 

Federal Reserve Regulations; Use of Loan Proceeds

 

38

 

 

4.12

 

Plans; Multiemployer Plans

 

38

 

 

4.13

 

Financial Statements

 

39

 

 

4.14

 

Property

 

39

 

 

4.15

 

Franchises, Intellectual Property, Etc

 

39

 

i


--------------------------------------------------------------------------------




 

 

4.16

 

Environmental Matters

 

39

 

 

4.17

 

Labor Relations

 

40

 

 

4.18

 

Setoff

 

40

 

 

4.19

 

Solvency

 

40

 

 

4.20

 

REIT Status

 

41

 

 

4.21

 

List of Unencumbered Assets

 

41

 

 

4.22

 

Operation of Business

 

41

 

 

4.23

 

No Misrepresentation

 

41

 

 

4.24

 

Taxpayer ID

 

41

 

 

 

 

 

 

 

5.

 

CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

41

 

 

5.1

 

Evidence of Action

 

41

 

 

5.2

 

This Agreement

 

42

 

 

5.3

 

Notes

 

42

 

 

5.4

 

Guaranty

 

42

 

 

5.5

 

Security Documents

 

42

 

 

5.6

 

Instruction Letter

 

42

 

 

5.7

 

Litigation

 

42

 

 

5.8

 

Opinion of Counsel to the Borrower

 

43

 

 

5.9

 

Fees

 

43

 

 

5.10

 

Fees and Expenses of Special Counsel

 

43

 

 

5.11

 

Compliance

 

43

 

 

5.12

 

Loan Closing

 

43

 

 

5.13

 

Documentation and Proceedings

 

43

 

 

5.14

 

Required Acts and Conditions

 

43

 

 

5.15

 

Approval of Special Counsel

 

43

 

 

5.16

 

Other Documents

 

43

 

 

5.17

 

Loan to Value

 

 

 

 

 

 

 

 

 

6.

 

COLLATERAL SECURITY; RESTRICTED INTERESTS

 

43

 

 

6.1

 

Collateral

 

43

 

 

6.2

 

Substitution or Addition of Restricted Interests

 

44

 

 

6.3

 

Sale of a Subject Property

 

45

 

 

6.4

 

Release of Collateral Interest

 

45

 

 

 

 

 

 

 

7.

 

AFFIRMATIVE COVENANTS

 

46

 

 

7.1

 

Financial Statements

 

46

 

 

7.2

 

Certificates; Other Information

 

47

 

 

7.3

 

Legal Existence

 

50

 

 

7.4

 

Taxes

 

50

 

 

7.5

 

Insurance

 

50

 

 

7.6

 

Payment of Indebtedness and Performance of Obligations

 

51

 

 

7.7

 

Maintenance of Property; Environmental Investigations

 

51

 

 

7.8

 

Observance of Legal Requirements

 

51

 

 

7.9

 

Inspection of Property; Books and Records; Discussions

 

51

 

 

7.10

 

Licenses, Intellectual Property

 

51

 

 

7.11

 

Additional Guarantors

 

52

 

 

7.12

 

REIT Status; Operation of Business

 

52

 

 

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------




 

8.

 

NEGATIVE COVENANTS

 

52

 

 

8.1

 

Liens

 

52

 

 

8.2

 

Merger, Consolidation and Certain Dispositions of Property

 

54

 

 

8.3

 

Investments, Loans, Etc

 

57

 

 

8.4

 

Business Changes

 

59

 

 

8.5

 

Amendments to Organizational Documents

 

59

 

 

8.6

 

Anti-Terrorism Laws; FCPA

 

59

 

 

8.7

 

Sale and Leaseback

 

59

 

 

8.8

 

Transactions with Affiliates

 

59

 

 

8.9

 

Issuance of Additional Capital Stock by Subsidiary Guarantors

 

59

 

 

8.10

 

Hedging Agreements

 

59

 

 

8.11

 

Restricted Payments

 

59

 

 

8.13

 

Fixed Charge Coverage Ratio

 

60

 

 

8.14

 

Minimum Tangible Net Worth

 

60

 

 

8.15

 

Total Indebtedness to Total Assets; Secured Indebtedness to Total Assets

 

60

 

 

8.16

 

Indebtedness to Unencumbered Assets Ratio

 

60

 

 

8.17

 

Maximum Book Value of Ancillary Assets

 

60

 

 

8.18

 

Development Activity

 

61

 

 

8.19

 

Debt Service Coverage

 

61

 

 

8.20

 

Restricted Interests Ratio

 

61

 

 

 

 

 

 

 

9.

 

DEFAULT

 

61

 

 

9.1

 

Events of Default

 

61

 

 

9.2

 

Default under Subject Property Loan Documents

 

63

 

 

 

 

 

 

 

10.

 

THE AGENT

 

64

 

 

10.1

 

Appointment and Authority

 

64

 

 

10.2

 

Rights as a Lender

 

64

 

 

10.3

 

Exculpatory Provisions

 

64

 

 

10.4

 

Reliance by Administrative Agent

 

65

 

 

10.5

 

Notice of Default

 

65

 

 

10.6

 

Delegation of Duties

 

65

 

 

10.7

 

Indemnification

 

65

 

 

10.8

 

Successor Administrative Agent

 

66

 

 

10.9

 

Non-Reliance on Administrative Agent and Other Lenders

 

66

 

 

10.10

 

No Other Duties, Etc

 

67

 

 

10.11

 

Administrative Agent May File Proofs of Claim

 

67

 

 

10.12

 

Collateral and Guaranty Matters

 

67

 

 

 

 

 

 

 

11.

 

OTHER PROVISIONS

 

68

 

 

11.1

 

Amendments and Waivers

 

68

 

 

11.2

 

Notices

 

68

 

 

11.3

 

No Waiver; Cumulative Remedies

 

70

 

 

11.4

 

Survival of Representations and Warranties

 

70

 

 

11.5

 

Payment of Expenses and Taxes

 

70

 

 

11.6

 

Lending Offices

 

71

 

 

11.7

 

Successors and Assigns

 

71

 

 

11.8

 

[Intentionally Omitted]

 

74

 

 

11.9

 

Counterparts; Integration; Effectiveness

 

74

 

 

11.10

 

Adjustments; Set-off

 

74

 

iii


--------------------------------------------------------------------------------




 

 

11.11

 

Lenders’ Representations

 

75

 

 

11.12

 

Indemnity

 

75

 

 

11.13

 

Governing Law

 

75

 

 

11.14

 

Headings Descriptive

 

76

 

 

11.16

 

Confidentiality

 

76

 

 

11.17

 

Consent to Jurisdiction

 

76

 

 

11.18

 

Service of Process

 

76

 

 

11.19

 

No Limitation on Service or Suit

 

77

 

 

11.20

 

WAIVER OF TRIAL BY JURY

 

77

 

 

11.21

 

Termination

 

77

 

 

11.22

 

Replacement Notes

 

77

 

 

11.23

 

USA PATRIOT Act Notice

 

77

 

 

11.24

 

Replacement of Lenders

 

77

 

 

11.25

 

No Advisory or Fiduciary Relationships

 

78

 

iv


--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Assignment and Assumption

 

 

 

 

 

Exhibit B

 

—

 

Commitments and Domestic LIBOR Lending Offices

 

 

 

 

 

Exhibit C-1

 

—

 

Equity Interests Owners and Equity Interests Properties

 

 

 

 

 

Exhibit C-2

 

—

 

Distributions Interests Owners and Distributions Interests Properties

 

 

 

 

 

Exhibit C-3

 

—

 

Additional Interests Owners and Additional Interests Properties

 

 

 

 

 

Exhibit D

 

—

 

Compliance Certificate

 

 

 

 

 

Exhibit E

 

—

 

Instruction Letter

 

 

 

 

 

Exhibit F

 

—

 

Guaranty

 

 

 

 

 

Exhibit G

 

—

 

[Intentionally Omitted]

 

 

 

 

 

Exhibit H

 

—

 

Note

 

 

 

 

 

Exhibit I

 

—

 

Secretary’s Certificate Borrower

 

 

 

 

 

Exhibit J

 

—

 

Secretary’s Certificate Guarantor

 

 

 

 

 

Exhibit K

 

—

 

Secretary’s Certificate Assignor

 

 

 

 

 

Exhibit L

 

—

 

[Intentionally Omitted]

 

 

 

 

 

Exhibit M

 

—

 

Form of Notice of Conversion

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.1

 

—

 

Closing Date Approved Management Contracts

 

 

 

 

 

Schedule 4.4

 

—

 

Subsidiaries (including Subsidiary Guarantors)

 

 

 

 

 

Schedule 4.5

 

—

 

Litigation

 

 

 

 

 

Schedule 4.12

 

—

 

Plans

 

 

 

 

 

Schedule 4.21

 

—

 

List of Unencumbered Assets

 

 

 

 

 

Schedule 11.2

 

—

 

Notice Addresses

 

 

 

 

 

Schedule 11.7

 

—

 

Processing and Recordation Fees

 

v


--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SECURED TERM LOAN AGREEMENT, dated as of August 25,
2006, by and among NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation
(the “Borrower”), each lender party hereto or which becomes a “Lender” pursuant
to the provisions of Section 11.7 (each a “Lender” and, collectively, the
“Lenders”), and BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, Borrower, Bank of America, as administrative agent and as a lender and
certain other lenders, entered into that certain First Amended and Restated
Secured Term Loan Agreement dated as of June 29, 2004, as amended by that
certain First Amendment to First Amended and Restated Secured Term Loan
Agreement dated as of July 19, 2005 (as the same may have been otherwise
amended, restated, supplemented or modified prior to the date hereof, the
“Replaced Loan Agreement”);

WHEREAS, Borrower has requested that the Lenders and Administrative Agent agree
to amend certain provisions of the Replaced Loan Agreement; and

WHEREAS, in connection therewith, Administrative Agent, Borrower and the Lenders
desire to amend and restate the Replaced Loan Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Replaced Loan
Agreement in its entirety as follows:

1.             DEFINITIONS.

1.1           Defined Terms.  As used in this Agreement, terms defined in the
preamble have the meanings therein indicated, and the following terms have the
following meanings:

“Account Agreement”:  the Second Amended and Restated Account Security, Pledge,
Assignment and Control Agreement dated of even date herewith among Borrower, the
Administrative Agent, for the benefit of the Lenders, and Bank of America, as
depository bank with respect to the payment of the Excess Funds to the Deposit
Account, as the same may be modified, amended or restated from time to time.

“Accountants”:  any of PricewaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst
& Young LLP; KPMG LLP; or any successor to any of the foregoing; or such other
firm of certified public accountants selected by the Borrower and satisfactory
to the Administrative Agent.

“Account”:  that certain account maintained by Account Bank, designated as
account number 0013-9010-0211 and any replacement account hereafter established
by Borrower pursuant to the Account Agreement.

“Account Bank”:  initially, Bank of America, and any subsequent or replacement
holder of the Account pursuant to the Account Agreement.

“Acknowledgments”:  collectively, the Acknowledgments executed by the Companies
and the Subsidiaries of the Companies in favor of the Administrative Agent, for
the benefit of Lenders, as the same may be modified, amended or restated from
time to time.

“Additional Interests”:  collectively, one hundred percent (100%) of the
Borrower’s direct or indirect ownership interests in a Subject Property, other
than interests constituting Collateral Interests.

“Additional Interests Owners”:  collectively, Borrower, the Subsidiaries of
Borrower set forth on Exhibit C-3 and any other Subsidiary of Borrower that
becomes an Additional Interests Owner after the date hereof pursuant to Section
6.2 hereof.

6


--------------------------------------------------------------------------------




“Additional Interests Properties”:  collectively, the Subject Properties owned
by the Additional Interests Owners more particularly described on Exhibit C-3
and any other Subject Property owned by an Additional Interest Owner which
becomes an Additional Interests Property after the date hereof pursuant to
Section 6.2.

“Additional Interests Subsidiaries”:  collectively, the Subsidiaries of Borrower
that are Additional Interests Owners.

“Adjusted Consolidated Total Assets”:  determined on a Consolidated basis in
accordance with GAAP for Borrower and its Subsidiaries, the sum (without
duplication) of the following:

(a)           the Operating Property Value; plus

(b)           the book value of Land Assets, Redevelopment Assets, and Notes
Receivable of Borrower and its Subsidiaries (including, without limitation, all
capitalized costs incurred in connection therewith) on the last day of the
fiscal quarter just ended; plus

(c)           the aggregate amount of the unpledged portion of (i) all
unrestricted cash and marketable securities of Borrower and its Subsidiaries
(including, without limitation, Investments described in Section 8.3(a) through
(f)) plus (ii) all restricted cash held by any Person serving as a “qualified
intermediary” for purposes of an exchange pursuant to Section 1031 of the Code
on behalf of Borrower or any of its Subsidiaries; plus

(d)           the book value of properties acquired during the previous 12
months (until the one-year anniversary date for acquired properties) and New
Construction Assets valued at cost; plus

(e)           the Management Fee Value.

Adjusted Consolidated Total Assets shall be calculated on a pro forma basis as
if assets acquired during the relevant period were owned as of the beginning of
the relevant period, and all assets disposed of during the relevant period were
not owned during any portion of the relevant period.

“Adjusted Net Operating Income”:  for any period, the aggregate amount of the
Net Operating Income from each Unencumbered Asset or Operating Property, as
applicable, during such period, less the Capital Expense Reserve for such
Unencumbered Asset or Operating Property, as applicable, during such period.

“Administrative Agent’s Office”:  the Administrative Agent’s address as set
forth in Section 11.2, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance”:  a Prime Rate Loan or a LIBOR Loan, as the case may be.

“Affected Advance”:  as defined in Section 2.10.

“Affected Principal Amount”:  in the event that (a) the Borrower shall fail for
any reason to borrow or convert into a LIBOR Loan after it shall have notified
the Administrative Agent of its intent to do so (whether it shall have requested
a LIBOR Loan on the Effective Date or pursuant to Section 2.8), an amount equal
to the principal amount of such LIBOR Loan; (b) a LIBOR Loan shall terminate for
any reason prior to the last day of the Interest Period applicable thereto, an
amount equal to the principal amount of such LIBOR Loan; or (c) the Borrower
shall prepay or repay all or any part of the principal amount of a LIBOR Loan
prior to the last day of the Interest Period applicable thereto (including,
without limitation, any mandatory prepayment or a prepayment resulting from
acceleration or illegality), an amount equal to the principal amount of such
LIBOR Loan so prepaid or repaid.

7


--------------------------------------------------------------------------------




“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (a) to vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (b) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Agreement”:  this Second Amended and Restated Secured Term Loan Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Agreement Regarding Fees”:  that certain Agreement Regarding Fees dated June
19, 2006 among Bank of America, Banc of America Securities LLC and the Borrower.

“Ancillary Assets”:  at any time (without duplication), (a) all Real Property of
the Borrower and its Subsidiaries which is (i) a mortgage, (ii) a New
Construction Asset, or (iii) any other Real Property other than an open air
shopping center or a single tenant retail property, and (b) all Investments of
the Borrower and its Subsidiaries of the type described in Section 8.3(h) and
(q), including, without limitation, all Investments of the Borrower and its
Subsidiaries in any FIN 46 Entities.

“Applicable Lending Office”:  in respect of any Lender, (a)in the case of such
Lender’s Prime Rate Loans, its Domestic Lending Office and (b) in the case of
such Lender’s LIBOR Loans, its LIBOR Lending Office.

“Applicable Margin”:  with respect to the unpaid principal balance of Prime Rate
Loans or LIBOR Loans, at all times during which the applicable Pricing Level set
forth below is in effect, the respective percentage set forth below next to such
Pricing Level:

Pricing Level

 

LIBOR Loans

 

Prime Rate Loans

Pricing Level I

 

0.400%

 

0%

Pricing Level II

 

0.475%

 

0%

Pricing Level III

 

0.550%

 

0%

Pricing Level IV

 

0.750%

 

0%

Pricing Level V

 

1.150%

 

0.250%

 

Changes in the Applicable Margin resulting from a change in a Pricing Level
shall become effective as of the opening of business upon the date of any change
in the Senior Debt Rating of the Borrower, as determined by S&P, Moody’s and/or
Fitch, as the case may be, which would affect the applicable Pricing Level.

“Approved Fund”:  means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Management Contracts”:  those contracts listed on Schedule 1.1
attached hereto and any other property management contracts between the Borrower
or one of its consolidated Subsidiaries and a third party (a) in which the
Borrower or one of its consolidated Subsidiaries has an equity ownership
interest, or (b) that has been approved by the Administrative Agent in its
reasonable discretion.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption Agreement”:  an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assignment Fee”:  as defined in Schedule 11.7.

8


--------------------------------------------------------------------------------




“Assignment of Interests”:  collectively, (a) the Second Amended and Restated
Assignment of Interests (Distributions Interests Companies) dated of even date
herewith from each of Borrower and New Plan of Michigan, Inc., as assignors, to
the Administrative Agent, for the benefit of the Lenders, as the same may be
modified, amended or restated, pursuant to which there shall be granted to the
Administrative Agent a first priority lien and security interest in the
interests of each of such assignors in the Collateral described therein, (b) the
Second Amended and Restated Assignment of Interests (Pledged Interests
Companies) dated of even date herewith from each of Borrower, HK New Plan STH
Upper Tier II Company, Excel Realty Partners, L.P. and HK New Plan Mid Tier OH,
L.P. to the Administrative Agent, for the benefit of the Lenders, as the same
may be modified, amended or restated, pursuant to which there shall be granted
to the Administrative Agent a first priority lien and security interest in the
interests of  each of such assignors in the Collateral described therein, and
(c) each additional Assignment of Interests in favor of Administrative Agent,
for the benefit of the Lenders, delivered pursuant to the terms hereof, as the
same may be modified, amended or restated, and any further assignments,
certificates, powers, consents, acknowledgments, estoppels or UCC-1 financing
statements that may be delivered in connection therewith.

“Assignors”:  collectively, Borrower, New Plan of Michigan, Inc., HK New Plan
STH Upper Tier II Company, Excel Realty Partners, L.P. and HK New Plan Mid Tier
OH, L.P. and each Person executing an Assignment of Interests as an assignor
after the date hereof.

“Authorized Signatory”:  the chairman of the board, the chief executive officer,
the president, any executive vice president, the Chief Financial Officer or any
other duly authorized officer (acceptable to the Administrative Agent) of the
Borrower.

“Bank of America”:  Bank of America, N.A.

“Bank of America Fee”:  as defined in Section 3.1.

“BAS”:  Banc of America Securities LLC, in its capacity as a Joint Lead Arranger
and Book Manager.

“Benefited Lender”:  as defined in Section 11.10.

“Borrower Materials”: as defined in Section 7.2.

“Borrower’s Interest”:  for any period, (a) with respect to Unencumbered Assets
or Operating Properties, as applicable, owned by a DownREIT Partnership or a
wholly owned Subsidiary of a DownREIT Partnership, a fraction, expressed as a
percentage, the numerator of which is the Net Operating Income of such
Unencumbered Assets or Operating Properties, as applicable, for such period,
less any distributions required to be made, directly or indirectly, to partners
or members of such DownREIT Partnership, other than the Borrower and its
Subsidiaries, and the denominator of which is the Net Operating Income of such
Unencumbered Assets or Operating Properties, as applicable, for such period, and
(b) with respect to any Ancillary Asset or Redevelopment Asset, the Borrower’s
pro rata share (based on its beneficial ownership (direct or indirect) of the
applicable Person holding such asset(s)) of the applicable amount being
calculated for such period.

“Borrowing Date”:  the date on which the Borrower requests the Lenders to make
Loans, which date shall be the Effective Date.

“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“CA New Plan”:  CA New Plan Fixed Rate Partnership, L.P., a Delaware limited
partnership.

“Capital Expense Reserve”:  during any period, with respect to each Unencumbered
Asset, Operating Property or Subject Property, as applicable, an amount equal to
(a) a per annum rate of $.15, multiplied by (b) the total Net Rentable Area of
such Unencumbered Asset, Operating Property or Subject Property, as applicable
(in each case whether or not such reserves are actually established by the
Borrower).

9


--------------------------------------------------------------------------------




“Capital Leases”:  leases which have been, or under GAAP are required to be,
capitalized.

“Change of Control”:  the occurrence of any one of the following events:

(a)           any Person or Persons acting as a group shall acquire direct or
indirect ownership of 30% or more of the Borrower’s common Stock; or

(b)           during any twelve month period on or after the Effective Date,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the shareholders of the
Borrower was approved by a vote of at least a majority of the members of the
Board of Directors then in office who either were members of the Board of
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors then in office; or

(c)           there occurs a change of control of the Borrower of a nature that
would be required to be reported in response to Item 5.01 of Form 8-K in effect
on the date hereof (or any successor provision) filed pursuant to Section 13 or
15 under the Securities Exchange Act of 1934, or in any other filing by the
Borrower with the Securities and Exchange Commission; or

(d)           the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by Section 8.2).

“Chief Financial Officer”:  at any time, the chief financial officer of the
Borrower, or if the Borrower does not have a chief financial officer at such
time, the officer designated by the Borrower as its principal financial officer
or such other officer of the Borrower that is acceptable to the Administrative
Agent.

“Code”:  the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Collateral”:  all of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests and liens created by
the Security Documents.

“Collateral Interests”:  collectively, the Distributions Interests and the
Equity Interests, but excluding Additional Interests.

“Collateral Interests Owners”:  collectively, the Distributions Interests Owners
and the Equity Interests Owners.

“Collateral Interests Properties”:  collectively, the Distributions Interests
Properties and the Equity Interests Properties.

“Commitment”:  in respect of any Lender, such Lender’s undertaking to make
Loans, subject to the terms and conditions hereof, in an aggregate outstanding
principal amount not exceeding such Lender’s Commitment Amount.

“Commitment Amount”:  the amount set forth next to the name of such Lender in
Exhibit B under the heading “Commitments” as such Lender’s Commitment Amount, as
the same may be changed in accordance with the terms of this Agreement.

“Commitment Percentage”:  on any day, and as to any Lender, the quotient of (a)
such Lender’s Commitment Amount on such day, divided by (b) the Commitment
Amount of all Lenders on such day.

10


--------------------------------------------------------------------------------




 “Compliance Certificate”:  a certificate substantially in the form of Exhibit
D.

“Consolidated”:  the Borrower and its Subsidiaries which are consolidated for
financial reporting purposes.  Notwithstanding anything contained herein to the
contrary, for purposes of this Agreement, the phrase “Borrower and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP” (and
similar phrases having the same meaning) shall not be deemed to include the
consolidation of FIN 46 Entities (other than the inclusion of the applicable
pro-rata share of assets, liabilities, income or loss attributable to such FIN
46 Entities to the extent required pursuant to this Agreement).

“Consolidated EBITDA”:  with respect to any period an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP.

“Consolidated Fixed Charges”:  during any period, the sum of each of the
following with respect to the Borrower and its Subsidiaries (without
duplication), determined on a Consolidated basis in accordance with GAAP:  (a)
the aggregate amount of all interest expense, both expensed and capitalized
(including Consolidated Interest Expense) for such period, (b) the aggregate of
all scheduled principal amounts that become payable during such period in
respect of any Indebtedness of the Borrower or its Subsidiaries (excluding
balloon payments at maturity) and (c) the aggregate amount of all cash dividends
paid during such period in respect of preferred equity of the Borrower or its
Subsidiaries (including, without limitation, in respect of preferred operating
units).

“Consolidated Interest Expense”:  for any period, interest and fees accrued,
accreted or paid by the Borrower and its Subsidiaries during such period in
respect of Consolidated Total Indebtedness, determined in accordance with GAAP,
including (a) the amortization of debt discounts to the extent included in
interest expense in accordance with GAAP, (b) the amortization of all fees
(including fees with respect to Hedging Agreements entered into by the Borrower
or any of its Subsidiaries) payable in connection with the incurrence of any
Indebtedness to the extent included in interest expense in accordance with GAAP
and (c) the portion of any rents payable under capital leases allocable to
interest expense in accordance with GAAP.

“Consolidated Total Indebtedness”:  as of any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP, plus, if not otherwise required to
be reflected in the Borrower’s Consolidated balance sheet (and without
duplication) (a) Contingent Obligations of the Borrower and its Subsidiaries on
such date which are required in accordance with GAAP to be disclosed in a
footnote to any such balance sheet, and (b) any guarantee (other than guarantees
of carve-outs that constitute Non-Recourse Exclusions until a claim is made with
respect thereto, and then only to the extent of the amount of such claim) by the
Borrower of any Indebtedness of an unconsolidated Subsidiary or Joint Venture in
which the Borrower is a direct or indirect investor (to the full extent of the
amount of such guaranteed Indebtedness on such date); provided, however, that
with respect to any Joint Ventures in which Borrower is a direct or indirect
investor that are not consolidated in the Borrower’s Consolidated balance sheet
or any Joint Ventures that are FIN 46 Entities, Consolidated Total Indebtedness
shall, in any case, (x) include (but without duplication) (i) the aggregate
principal amount of all Indebtedness of such Joint Ventures that is recourse
(other than guarantees of carve-outs that constitute Non-Recourse Exclusions
until a claim is made with respect thereto, and then only to the extent of the
amount of such claim) to the Borrower or one of its Subsidiaries, and (ii)
Borrower’s pro rata share (as calculated in accordance with Section 1.7) of the
aggregate principal amount of all Indebtedness of such Joint Ventures that is
Non-Recourse Indebtedness, and (y) exclude all other Indebtedness of such Joint
Ventures.  Notwithstanding the foregoing, unfunded portions of the Total
Commitment Amount or of any other Indebtedness (and any Contingent Obligations
relating solely to such unfunded amounts) shall not be included in Consolidated
Total Indebtedness.

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“Primary Obligations”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (without
duplication) (a) to purchase any such Primary Obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Primary Obligation or (ii) to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain net worth, solvency or other financial statement condition of the
Primary Obligor, (c) to purchase Property, securities or

11


--------------------------------------------------------------------------------




services primarily for the purpose of assuring the beneficiary of any such
Primary Obligation of the ability of the Primary Obligor to make payment of such
Primary Obligation, or (d) otherwise to assure, protect from loss or hold
harmless the beneficiary of such Primary Obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include (x) the endorsement of instruments for deposit or collection in the
ordinary course of business, (y) guarantees or carve-outs that constitute
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim or (z)
commitments to make capital contributions to Joint Ventures.  The term
Contingent Obligation shall also include the liability of a general partner in
respect of the liabilities of the partnership in which it is a general partner,
but shall not include the liability of a member (managing or otherwise) of a
limited liability company in respect of the liabilities of such limited
liability company to the extent not imposed by agreement or by law.  The amount
of any Contingent Obligation of a Person shall be deemed to be an amount equal
to the stated or determinable amount of the Primary Obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

“Conversion Date”:  the date on which a LIBOR Loan is converted to a Prime Rate
Loan, or the date on which a Prime Rate Loan is converted to a LIBOR Loan, or
the date on which a LIBOR Loan is converted to a new LIBOR Loan, all in
accordance with Section 2.8.

“Credit Party”:  the Administrative Agent, BAS, each Lender and their successors
and assigns.

“Debt Service”: for any period, the sum of all interest (including capitalized
interest) and mandatory or scheduled principal payments due and payable during
such period (including any payments due under any Capital Lease) excluding any
balloon payments due upon maturity of any Indebtedness.

“Default”:  any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

“Defaulting Lender”:  at any time, any Lender that, at such time, (a) has failed
to comply with any of its obligations to make a Loan as required pursuant to
this Agreement within one (1) Business Day of the date required to be funded by
it hereunder unless such failure has been cured, (b) has failed to pay to the
Administrative Agent or any Lender any other amount owed by such Lender pursuant
to the terms of this Agreement or any of the other Loan Documents within one (1)
Business Day of the date when due, unless the subject of a good faith dispute
unless such failure has been cured, or (c) has been deemed insolvent or become
subject to a bankruptcy or insolvency proceeding.

“Deposit Account”:  that certain account maintained by Bank of America,
designated as account number 3756352740 and any replacement account hereafter
established by Borrower with the prior written consent of Administrative Agent.

“Distribution”:  With respect to any Person, the declaration or payment of any
cash dividend or distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; the purchase,
redemption, exchange or other retirement by such Person of any shares of any
class of capital stock or other beneficial interest of such Person, directly or
indirectly through a Subsidiary of such Person or otherwise; the return of
capital by such Person to its shareholders, members or partners as such; or any
other distribution on or in respect of any shares of any class of capital stock
or other beneficial interest of such Person.

“Distributions Interests”:  collectively, one hundred percent (100%) of the
Borrower’s right, title and interest in and to Distributions received from any
Distribution Interests Owner and, to the extent not prohibited by the Subject
Property Loan Documents, one hundred percent (100%) of the Borrower’s legal,
equitable and beneficial right, title and interest in and to Distributions from
any Distributions Interests Owner.

“Distributions Interests Owners”:  collectively, the Subsidiaries of Borrower
set forth on Exhibit C-2, and any other Subsidiary of Borrower whose
Distributions to Borrower become the subject of a Distributions Interest after
the date hereof pursuant to Section 6.2.

12


--------------------------------------------------------------------------------




“Distributions Interests Properties”:  collectively, the Subject Properties
directly or indirectly owned by the Distributions Interests Owners more
particularly described on Exhibit C-2 and any other Subject Property directly or
indirectly owned by a Distributions Interests Owner which becomes a
Distributions Interests Property after the date hereof pursuant to Section 6.2.

“Documentation Agent”:  SunTrust Bank and its successors, in its role as
Documentation Agent hereunder.

“Dollars” and “$”:  lawful currency of the United States of America.

“Domestic Lending Office”:  in respect of any Lender, initially, the office or
offices of such Lender designated as such on Exhibit B; thereafter, such other
office of such Lender through which it shall be making or maintaining Prime Rate
Loans, as reported by such Lender to the Administrative Agent and the Borrower.

“Domestic Reference Lender”:  Bank of America or such other Lender as may become
the Administrative Agent hereunder.

“DownREIT Partnership”:  Excel Realty Partners, L.P. and any other partnership
or limited liability company hereafter created by the Borrower for the purpose
of acquiring assets qualifying as “real estate assets” under Section 856(c) of
the Code through the issuance of partnership or limited liability company units
in such partnership or limited liability company to third parties, provided
that, in the case of each such entity (including Excel Realty Partners, L.P.)
(a) the Borrower or a wholly owned Subsidiary of the Borrower is the sole
general partner or managing member of such partnership or limited liability
company, as the case may be, and (b) the Borrower or such wholly owned
Subsidiary shall be entitled to receive not less than 95% of the net income and
gains before depreciation, if any, from such partnership or limited liability
company after the limited partners or non-managing members of such partnership
or limited liability company receive a stipulated distribution. Any partnership
or limited liability company created after the Effective Date must be approved
by the Administrative Agent as a “DownREIT Partnership” for purposes of being
included in this definition.

“EBITDA”:  with respect to a Person or a Subsidiary of a Person (or any asset of
a Person or a Subsidiary of such Person) for any period, an amount equal to the
sum of (a) the net income (or loss) of such Person (or attributable to such
asset) for such period plus (b) depreciation and amortization, interest, and any
extraordinary or non-recurring losses or charges for impairment of real estate
deducted in calculating such net income minus (c) any extraordinary or
non-recurring gains included in calculating such net income, all as determined
in accordance with GAAP.  EBITDA shall be calculated on a pro forma basis as if
assets acquired during the relevant period were owned as of the beginning of the
relevant period, and all assets disposed of during the relevant period were not
owned during any portion of the relevant period.  Adjustments for unconsolidated
partnerships, Joint Ventures and FIN 46 Entities will be calculated to reflect
EBITDA on the same basis.

“Effective Date”:  the date of this Agreement.

“EITF 04-05”:  Emerging Issues Task Force Consensus on Issue No. 04-05,
“Determining Whether a General Partner, or the General Partners as a Group,
Controls a Limited Partnership or Similar Entity When the Limited Partners Have
Certain Rights” as adopted in July, 2005 by the Emerging Issues Task Force
created by the Financial Accounting Standards Board.

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 11.7(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 11.7(b)(iii)).

“Environmental Laws”:  any and all federal, state and local laws relating to the
environment, the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of hazardous substances, materials or pollutants or
industrial hygiene and including, without limitation, (a) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 USCA
§9601 et seq.; (b) the Resource Conservation and Recovery Act of 1976, as
amended, 42 USCA §6901 et seq.; (c) the Toxic Substance Control Act, as amended,
15 USCA §2601 et seq.; (d) the Water Pollution Control Act, as amended, 33 USCA
§1251 et seq.; (e) the Clean Air Act, as amended, 42 USCA §7401 et seq.; (f) the
Hazardous Material Transportation Act, as amended, 49 USCA §1801 et seq. and (g)
all rules, regulations, judgments, decrees, injunctions and restrictions
thereunder and any analogous state law.

13


--------------------------------------------------------------------------------




“Environmental Risk Property”:  any Real Property of the Borrower, a Subsidiary,
a DownREIT Partnership or a Subsidiary of a DownREIT Partnership in respect of
which, at any time:

(a)           Hazardous Substances are (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from such Real
Property in violation of any Environmental Laws; (ii) discharged into subsurface
waters under such Real Property in violation of any Environmental Laws; or (iii)
discharged from such Real Property on or into property or waters (including
subsurface waters) adjacent to such Real Property in violation of any
Environmental Laws, and any of the foregoing events in (i), (ii) or (iii) has an
Adverse Environmental Impact; or

(b)           there exists with respect to such Real Property (i) a claim,
demand, suit, action, proceeding, condition, report, directive, lien, violation,
or non-compliance concerning any liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with:  (x) any non-compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Substance on
such Real Property or the release of any Hazardous Substance into the
environment from such Real Property, or (ii) any actual liability in connection
with the presence of any Hazardous Substance on such Real Property or the
release of any Hazardous Substance into the environment from such Real Property,
and any of the foregoing events in (i) or (ii) has an Adverse Environmental
Impact.

For purposes of this definition, the term “Adverse Environmental Impact” shall
mean any event described in clauses (i), (ii) or (iii) of paragraph (a) above or
clauses (i) or (ii) of paragraph (b) above which could reasonably be expected to
have a material adverse effect on (1) the value of such Real Property, (2) the
marketability of such Real Property, or (3) the ability to finance or refinance
such Real Property.

“Equity Interests”:  collectively, one hundred percent (100%) of the legal,
equitable and beneficial ownership interests in any Subsidiary of Borrower that
is a direct or indirect owner of an Equity Interests Property.

“Equity Interests Owners”:  collectively, the Subsidiaries of Borrower set forth
on Exhibit C-1, and any other Subsidiary of Borrower whose entire ownership
interest becomes the subject of an Equity Interest after the date hereof
pursuant to Section 6.2.

“Equity Interests Properties”:  collectively, the Subject Properties directly or
indirectly owned by the Equity Interests Owners more particularly described on
Exhibit C-1 and any other Subject Property directly or indirectly owned by an
Equity Interests Owner which becomes an Equity Interests Property after the date
hereof pursuant to Section 6.2.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

“ERISA Affiliate”:  any Person which is a member of any group of organizations
(a) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (b) solely for purposes of potential liability under Section
302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code of which the Borrower is a member.

“ERISA Liabilities”:  without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has occurred or been satisfied.

14


--------------------------------------------------------------------------------


 

“Excess Funds”:  as defined in the Account Agreement.

“Excluded Collateral Interests Subsidiary”:  HK New Plan Exchange Property Owner
I, LLC, a Delaware limited liability company, HK New Plan Exchange Property
Owner II, LP and HK New Plan Exchange Property Holdings I LLC, a Delaware
limited liability company.

“Excluded Subject Property”:  as defined in the definition of Subject Property
Adjusted Net Operating Income.

“Excluded Subsidiary”:  (a) any DownREIT Partnership and any wholly owned
Subsidiary of a DownREIT Partnership, (b) CA New Plan Fixed Rate Partnership,
L.P., a Delaware limited partnership, and (c) any other Subsidiary, other than a
wholly-owned Subsidiary that owns an Unencumbered Asset.

“Existing Credit Agreement”:  that certain Second Amended and Restated Revolving
Credit Agreement dated as of even date herewith among the Borrower, Bank of
America as Administrative Agent, and the lenders signatory thereto, as
subsequently amended from time to time, and any restatements, consolidations,
replacements or refinancings thereof.

“FAS 141”:  Financial Accounting Standard 141 entitled “Business Combinations”
adopted by the Financial Accounting Standards Board, as the same may be amended,
modified or supplemented from time to time.

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“FIN 46”:  the pronouncement entitled Financial Interpretation 46 “Consolidation
of Variable Interest Entities” by the Financial Accounting Standards Board on
January 17, 2003, as revised from time to time.

“FIN 46 Entities”:  any entity in which Borrower or any Subsidiary directly or
indirectly owns an interest that is not a Subsidiary, but that is nonetheless
consolidated with Borrower or any Subsidiary for financial reporting purposes as
a result of the application of FIN 46 or EITF 04-05.

“Financial Statements”:  as defined in Section 4.13.

“Fitch”:  Fitch Group and any successor thereto.

“Fixed Charge Coverage Ratio”:  on any date of determination, for the period of
four (4) fiscal quarters just ended prior to the date of determination, the
ratio of (i) Consolidated EBITDA for such period to (ii) Consolidated Fixed
Charges for such period.

“Fund”:  any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funds from Operations”:  with respect to any Person for any fiscal period, the
sum of (a) the net income of such Person for such fiscal period (computed in
accordance with GAAP), excluding (i) gains (or losses) from debt restructuring
and sales of property and (ii) charges for impairment of real estate, (b)
depreciation and amortization, and (c) other non-cash items, and after
adjustments for unconsolidated partnerships, Joint Ventures and FIN 46
Entities.  Adjustments for unconsolidated partnerships, Joint Ventures and FIN
46 Entities will be calculated to reflect funds from operations on the same
basis.

15


--------------------------------------------------------------------------------




“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender”: as defined in Section 11.7(j).

“Ground Lease”:  a ground lease in favor of the Borrower, a wholly owned
Subsidiary of Borrower, a DownREIT Partnership, a wholly owned Subsidiary of a
DownREIT Partnership or a Joint Venture, which (a) either (i) has an unexpired
term of 30 years or more (inclusive of any tenant-controlled renewal options) or
(ii) has a lesser term, but includes an absolute and non-conditional right of
purchase in favor of the Borrower or such other lessee that, at some point
during the term of such Ground Lease, allows for the purchase of the underlying
real property for a de minimus purchase price and (b) which includes within its
terms those rights customarily required by mortgagees making a loan secured by
the interest of the holder of the leasehold estate demised pursuant to such
ground lease.

“Guaranty”:  collectively, (a) the Second Amended and Restated Guaranty,
substantially in the form of Exhibit F executed by each of the Subsidiary
Guarantors identified on Schedule 4.4 and delivered to the Administrative Agent
for the benefit of the Lenders on or prior to the Effective Date, and (b) each
additional Guaranty substantially in the form of Exhibit F executed by each
Required Additional Guarantor and delivered to the Administrative Agent for the
benefit of the Lenders after the Effective Date.

“Hazardous Substance”:  any hazardous or toxic substance, material or waste,
including, but not limited to, (a) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302) and amendments thereto and replacements therefor,
(b) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a “hazardous substance,” “toxic substance,” “hazardous
material,” “hazardous waste,” “restricted hazardous waste,” “pollutant,” “toxic
pollutant” or words of similar import and (c) toxic mold.

“Hedging Agreement”:  any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Highest Lawful Rate”:  with respect to any Lender, the maximum rate of
interest, if any, that at any time or from time to time may be contracted for,
taken, charged or received by such Lender on its Note or which may be owing to
such Lender pursuant to this Agreement under the laws applicable to such Lender
and this Agreement.

“Implied Debt Service”:  As of any date of determination, the annual Debt
Service of the Borrower and the Subject Property Owners that would be payable on
a loan amount equal to the sum of (a) the Loans, and (b) the Subject Property
Indebtedness (excluding any Subject Property Indebtedness for any Excluded
Subject Property), payable using a 25-year mortgage style amortization schedule
and assuming an interest rate equal to the greater of (i) the then current yield
on ten (10) year obligations issued by the United States Treasury most recently
prior to the date of determination plus one and one half percent (1.50%), and
(ii) six percent (6.00%).  The Implied Debt Service shall be determined by
Administrative Agent and any such determination, so long as the same shall be
made by Administrative Agent in the exercise of its good faith business
judgment, shall be conclusive and binding absent manifest error.

16


--------------------------------------------------------------------------------




“Indebtedness”:  as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money (including,
without limitation, indebtedness under this Agreement and the Notes) or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (b) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (c) obligations with respect to any
conditional sale or title retention agreement, (d) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer’s payment of such drafts, (e) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers’, warehousemen’s, mechanics’, repairmen’s or other like non-consensual
statutory Liens arising in the ordinary course of business), (f) obligations
under Capital Leases, (g) Contingent Obligations, (h) ERISA Liabilities and (i)
all indebtedness, obligations or other liabilities under or with respect to any
Hedging Agreements that in accordance with GAAP should be classified upon such
Person’s balance sheet as liabilities, or to which reference should be made by
footnotes thereto; provided, however, that the term Indebtedness shall not
include guarantees or carve-outs with respect to claims of the types referenced
in (a)-(d) of the definition of Non-Recourse Exclusions until a claim is made
with respect thereto, and then shall be included only to the extent of the
amount of such claim.

“Indemnified Person”:  as defined in Section 11.12.

“Instruction Letter”: a letter agreement in the form attached hereto as Exhibit
E executed by Borrower, the Administrative Agent and the Servicer pursuant to
which the Servicer will agree to disburse the Excess Funds to the Deposit
Account.

“Intellectual Property”:  all copyrights, trademarks, patents, trade names and
service names.

“Interest Payment Date”:  (a) as to any Loan other than a Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Prime Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period”:  with respect to any LIBOR Loans requested by the Borrower,
the period commencing on, as the case may be, the Effective Date or Conversion
Date with respect to such LIBOR Loans and ending one, two, three or six months
thereafter, as selected by the Borrower in its irrevocable request to
Administrative Agent with respect to the Loans to be made on the Effective Date
or its irrevocable notice of conversion as provided in Section 2.8; provided,
however, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(b)           if, with respect to the borrowing of any Loan as a LIBOR Loan or
the conversion of one Advance to another pursuant to Section 2.8, the Borrower
shall fail to give due notice with respect to the Loans to be made on the
Effective Date or with respect to a conversion as provided in Section 2.8, as
the case may be, the Borrower shall be deemed to have elected that such Loan or
Advance shall be made as a Prime Rate Loan;

(c)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;

(d)           with respect to any Interest Period applicable to a LIBOR Loan, no
such Interest Period shall end after the Maturity Date; and

17


--------------------------------------------------------------------------------




(e)           the Borrower shall select Interest Periods so as not to have more
than five (5) different Interest Periods outstanding at any one time with
respect to LIBOR Loans.

“Investments”:  with respect to the Borrower or any of its Subsidiaries, as
applicable, any of (a) the purchase, acquisition, holding or investment by the
Borrower or any such Subsidiary in the Stock of, or any other interest in, any
Person, or the making of any loan or any advance to, or the entering into any
arrangement for the purpose of acquiring, holding or investing in or loaning or
advancing to, or the making of any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or (b) the
purchase, acquisition, holding or investment in any real or personal property by
the Borrower or any such Subsidiary; provided, that the provision by Borrower or
any such Subsidiary of guarantees and/or letters of credit to other Persons
shall not constitute Investments but shall instead constitute Indebtedness.

“Joint Lead Arrangers”:  Banc of America Securities LLC and BNY Capital Markets,
Inc., and their successors, in their respective capacities as Joint Lead
Arranger hereunder.

“Joint Venture”:  an Investment by Borrower or any of its Subsidiaries with
third persons in joint ventures, general partnerships, limited partnerships,
limited liability companies or any other business association.  Joint Ventures
include non-wholly owned Subsidiaries of Borrower and FIN 46 Entities, but
exclude DownREIT Partnerships.

“Land Assets”:  any land of the Borrower or its Subsidiaries, or in which the
Borrower or any of its Subsidiaries has an interest (either directly or
indirectly, through a Joint Venture or otherwise) with respect to which the
commencement of grading, construction of improvements or infrastructure has not
yet commenced, and all unimproved land according to GAAP.

“Laws”:  collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LIBOR”:  for any Interest Period with respect to any LIBOR Loan:

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBOR
Loan being made, continued, or converted by Administrative Agent and with a term
equivalent to such Interest Period would be offered by Administrative Agent’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 4:00 p.m. (London time) two Business Days prior to the
first day of such Interest Period.  In the event that the Board of Governors of
the Federal Reserve System shall impose a Reserve Percentage with respect to
LIBOR deposits of Administrative Agent, then for any period during which such
Reserve Percentage shall apply, LIBOR shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

18


--------------------------------------------------------------------------------




“LIBOR Lending Office”:  initially, the office of each Lender designated as such
in Exhibit B hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Loans.

“LIBOR Loans”:  loans bearing interest calculated by reference to a LIBOR.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing.

“Loan” and “Loans”:  an individual term loan or the aggregate term loans as the
case may be, to be made by the Lenders hereunder.  All Loans shall be made in
Dollars.

“Loan Documents”:  collectively, this Agreement, the Security Documents, the
Guaranty (and each Guaranty subsequently delivered pursuant to Section 7.11),
the Notes, the Acknowledgments and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower, any Subsidiary Guarantor or any of their respective Subsidiaries
evidencing, securing or otherwise relating to the Loans to which Administrative
Agent and/or the Lenders are a party or an intended beneficiary.

“Management Fee Value”  the amount of management fees from any existing Approved
Management Contracts actually paid by third parties to the Borrower and its
Subsidiaries (valued by annualizing such fees for the most recent quarter for
which the Borrower has provided financial information, but excluding income from
any contracts terminated during such quarter), multiplied by six (6); provided,
however, that Management Fee Value shall, for purposes of this Agreement, be
reduced to the extent it accounts for more than 10% of Adjusted Consolidated
Total Assets (such that Management Fee Value shall equal no more than 10% of the
final calculated Adjusted Consolidated Total Assets).

“Margin Stock”:  any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Acquisition”:  any purchase or other acquisition, whether by
acquisition of assets, merger, business combination or other similar
transaction, of an interest in any portfolio of Real Properties or the equity
interests of any one or more entities owning any such portfolio of Real
Properties (i) by Borrower and/or any of its Subsidiaries, where the purchase
price or aggregate value is in excess of $250 million, or (ii) by any Joint
Venture, where the purchase price or aggregate value multiplied by Borrower’s
pro rata share (based on its beneficial ownership (direct or indirect) of such
Joint Venture) is in excess of $250 million.

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition, operations, business, or Properties of (A) the Borrower or (B) the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its material obligations under the Loan Documents or the
ability of the Assignors or the Subsidiary Guarantors, taken as a whole, to
perform their respective material obligations under any of the Loan Documents to
which they are a party, (c) the ability of the Administrative Agent and the
Lenders to enforce the Loan Documents, (d) the Collateral or (e) any of the
Subject Properties.

“Maturity Date”:  the earlier of (a) August 25, 2010, or (b) the date on which
the Notes shall become due and payable, whether by acceleration or otherwise;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next succeeding Business Day.

“Moody’s”:  Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan”:  a plan defined as such Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.

“Net Operating Income”:  for any period and with respect to all assets which are
Unencumbered Assets, Operating Properties or Subject Properties, as applicable,
during such period, the sum of (a) net income for such

19


--------------------------------------------------------------------------------




period, determined in accordance with GAAP, attributable to Unencumbered Assets,
Operating Properties or Subject Properties, as applicable (excluding management
fees and other allocated management costs), plus (b) depreciation and
amortization, interest expense and any extraordinary or non-recurring losses or
charges for impairment of real estate deducted in calculating such net income,
minus (c) extraordinary or non-recurring gains and payments (including rent
insurance proceeds and condemnation awards) included in such net income, minus
(d) any portion of such net income attributable to rents paid by any tenant
which is an Affiliate of the Borrower, minus (e) an assumed management fee with
respect to such Unencumbered Assets and Operating Properties in the amount of
3.5% of operating income.  For purposes of any calculation of Net Operating
Income, real estate taxes, ground rent and insurance shall be included only at
their stabilized, recurring levels.

“Net Rentable Area”:  with respect to any Real Property, the floor area of any
buildings, structures or improvements thereof (expressed in square feet)
available for leasing to tenants, as determined in accordance with the leases or
site plans or leasing plans for such Real Property, or if such leases or site
plans or leasing plans do not set forth the floor area demised thereunder (or if
such Real Property is not subject to a lease), then as determined by the
Borrower in accordance with an industry-accepted protocol approved by the
Administrative Agent.

“New Construction Asset”:  any Property of the Borrower or its Subsidiaries, or
in which the Borrower or any of its Subsidiaries has an interest (either
directly or indirectly, through a Joint Venture or otherwise) which is new
ground-up construction (but not including an expansion of an existing
Property).  Notwithstanding the foregoing, any such new construction which shall
have been a New Construction Asset under the criteria of this definition shall
no longer be a New Construction Asset upon the earlier of (a) such time as at
least 60% of the Net Rentable Area (determined on an “as completed” basis) of
such construction is initially leased to tenants who have taken possession
thereof and commenced rental payments and (b) the date which is twelve months
(12) following the date on which a certificate of occupancy, whether permanent
or temporary, (or its functional equivalent) has been issued with respect to at
least 60% of the Net Rentable Area of such Property.

“Non-Recourse Exclusions”:  with respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; or (d) are the
result of any unpaid real estate taxes and assessments.

“Non-Recourse Indebtedness”:  at any time, Indebtedness of the Borrower, its
Subsidiaries or a Joint Venture at such time which is secured by one or more
parcels of Real Property or interests therein and which is not a general
obligation of the Borrower or such Subsidiary, the holder of such Indebtedness
having recourse solely to the parcels of Real Property, or interests therein,
securing such Indebtedness, the leases thereon and the rents, profits and equity
thereof (except for recourse against the general credit of the Borrower or its
Subsidiaries for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a final judgment shall not be included in
Non-Recourse Indebtedness.

“Note” and “Notes”:  as defined in Section 2.2.

“Notes Receivable”:  mortgage and notes receivable and reimbursement agreements
(to the extent obligations are payable under such reimbursement agreements),
including interest payments thereunder, of Borrower or any Subsidiary in a
Person (other than Borrower or its Subsidiaries).

“Operating Property”:  any Real Property which at any time (a) is an
income-producing property in operating condition and in respect of which no
material part thereof has been (i) damaged by fire or other casualty (unless
such damage has been or is in the process of being repaired) or (ii) condemned
in a manner that materially interferes with the operation thereof (unless such
condemnation has been restored), (b) is a retail shopping center (including
single tenant retail properties), and (c) for which a certificate of occupancy,
whether temporary or permanent, or the functional equivalent thereof, has been
issued for the operating portions of the improvements comprising the same (if
required by law to occupy the same) and are in full force and effect, and
“Operating

20


--------------------------------------------------------------------------------




Properties” means all such Operating Properties, collectively.  An Operating
Property shall not include any Redevelopment Asset or any New Construction Asset
or properties acquired during the previous twelve (12) months (until the one
year anniversary date for acquired properties).

“Operating Property Value”:  as of any date of determination the quotient of (a)
an amount equal to the Adjusted Net Operating Income for all Operating
Properties in the aggregate for the four fiscal quarters of the Borrower most
recently ending as of such date, divided by (b) 8.25%.  For purposes of any
determination of Operating Property Value, the following limitations and
methodology shall apply:  (i) the Adjusted Net Operating Income of any Operating
Property owned by a DownREIT Partnership or a Subsidiary of a DownREIT
Partnership shall be based on the Borrower’s Interest in the Adjusted Net
Operating Income for each such Operating Property for the four fiscal quarters
having most recently ended as of such date; (ii) in the event more than 15% of
the gross base rents payable under all leases for Properties of the Borrower,
its Subsidiaries, DownREIT Partnerships and Subsidiaries of DownREIT
Partnerships (including the Borrower’s Interest in any Properties) shall be
payable by one tenant and its Subsidiaries, then Operating Property Value shall
be reduced by the percentage amount of such excess multiplied by the Operating
Property Value attributable to the Properties leased or controlled by such
tenant and its Subsidiaries; and (iii) to the extent that a New Construction
Asset or Redevelopment Asset becomes an Operating Property during the relevant
period, the Adjusted Net Operating Income of such Operating Property during such
period and the following periods shall be annualized in a manner reasonably
satisfactory to the Administrative Agent until such time as such Operating
Property has performed as an Operating Property for four (4) full fiscal
quarters.  Notwithstanding the foregoing, to the extent any Real Property is an
Operating Property as a result of being held by a non-Subsidiary Joint Venture
of the Borrower (whether directly or indirectly), the Operating Property Value
derived from such Real Property shall be Borrower’s pro rata share (based on its
beneficial ownership of the applicable Joint Venture) of the otherwise
calculated Operating Property Value of such Operating Property.

“Organization Documents”:  (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Participant”:  has the meaning specified in Section 11.7(d).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“PCAOB” means the Public Company Accounting Oversight Board.

“Permitted Liens”:  Liens permitted to exist under Section 8.1.

“Person”:  an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.

“Plan”:  any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.

“Platform”: as defined in Section 7.2.

“Potential Properties”:  any Real Properties of Borrower or any Subsidiary of
Borrower which are not at the time included as Subject Properties and which
consist of Real Properties which are capable of becoming Subject Properties upon
satisfaction of the conditions set forth in Section 6.2.

21


--------------------------------------------------------------------------------


 

“Pricing Level”:  one of the following five pricing levels, as applicable,
provided that (a) if the Borrower receives only two ratings and these ratings
are not equivalent, the Pricing Level is determined by the higher of the two
ratings; (b) if the Borrower receives more than two ratings, the Pricing Level
is determined by the second highest rating and (c) if the Borrower fails to
maintain a Senior Debt Rating from at least two of S&P, Moody’s or Fitch,
Pricing Level V would be the applicable Pricing Level:

“Pricing Level I”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is greater than or equal to A-/A3;

“Pricing Level II”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB+/Baa1;

“Pricing Level III”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB/Baa2;

“Pricing Level IV”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB-/Baa3; and

“Pricing Level V”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is less than BBB-/Baa3 or there is no Senior Debt Rating
for the Borrower from at least two of S&P, Moody’s or Fitch.

“Prime Rate”:  for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its “prime rate.”  The “prime rate” is a rate set by Administrative Agent based
upon various factors including Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Prime Rate Loans”:  those Loans bearing interest calculated by reference to the
Prime Rate.

“Property”:  all types of real, personal, tangible, intangible or mixed
property.

“Public Lender”: as defined in Section 7.2(m).

“Real Property”:  all real Property, and all interests in real Property, now or
hereafter owned, leased or held by the Borrower or any Subsidiary of the
Borrower, including, without limitation (and as applicable), interests held
indirectly through Joint Ventures.

“Redevelopment Asset”:  any Property of the Borrower or its Subsidiaries, or in
which the Borrower or any of its Subsidiaries has an interest (either directly
or indirectly, through a Joint Venture or otherwise) (a) which is not a New
Construction Asset and (b) which is undergoing either (i) a renovation or
redevelopment in respect of which (x) the cost is greater than 25% of the book
value of such Property and (y) at least one anchor tenant lease shall have been
executed, which such lease shall provide for occupancy during the period
immediately following the completion of such renovation or redevelopment or (ii)
an expansion which will increase the Net Rentable Area of such Property by
20,000 square feet or more (provided that with respect to any Property which is
under expansion, if the balance thereof is a fully integrated, rentable
property, then only the portion of such Property that is under expansion shall
be a Redevelopment Asset pursuant to this clause (b)(ii)).  Notwithstanding the
foregoing, any such renovation, redevelopment or expansion which shall have been
a Redevelopment Asset under the criteria set forth in clause (i) or (ii) of this
definition shall no longer be a Redevelopment Asset (A) in the case of a
renovation or redevelopment described in clause (i), upon the earlier of (1)
such time as the applicable anchor tenant has taken possession thereof and
commenced rental payments and (2) the date which is twelve months (12) following
the date on which a certificate of occupancy, whether permanent or temporary,
(or its functional equivalent) has been issued with respect to the applicable
anchor tenant space and (B) in the case of an expansion described in clause
(ii), upon the earlier of (1) such time as at least 60% of the Net Rentable Area
(determined on an “as completed” basis) of such

22


--------------------------------------------------------------------------------




expansion is initially leased to tenants who have taken possession thereof and
commenced rental payments and (2) the date which is twelve months (12) following
the date on which a certificate of occupancy, whether permanent or temporary,
(or its functional equivalent) has been issued with respect to at least 60% of
the Net Rentable Area of such Property.  A Property shall not be considered a
“Redevelopment Asset” solely because such Property is being restored to its
prior condition following a casualty or condemnation, but may qualify as a
“Redevelopment Asset” despite any such casualty or condemnation to the extent
the conditions set forth above in this definition for qualification as a
“Redevelopment Asset” have been satisfied.

“REIT”:  a Person qualifying as a real estate investment trust under sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remaining Interest Period”:  (a) in the event that the Borrower shall fail for
any reason to borrow a Loan in respect of which it shall have requested a LIBOR
Loan or to convert an Advance to a LIBOR Loan after it shall have notified the
Administrative Agent of its intent to do so with respect to the Loans to be made
on the Effective Date or with respect to a conversion pursuant to Section 2.8, a
period equal to the Interest Period that the Borrower elected in respect of such
LIBOR Loan; or (b) in the event that a LIBOR Loan shall terminate for any reason
prior to the last day of the Interest Period applicable thereto, a period equal
to the remaining portion of such Interest Period if such Interest Period had not
been so terminated; or (c) in the event that the Borrower shall prepay or repay
all or any part of the principal amount of a LIBOR Loan, (including, without
limitation, any mandatory prepayment or a prepayment resulting from acceleration
or illegality) prior to the last day of the Interest Period applicable thereto,
a period equal to the period from and including the date of such prepayment or
repayment to but excluding the last day of such Interest Period.

“Rent Roll”:  a schedule prepared by the Borrower from time to time identifying
(a) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Unencumbered Assets or Subject Property
at such time, (b) the annual base rent payable under each lease of Real Property
owned by the Borrower or any of its Subsidiaries, (c) the commencement and
termination dates of the term of each such lease, (d) any renewal options with
respect to such lease, (e) the Net Rentable Area of the space demised under each
such lease and (f) such other information as the Administrative Agent may
reasonably require.

“Replaced Loan Agreement”:  as defined in the Recitals hereof.

“Required Additional Guarantors”:  any Subsidiary required to execute and
deliver a Guaranty pursuant to Section 7.11.

“Required Lenders”:  the Lenders whose aggregate Commitment Percentage equals or
exceeds fifty-one percent (51%), provided that the Commitment of any Defaulting
Lender shall be excluded from the calculations of Commitment Amount and Total
Commitment Amount for purposes of making a determination of Required Lenders.

“Required Payments”:  as defined in Section 2.7(d).

“Reserve Percentage”:  for any day with respect to a LIBOR Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

“Responsible Official”: (a) when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner or managing
member of such Person, corporate officer of a corporate general partner or
managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.

23


--------------------------------------------------------------------------------




“Restricted Interests”:  collectively, the Additional Interests, the
Distributions Interests and the Equity Interests.

“Restricted Payment”:  as to any Person, any dividend or other distribution by
such Person (whether in cash, securities or other property) with respect to any
shares of any class of equity securities or beneficial interests of such Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares or
beneficial interests or any option, warrant or other right to acquire any such
shares or beneficial interests.

“Restricted Subsidiaries”:  collectively, the Subsidiaries of Borrower that are
direct or indirect owners of the Subject Properties.

“Sarbanes-Oxley”:  the Sarbanes-Oxley Act of 2002.

“SEC”:  the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Securities Laws”:  the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Documents”:  the Assignment of Interests (and each Assignment of
Interests subsequently delivered pursuant to Section 6.2 or Section 8.2), the
Account Agreement and any further collateral assignments to the Administrative
Agent for the benefit of the Lenders, including, without limitation, any UCC-1
financing statements delivered or authorized to be filed by the Administrative
Agent in connection therewith.

“Senior Debt Rating”:  the senior unsecured non-credit-enhanced debt rating of
the Borrower as determined by S&P, Moody’s and/or Fitch from time to time;
provided, that (a) if the Borrower receives only two ratings and these ratings
are not equivalent, the spread is determined by the higher of the two ratings;
(b) if the Borrower receives more than two ratings, the spread is determined by
the second highest rating and (c) if the Borrower fails to maintain a Senior
Debt Rating from at least two of S&P, Moody’s or Fitch, the Pricing Level would
be the rating level at less than BBB-/Baa3.

“Servicer”:  Midland Loan Services, Inc., and any subsequent or replacement
servicer of the Account pursuant to the Account Agreement.

“Sole Book Manager”:  Banc of America Securities LLC, together with its
successors in such capacity.

“SPC”: as defined in Section 11.7(j).

“Special Counsel”:  Moore & Van Allen PLLC, special counsel to Bank of America.

“S&P”:  Standard & Poor’s Ratings Group and any successor thereto.

“Stock”:  any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called “phantom stock,” preferred stock
and common stock.

“Subject Properties”:  collectively, those certain Real Properties that are
wholly owned in fee simple by Borrower, direct or indirect wholly owned
Subsidiaries of Borrower or a DownREIT Partnership (or is the subject of a
Ground Lease) consisting of retail shopping center assets more particularly
described on Exhibit “C-1”, “C-2” and “C-3” and any other Real Property from
time to time wholly owned by Borrower, a direct or indirect wholly owned
Subsidiary of Borrower or a DownREIT Partnership which becomes a Subject
Property after the date hereof pursuant to Section 6.2 (or is the subject of a
Ground Lease).

24


--------------------------------------------------------------------------------




“Subject Property Adjusted Net Operating Income”:  for any period, the aggregate
amount of the Net Operating Income from each Subject Property during such
period, less the Capital Expense Reserve for such Subject Property during that
period.  The Borrower acknowledges and agrees that no Subject Property shall be
utilized in the calculation of Subject Property Adjusted Net Operating Income
(and the Subject Property Adjusted Net Operating Income attributable to such
Subject Property shall be $0.00) (a) if there shall have occurred and be
continuing (i) a failure to pay when due (including any applicable period of
grace) any obligation under any Subject Property Indebtedness with respect to
such Subject Property, or (ii) a failure to observe or perform any term,
covenant or agreement under any of the loan documents evidencing such Subject
Property Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof (including,
without limitation, the acceleration of any bonds relating to any Subject
Property or demand for payment or reimbursement by any “credit enhancer” or bond
issuer) or (b) upon the occurrence of any of the events described in Sections
9.1(h) or 9.1(i) with respect to Borrower or any Restricted Subsidiary that is
the direct or indirect owner of such Subject Property (such Subject Property
being considered an “Excluded Subject Property”).

“Subject Property Adjusted Consolidated Total Assets”:  on a Consolidated basis
for Borrower and its Subsidiaries, the sum (without duplication) of the
following:

(a)           the Subject Property Operating Property Value; plus

(b)           the book value of Land Assets and Redevelopment Assets that are
Subject Properties (including, without limitation, all capitalized costs
incurred in connection therewith) on the last day of the fiscal quarter just
ended; plus

(c)           the book value of Subject Properties acquired during the previous
12 months (until the one-year anniversary date for such acquired Subject
Properties) and Subject Properties constituting New Construction Assets valued
at cost.

Subject Property Adjusted Consolidated Total Assets shall be calculated on a pro
forma basis as if assets acquired during the relevant period were owned as of
the beginning of the relevant period, and all assets disposed of during the
relevant period were not owned during any portion of the relevant period.

“Subject Property Indebtedness”:  any Indebtedness secured by a Lien encumbering
a Subject Property.

“Subject Property Loan Documents”:  the agreements, documents and instruments
evidencing, securing or otherwise relating to the Subject Property Indebtedness
to which the holder of such Subject Property Indebtedness is a party or intended
beneficiary other than Subject Property Indebtedness encumbering an Additional
Interests Property.

“Subject Property Operating Property Value”:  as of any date the quotient of (a)
an amount equal to the Subject Property Adjusted Net Operating Income for all
Operating Properties that are Subject Properties in the aggregate for the four
fiscal quarters of the Borrower most recently ending as of such date, divided by
(b) 8.25%.  For purposes of any determination of Subject Property Operating
Property Value, the following limitations and methodology shall apply:  (i) the
Subject Property Adjusted Net Operating Income of any Operating Property that is
a Subject Property owned by a DownREIT Partnership shall be based on the
Borrower’s Interest in the Subject Property Adjusted Net Operating Income for
each such Operating Property that is a Subject Property for the four fiscal
quarters having most recently ended as of such date; (ii) in the event more than
15% of the gross base rents payable under all leases for Properties of the
Borrower, its Subsidiaries and DownREIT Partnerships (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Subject Property Operating Property Value shall be reduced by the
percentage amount of such excess multiplied by the Subject Property Operating
Property Value attributable to the Subject Properties leased or controlled by
such tenant and its Subsidiaries; and (iii) to the extent that a New
Construction Asset or Redevelopment Asset becomes a Subject Property during the
relevant period, the Subject Property Adjusted Net Operating Income of such
Operating

25


--------------------------------------------------------------------------------




Property that is a Subject Property during such period and the following periods
shall be annualized in a manner reasonably satisfactory to the Administrative
Agent until such time as such Operating Property that is a Subject Property has
performed as an Operating Property for four (4) full fiscal quarters.

“Subject Property Owners”:  the Borrower, the wholly owned Subsidiaries of
Borrower and DownREIT Partnerships indicated on Exhibits “C-1”, “C-2” and “C-3”
as the owners (or ground lessees) of the Subject Properties and any other wholly
owned Subsidiary of the Borrower or DownREIT Partnership that owns fee title to
any Real Property (or the leasehold interest with respect to Real Property that
is the subject of a Ground Lease) which becomes a Subject Property after the
date hereof pursuant to Section 6.2.

“Subsidiary”:  as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity (a) which is
required pursuant to GAAP to be consolidated with such Person for financial
reporting purposes, and (b) of which such Person, directly or indirectly, either
(i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, limited
liability company, joint venture or other business entity (other than a
corporation which is provided for in (i) above), is entitled to share, either
directly or indirectly through an entity described in clause (i) above, in more
than 50% of the profits and losses, however determined (without taking into
account returns of capital to such Person as an equity investor or payment of
fees to such Person for services rendered to such entity).  References to
“Subsidiaries” contained herein without further express clarification shall be
deemed to be references to Subsidiaries of the Borrower.

“Subsidiary Guarantor”: the Subsidiaries of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and “Subsidiary Guarantors” shall
mean all such guarantors, collectively.

“Tangible Net Worth”:  as of any date of determination thereof with respect to
the Borrower and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, the remainder of (a) the amounts which would, in
conformity with GAAP, be included under “shareholder’s equity” (or any like
caption) on a Consolidated balance sheet of the Borrower and its Subsidiaries as
at such date, minus (b) the net book value of all assets of the Borrower and its
Subsidiaries on a Consolidated basis (to the extent reflected in the
Consolidated balance sheet of the Borrower at such date) which would be treated
as intangibles under GAAP, including, without limitation, goodwill (whether
representing the excess cost over book value of assets acquired or otherwise),
patents, trademarks, trade names, franchises, copyrights, licenses, service
marks, rights with respect to the foregoing and deferred charges (including,
without limitation, unamortized debt discount and expense, organization costs
and research and development costs); provided, however, that to the extent FAS
141 requires treatment of the value of leases associated with purchased real
property as intangible assets, such value shall, notwithstanding FAS 141, be
treated as part of the tangible value of such real property to the extent such
value would, in the absence of FAS 141, have otherwise been included in such
determination.

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.

“Total Commitment Amount”:  on any day, the sum of the Commitment Amounts of all
Lenders on such day.

“Unencumbered Asset”:  any Operating Property which Borrower desires to have
treated as an Unencumbered Asset and which at any time (a) is wholly owned in
fee simple by the Borrower, a DownREIT Partnership, a direct or indirect wholly
owned Subsidiary of the Borrower or a DownREIT Partnership or a Joint Venture
(or is the subject of a Ground Lease), (b) is free and clear of all Liens,
including any Liens on any direct or indirect interest of Borrower or any
Subsidiary therein (other than Liens permitted under clauses (a), (b), (c), (d),
(e) (f), (i) and (j) of Section 8.1), (c) does not have applicable to it (or to
any such Ground Lease) any restriction on the pledge, transfer, mortgage or
assignment of such Operating Property or Ground Lease (including any restriction
imposed by the organizational documents of any such Subsidiary or DownREIT
Partnership, but excluding (i) any

26


--------------------------------------------------------------------------------




requirement in a Ground Lease that such Ground Lease be assumed upon the
assignment thereof and (ii) any restrictions on transfers applicable to an
Operating Property or Ground Lease owned by a DownREIT Partnership or a wholly
owned Subsidiary of a DownREIT Partnership, so long as any such transfer
restrictions shall not prohibit such DownREIT Partnership or such wholly owned
Subsidiary of a DownREIT Partnership from transferring such Operating Property
or Ground Lease either (A) in a manner that does not trigger the built in gains
of the applicable unit holders in such DownREIT Partnership, including, without
limitation, exchanges pursuant to Section 1031 of the Code, or (B) subject only
to the payment of any tax liability and related expenses of the applicable unit
holders in such DownREIT Partnership in connection with such transfers,
including a reimbursement for taxes imposed upon the applicable unit holders as
a result of such payment), (d) if owned by any such Subsidiary or DownREIT
Partnership, the Stock, partnership interests or membership interests, as the
case may be, of such Subsidiary or DownREIT Partnership that are owned by the
Borrower, any Subsidiary or any DownREIT Partnership are not subject to any
pledge or security interest in favor of any Person other than the Borrower or a
Subsidiary Guarantor, (e) is not an Environmental Risk Property, (f) does not
have, to the best of the Borrower’s knowledge, any title, survey, or other
defect which could reasonably be expected to materially and adversely affect the
value, use, financeability or marketability thereof, and (g) is located within
the contiguous 48 states of the continental United States; and “Unencumbered
Assets” means all such Unencumbered Assets, collectively.  The Unencumbered
Assets which are retail shopping centers shall on an aggregate basis have an
occupancy level of tenants in possession and operating and which are paying
base, minimum or similar regularly scheduled fixed payments of rent (but not
pass-throughs of common area maintenance charges, operating expenses, taxes,
insurance and similar charges) in accordance with the terms of their leases of
at least eighty percent (80%) of the Net Rentable Area within such Unencumbered
Assets based on bona fide arms-length tenant leases requiring current rental
payments.

“Unencumbered Asset Value”:  as of any date, the sum of (a) the quotient of (i)
an amount equal to the Adjusted Net Operating Income for all Unencumbered Assets
in the aggregate for the four fiscal quarters of the Borrower most recently
ending as of such date, divided by (ii) 8.25%, plus (b) Management Fee Value.
For purposes of any determination of Unencumbered Asset Value, the following
limitations and methodology shall apply:  (A) the Adjusted Net Operating Income
of any Unencumbered Asset owned by a DownREIT Partnership or a wholly owned
Subsidiary of a DownREIT Partnership shall be based on the Borrower’s Interest
in the Adjusted Net Operating Income for each such Unencumbered Asset for the
four fiscal quarters having most recently ended as of such date; (B) the
Adjusted Net Operating Income of any Unencumbered Asset owned by a Joint Venture
shall be based on the Borrower’s Interest in the Adjusted Net Operating Income
for each Unencumbered Asset for the four fiscal quarters having most recently
ended as of such date; (C) in the event more than 15% of the gross base rents
payable under all leases for Properties of the Borrower, its Subsidiaries,
DownREIT Partnerships and wholly owned Subsidiaries of DownREIT Partnerships
(including the Borrower’s Interest in any Properties) shall be payable by one
tenant and its Subsidiaries, then Unencumbered Asset Value shall be reduced by
the percentage amount of such excess multiplied by the Unencumbered Asset Value
attributable to the Properties leased or controlled by such tenant and its
Subsidiaries; and (D) to the extent that a New Construction Asset or
Redevelopment Asset becomes an Operating Property during the relevant period,
the Adjusted Net Operating Income of such Operating Property during such period
and the following periods shall be annualized until such time as such Operating
Property has performed as an Operating Property for four (4) full fiscal
quarters.  Notwithstanding the foregoing, to the extent any Real Property is an
Unencumbered Asset and is held by a non-Subsidiary Joint Venture of the Borrower
(whether directly or indirectly), the Unencumbered Asset Value derived from such
Real Property shall be Borrower’s pro rata share (based on its beneficial
ownership of the applicable Joint Venture) of the otherwise calculated
Unencumbered Asset Value of such Unencumbered Asset.

1.2           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference

27


--------------------------------------------------------------------------------




herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.3           Accounting Terms.

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
pursuant to Section 4.13, except as otherwise specifically prescribed herein.

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.4           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.6           Clarification Concerning Calculations for Joint Ventures. 
Notwithstanding anything contained in the foregoing, to the extent any Real
Property is held by a non-Subsidiary Joint Venture of the Borrower or any of its
Subsidiaries and is an Unencumbered Asset, Operating Property, Land Asset,
Redevelopment Asset, New Construction Asset or Real Property purchased within
the last 12 months, the Adjusted Net Operating Income, Operating Property Value,
Unencumbered Asset Value, book value or cost of such asset derived from such
Real Property shall be Borrower’s pro rata share (based on its beneficial
ownership of the applicable Joint Venture) of the otherwise calculated amount
for such Real Property.

2.             AMOUNT AND TERMS OF LOANS.

2.1           Loans.  Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to the Borrower on the
Effective Date the aggregate principal amount of such Lender’s

28


--------------------------------------------------------------------------------




Commitment Amount, for the purposes set forth in Section 2.15.  On the Effective
Date, the Total Commitment Amount as of the Effective Date shall be disbursed to
Borrower in a single advance.  The Loans shall be made pro rata in accordance
with each Lender’s Commitment Percentage.  The acceptance by Borrower of the
Loans hereunder shall constitute a representation and warranty by the Borrower
that all of the conditions set forth in Section 5 have been satisfied.  No
Lender shall have any obligation to make a Loan to the Borrower of more than the
principal face amount of its Note.

2.2           Notes.

(a)           Notes as Evidence of Indebtedness.  The Loan of each Lender shall,
if requested by such Lender, be evidenced by a promissory note of the Borrower,
substantially in the form of Exhibit H, with appropriate insertions therein as
to date and principal amount (each, as endorsed or modified from time to time, a
“Note” and, collectively with the Notes of all other Lenders, the “Notes”),
payable to the order of such Lender for the account of its Applicable Lending
Office in the initial principal face amount equal to the original amount of the
Commitment of such Lender and representing the obligation of the Borrower to pay
the lesser of (i) the original amount of the Commitment of such Lender and (ii)
the aggregate unpaid principal balance of all Loans of such Lender, plus
interest and other amounts due and owing to the Lenders under the Loan
Documents.

(b)           The Notes Generally.  Each Note shall bear interest from the date
thereof on the unpaid principal balance thereof at the applicable interest rate
or rates per annum determined as provided in Section 2.9 and shall be stated to
mature on the Maturity Date.  The following information shall be recorded by
each Lender on its books:  (i) the date and amount of the Loan of such Lender;
(ii) its character as a Prime Rate Loan, a LIBOR Loan or a combination thereof;
(iii) the interest rate and Interest Period applicable to LIBOR Loans; and (iv)
each payment and prepayment of the principal thereof; provided, that the failure
of such Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make payment when due of any amount owing under
the Loan Documents.

(c)           By delivery of the Notes, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the indebtedness evidenced by the “Notes” as defined in the Replaced
Loan Agreement, which indebtedness is instead allocated among the Lenders as of
the date hereof and evidenced by the Notes in accordance with their respective
Commitment Percentages.


2.3           PROCEDURE FOR LOAN BORROWINGS.

(a)           Intentionally Omitted.

(b)           Intentionally Omitted.

(c)           Intentionally Omitted.

(d)           Funding of Loans.  Each Lender will make its Loan, in an amount
equal to its Commitment Amount, available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent set forth in
Section 11.2 not later than 12:00 noon on the Borrowing Date in funds
immediately available to the Administrative Agent at such office.  The amounts
so made available to the Administrative Agent on the Borrowing Date will then,
subject to the satisfaction of the terms and conditions of this Agreement, as
determined by the Administrative Agent, be made available on such date to the
Borrower by the Administrative Agent at the office of the Administrative Agent
specified in Section 11.2 by crediting the account of the Borrower on the books
of such office with the aggregate of said amounts received by the Administrative
Agent.

(e)           Intentionally Omitted.

(f)            Administrative Agent’s Assumption.  Unless the Administrative
Agent shall have received prior notice from a Lender (by telephone or otherwise,
such notice to be promptly confirmed by telecopy or other writing) that such
Lender will not make available to the Administrative Agent such Lender’s pro
rata share of the Loans, the Administrative Agent may assume that such Lender
has made such share available to the Administrative Agent on the Borrowing Date
in accordance with this Section, provided that such Lender received notice of
the proposed

29


--------------------------------------------------------------------------------




borrowing from the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on the Borrowing
Date a corresponding amount.  If and to the extent such Lender shall not have so
made such pro rata share available to the Administrative Agent, such Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 2.9 for Prime Rate Loans or
LIBOR Loans, as initially requested by Borrower, and in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.  Such payment by the Borrower, however, shall be
without prejudice to its rights against such Lender.  If such Lender shall pay
to the Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of the Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans, but without prejudice to the Borrower’s
rights against such Lender.

2.4           Intentionally Omitted.

2.5           Intentionally Omitted.

2.6           Repayment of Loans; Evidence of Debt.

(a)           Promise to Pay.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

(b)           Lenders’ Accounts.  Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the debt of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)           Administrative Agent’s Accounts.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the type of Advance thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any other sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

(d)           Entries Made in Accounts.  The entries made in the accounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent not inconsistent with any entries made in any Note and absent manifest
error, be prima facie evidence of the existence and amounts of the obligations
recorded therein, provided that the failure of any Lender, or the Administrative
Agent, to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement or otherwise to make any payments in accordance with the
terms of the Loan Documents.

(e)           Loans Evidenced by Notes.  The Loans and interest thereon shall,
upon the request of the applicable Lenders, be evidenced by one or more Notes in
like form payable to the order of the payee named therein and its registered
assigns.

2.7           Prepayments of the Loans.

(a)           Voluntary Prepayments.  The Borrower may, at its option, prepay
the Prime Rate Loans and LIBOR Loans, in whole or in part, without premium or
penalty (other than any indemnification amounts, as provided for in Section
2.14) at any time and from time to time by notifying the Administrative Agent in
writing not later than the Business Day on which Loans consisting of Prime Rate
Loans are prepaid and at least three Business Days prior to the proposed
prepayment date in the case of Loans consisting of LIBOR Loans, specifying the
Loans to be prepaid consisting of Prime Rate Loans, LIBOR Loans or a combination
thereof, the amount to be prepaid and the date of prepayment.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof.  Partial prepayments of Prime Rate Loans and/or LIBOR Loans
shall be in an aggregate minimum principal amount of $5,000,000 or such amount
plus a whole multiple of $1,000,000 in excess thereof, or,

30


--------------------------------------------------------------------------------




if less, the outstanding principal balance thereof.  Notwithstanding the
foregoing, if the outstanding principal balance of the Loans would be reduced
below $25,000,000 as a result of any such partial prepayment, then such
prepayment shall only be permitted if the Borrower prepays the entire
outstanding principal balance of the Loans.  After giving effect to any partial
prepayment with respect to LIBOR Loans which were converted on the same date and
which had the same Interest Period, the outstanding principal amount of such
LIBOR Loans shall be at least (subject to this Section 2.7(a) and Section
2.8(a)) $1,000,000 or such amount plus a whole multiple of $100,000 in excess
thereof.  Any Loans prepaid shall not be readvanced.

(b)           In General. If any prepayment is made in respect of any Advance,
in whole or in part, prior to the last day of the applicable Interest Period,
the Borrower agrees to indemnify the Lenders in accordance with Section 2.14.

(c)           Partial Prepayments.  Each partial prepayment of the Loans (other
than Prime Rate Loans) under Section 2.7(a) shall be accompanied by the payment
of accrued interest on the principal prepaid to the date of payment and, after
payment of such interest, shall be applied, in the absence of instruction by the
Borrower, to the Lenders in accordance with the provisions of Section 3.2.

2.8           Conversions.

(a)           Conversion Elections.  The Borrower may elect from time to time to
convert LIBOR Loans to Prime Rate Loans by giving the Administrative Agent at
least one Business Day’s prior irrevocable notice of such election, specifying
the amount to be so converted, provided, that any such conversion of LIBOR Loans
shall only be made on the last day of the Interest Period applicable thereto. 
In addition, the Borrower may elect from time to time to convert Prime Rate
Loans to LIBOR Loans or to convert LIBOR Loans to new LIBOR Loans by giving the
Administrative Agent at least three (3) Business Days’ prior irrevocable notice
of such election, specifying the amount to be so converted and the initial
Interest Period relating thereto, provided that any such conversion of Prime
Rate Loans to LIBOR Loans shall only be made on a Business Day and any such
conversion of LIBOR Loans to new LIBOR Loans shall only be made on the last day
of the Interest Period applicable to the LIBOR Loans which are to be converted
to such new LIBOR Loans.  Each such notice shall be in the form of Exhibit M and
must be delivered to the Administrative Agent prior to 12:00 noon on the
Business Day required by this Section for the delivery of such notices to the
Administrative Agent.  The Administrative Agent shall promptly provide the
Lenders with notice of any such election.  Prime Rate Loans and LIBOR Loans may
be converted pursuant to this Section in whole or in part, provided that
conversions of Prime Rate Loans to LIBOR Loans, or LIBOR Loans to new LIBOR
Loans, shall be in an aggregate principal amount of $5,000,000 or such amount
plus a whole multiple of $100,000 in excess thereof.

(b)           Effect on Conversions if an Event of Default.  Notwithstanding
anything in this Section to the contrary, no Prime Rate Loan may be converted to
a LIBOR Loan, and no LIBOR Loan may be converted to a new LIBOR Loan, if a
Default or Event of Default has occurred and is continuing either (i) at the
time the Borrower shall notify the Administrative Agent of its election to
convert or (ii) on the requested Conversion Date.  In such event, such Prime
Rate Loan shall be automatically continued as a Prime Rate Loan or such LIBOR
Loan shall be automatically converted to a Prime Rate Loan on the last day of
the Interest Period applicable to such LIBOR Loan.

(c)           Conversion not a Borrowing.  Each conversion shall be effected by
each Lender by applying the proceeds of its new Prime Rate Loan or LIBOR Loan,
as the case may be, to its Advances (or portion thereof) being converted (it
being understood that such conversion shall not constitute a borrowing for
purposes of Sections 4 or 5).

2.9           Interest Rate and Payment Dates.

(a)           Prior to Maturity.  Except as otherwise provided in Section
2.9(b), prior to the Maturity Date, the Loans shall bear interest on the
outstanding principal balance thereof at the applicable interest rate or rates
per annum set forth below:

ADVANCES

 

RATE

Each Prime Rate Loan

 

Prime Rate plus the Applicable Margin.

Each LIBOR Loan

 

LIBOR for the applicable Interest Period plus the Applicable Margin.

 

31


--------------------------------------------------------------------------------




 

(b)           Event of Default.  After the occurrence and during the continuance
of an Event of Default, the outstanding principal balance of (i) the LIBOR Rate
Loans and any overdue interest with respect thereto shall bear interest, whether
before or after the entry of any judgment thereon, at a rate per annum equal to
LIBOR for the applicable Interest Period plus the Applicable Margin plus 2% and
(ii) the Prime Rate Loans and any overdue interest with respect thereto or other
overdue amount payable under the Loan Documents shall bear interest, whether
before or after the entry of any judgment thereon, at a rate per annum equal to
the Prime Rate plus 2% (the “Default Rate”).

(c)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, provided that
(i) interest accrued pursuant to paragraph (b) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Loans prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(d)           General.  Interest on (i) Prime Rate Loans shall be calculated on
the basis of a year of 365 or 366 days, as the case may be, and (ii) LIBOR Loans
shall be calculated on the basis of a 360-day year, in each case for the actual
number of days elapsed, including the first day but excluding the last.  Any
change in the interest rate on the Loans resulting from a change in the Prime
Rate or a Pricing Level shall become effective as of the opening of business on
the day on which such change shall become effective.  The Administrative Agent
shall, as soon as practicable, notify the Borrower and the Lenders of the
effective date and the amount of each such change in the Prime Rate or a Pricing
Level, but any failure to so notify shall not in any manner affect the
obligation of the Borrower to pay interest on the Loans in the amounts and on
the dates required.  Each determination of the Prime Rate, a LIBOR or a Pricing
Level by the Administrative Agent pursuant to this Agreement shall be conclusive
and binding on the Borrower and the Lenders absent manifest error.  At no time
shall the interest rate payable on the Loans of any Lender, together with the
Facility Fee and all other amounts payable under the Loan Documents, to the
extent the same are construed to constitute interest, exceed the Highest Lawful
Rate.  If interest payable to a Lender on any date would exceed the maximum
amount permitted by the Highest Lawful Rate, such interest payment shall
automatically be reduced to such maximum permitted amount, and interest for any
subsequent period, to the extent less than the maximum amount permitted for such
period by the Highest Lawful Rate, shall be increased by the unpaid amount of
such reduction.  Any interest actually received for any period in excess of such
maximum allowable amount for such period shall be deemed to have been applied as
a prepayment of the Loans.  The Borrower acknowledges that the Prime Rate is
only one of the bases for computing interest on loans made by the Lenders, and
by basing interest payable on Prime Rate Loans on the Prime Rate, the Lenders
have not committed to charge, and the Borrower has not in any way bargained for,
interest based on a lower or the lowest rate at which the Lenders may now or in
the future make loans to other borrowers.

2.10         Substituted Interest Rate.  In the event that (a) the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon the Borrower) that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the LIBOR applicable pursuant to Section 2.9 or (b) the
Required Lenders shall have notified the Administrative Agent that they have
reasonably determined (which determination shall be conclusive and binding on
the Borrower) that the applicable LIBOR will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding loans bearing interest based
on such LIBOR, with respect to any portion of the Loans that the Borrower has
requested be made as LIBOR Loans or LIBOR Loans that will result from the
requested conversion of any portion of the Advances into LIBOR Loans (each, an
“Affected Advance”), the Administrative Agent shall promptly notify the Borrower
and the Lenders (by telephone or otherwise, to be promptly confirmed in writing)
of such determination, on or, to the extent practicable, prior to the requested
Borrowing Date or Conversion Date for such Affected Advances.  If the
Administrative Agent shall give such notice, (x) any Affected Advances shall be
made as Prime Rate Loans, (y) the Advances (or any portion thereof) that were to
have been converted to Affected Advances shall be converted to or continued as
Prime Rate Loans and (z) any outstanding Affected Advances shall be converted,
on the last day of the then current Interest Period with respect thereto, to
Prime Rate Loans.  Until any notice under clauses (a) or (b), as the case may
be, of this Section has been withdrawn by the Administrative Agent

32


--------------------------------------------------------------------------------




(by notice to the Borrower promptly upon either (1) the Administrative Agent
having determined that such circumstances affecting the LIBOR market no longer
exist and that adequate and reasonable means do exist for determining the LIBOR
pursuant to Section 2.9 or (2) the Administrative Agent having been notified by
such Required Lenders that circumstances no longer render the Advances (or any
portion thereof) Affected Advances), no further LIBOR Loans shall be required to
be made by the Lenders nor shall the Borrower have the right to convert all or
any portion of the Loans to LIBOR Loans.


2.11         TAXES; NET PAYMENTS.

(a)           All payments made by the Borrower or any Subsidiary Guarantor
under the Loan Documents shall be made free and clear of, and without reduction
for or on account of, any taxes, levies, imposts, deductions, charges or
withholdings required by law to be withheld from any amounts payable under the
Loan Documents.  A statement setting forth the calculations of any amounts
payable pursuant to this paragraph submitted by a Lender to the Borrower shall
be conclusive absent manifest error.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement and the Commitments and
the payment of the Notes and all other amounts payable under the Loan Documents.

(b)           Each Lender which is a foreign corporation within the meaning of
Section 1442 of the Code shall deliver to the Borrower such certificates,
documents or other evidence as the Borrower may reasonably require from time to
time as are necessary to establish that such Lender is not subject to
withholding under Section 1441 or 1442 of the Code or as may be necessary to
establish, under any law hereafter imposing upon the Borrower, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent on behalf of such Lender
are not subject to withholding.

2.12         Illegality.  Notwithstanding any other provisions herein, if any
law, regulation, treaty or directive hereafter enacted, promulgated, approved or
issued, or any change in any presently existing law, regulation, treaty or
directive, or in the interpretation or application thereof, shall make it
unlawful for any Credit Party to make or maintain its LIBOR Loans as
contemplated by this Agreement, such Credit Party shall so notify the
Administrative Agent and the Administrative Agent shall forthwith give notice
thereof to the other Credit Parties and the Borrower, whereupon (a) the
commitment of such Credit Party hereunder to make LIBOR Loans or convert Prime
Rate Loans to LIBOR Loans shall forthwith be suspended and (b) such Credit
Party’s Loans then outstanding as LIBOR Loans affected hereby, if any, shall be
converted automatically to Prime Rate Loans on the last day of the then current
Interest Period applicable thereto or within such earlier period as required by
law.  If the commitment of any Credit Party with respect to LIBOR Loans is
suspended pursuant to this Section and thereafter it is once again legal for
such Credit Party to make or maintain LIBOR Loans, such Credit Party’s
commitment to make or maintain LIBOR Loans shall be reinstated and such Credit
Party shall notify the Administrative Agent and the Borrower of such event. 
Notwithstanding the foregoing, to the extent that the conditions giving rise to
the notice requirement set forth in this Section can be eliminated by the
transfer of such Credit Party’s Loans or Commitment to another of its branches,
and to the extent that such transfer is not inconsistent with such Credit
Party’s internal policies of general application and only if, as determined by
such Credit Party in its sole discretion, the transfer of such Loan or
Commitment, as the case may be, would not otherwise adversely affect such Loans
or such Credit Party, the Borrower may request, and such Credit Party shall use
reasonable efforts to effect, such transfer.

2.13         Increased Costs.  In the event that any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued or any change in
any presently existing law, regulation, treaty or directive therein or in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof or compliance by any Credit Party (or any corporation
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality:

(a)           does or shall subject any Credit Party to any Taxes of any kind
whatsoever with respect to any LIBOR Loans or its obligations under this
Agreement to make LIBOR Loans, or change the basis of taxation of payments to
any Credit Party of principal, interest or any other amount payable hereunder in
respect of its LIBOR Loans, including any Taxes required to be withheld from any
amounts payable under the Loan Documents (except for (i) imposition of, or
change in the rate of, tax on the overall net income of such Credit Party or its
Applicable Lending Office for any of such Advances by any jurisdiction,
including, in the case of Credit Parties incorporated in any State of the United
States, such tax imposed by the United States and (ii) any franchise,
unincorporated business or gains taxes); or

33


--------------------------------------------------------------------------------




(b)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of its LIBOR Loans, which, in the case of LIBOR
Loans, is not otherwise included in the determination of the LIBOR;

(c)           and the result of any of the foregoing is to increase the cost to
such Credit Party of making, issuing, renewing, converting or maintaining its
LIBOR Loans or its commitment to make such LIBOR Loans, or to reduce any amount
receivable hereunder in respect of its LIBOR Loans, then, in any such case, the
Borrower shall pay such Credit Party, upon its demand, any additional amounts
necessary to compensate such Credit Party for such additional cost or reduction
in such amount receivable which such Credit Party deems to be material as
reasonably determined by such Credit Party; provided, however, that nothing in
this Section shall require the Borrower to indemnify the Credit Parties with
respect to withholding Taxes for which the Borrower has no obligation under
Section 2.11.

No failure by any Credit Party to demand compensation for any increased cost
during any Interest Period shall constitute a waiver of such Credit Party’s
right to demand such compensation at any time.  A statement setting forth the
calculations of any additional amounts payable pursuant to the foregoing
sentence submitted by a Credit Party to the Borrower shall be conclusive absent
manifest error.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and any of the Commitments or the
payment of the Notes and all other amounts payable under the Loan Documents for
a period of one hundred eighty (180) days and shall thereafter terminate
forever.  Failure to demand compensation pursuant to this Section shall not
constitute a waiver of such Credit Party’s right to demand such compensation. 
To the extent that any increased costs of the type referred to in this Section
are being incurred by a Credit Party and such costs can be eliminated or reduced
by the transfer of such Credit Party’s Loans or Commitment to another of its
branches, and to the extent that such transfer is not inconsistent with such
Credit Party’s internal policies of general application and only if, as
determined by such Credit Party in its sole discretion, the transfer of such
Loan or Commitment, as the case may be, would not otherwise materially adversely
affect such Loan or such Credit Party, the Borrower may request, and such Lender
shall use reasonable efforts to effect, such transfer.

2.14         Indemnification for Break Funding Losses.  Notwithstanding anything
contained herein to the contrary, if (a) the Borrower shall fail to borrow on
the Borrowing Date, if it shall have requested a LIBOR Loan, or shall fail to
convert on a Conversion Date, after it shall have given notice to do so in which
it shall have requested a LIBOR Loan pursuant to Section 2.8, or (b) a LIBOR
Loan shall be terminated or prepaid for any reason prior to the last day of the
Interest Period applicable thereto (including, without limitation, any mandatory
prepayment or a prepayment resulting from acceleration or illegality), the
Borrower agrees to indemnify each Credit Party against, and to pay on demand
directly to such Credit Party, any loss or expense suffered by such Credit Party
as a result of such failure to borrow or convert, or such termination or
repayment, including, without limitation, an amount, if greater than zero, equal
to:

A x (B-C) x D/360

where:

“A” equals such Credit Party’s pro rata share of the Affected Principal Amount;

“B” equals the applicable LIBOR;

“C” equals the applicable LIBOR (expressed as a decimal) in effect on or about
the first day of the applicable Remaining Interest Period, based on the
applicable rates offered or bid, as the case may be, on or about such date, for
deposits in an amount equal approximately to such Credit Party’s pro rata share
of the Affected Principal Amount with an Interest Period equal approximately to
the applicable Remaining Interest Period, as determined by such Credit Party;

34


--------------------------------------------------------------------------------




“D” equals the number of days from and including the first day of the applicable
Remaining Interest Period to but excluding the last day of such Remaining
Interest Period;

and any other out-of-pocket loss or expense (including any internal processing
charge customarily charged by such Credit Party) suffered by such Credit Party
in connection with such LIBOR Loan including, without limitation, in liquidating
or employing deposits acquired to fund or maintain the funding of its pro rata
share of the Affected Principal Amount, or redeploying funds prepaid or repaid,
in amounts which correspond to its pro rata share of the Affected Principal
Amount.  A statement setting forth the calculations of any amounts payable
pursuant to this Section submitted by a Credit Party to the Borrower shall be
conclusive and binding on the Borrower absent manifest error.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement and the Commitments and the payment of the Notes and all other amounts
payable under the Loan Documents.

2.15         Use of Proceeds.  The proceeds of Loans shall be used solely (i) to
repay other Indebtedness; and (ii) for general business purposes, including,
without limitation, working capital.

2.16         Capital Adequacy.  If (a) after the date hereof, the enactment or
promulgation of, or any change or phasing in of, any United States or foreign
law or regulation or in the interpretation thereof by any Governmental Authority
charged with the administration thereof, (b) compliance with any directive or
guideline from any central bank or United States or foreign Governmental
Authority (whether or not having the force of law) promulgated or made after the
date hereof, or (c) compliance with the Risk-Based Capital Guidelines of the
Board of Governors of the Federal Reserve System as set forth in 12 CFR Parts
208 and 225, or of the Comptroller of the Currency, Department of the Treasury,
as set forth in 12 CFR Part 3, or similar legislation, rules, guidelines,
directives or regulations under any applicable United States or foreign
Governmental Authority affects or would affect the amount of capital required to
be maintained by a Credit Party (or any lending office of such Credit Party) or
any corporation directly or indirectly owning or controlling such Credit Party
or imposes any restriction on or otherwise adversely affects such Credit Party
(or any lending office of such Credit Party) or any corporation directly or
indirectly owning or controlling such Credit Party and such Credit Party shall
have reasonably determined that such enactment, promulgation, change or
compliance has the effect of reducing the rate of return on such Credit Party’s
capital or the asset value to such Credit Party of any Loan made by such Credit
Party as a consequence, directly or indirectly, of its obligations to make and
maintain the funding of its Loans at a level below that which such Credit Party
could have achieved but for such enactment, promulgation, change or compliance
(after taking into account such Credit Party’s policies regarding capital
adequacy) by an amount deemed by such Credit Party to be material, then, upon
demand by such Credit Party, the Borrower shall promptly pay to such Credit
Party such additional amount or amounts as shall be sufficient to compensate
such Credit Party for such reduction in such rate of return or asset value.  A
certificate in reasonable detail as to such amounts submitted to the Borrower
and the Administrative Agent setting forth the determination of such amount or
amounts that will compensate such Credit Party for such reductions shall be
presumed correct absent manifest error.  No failure by any Credit Party to
demand compensation for such amounts hereunder shall constitute a waiver of such
Credit Party’s right to demand such compensation at any time.  Such Credit Party
shall, however, use reasonable efforts to notify the Borrower of such claim
within 90 days after the officer of such Credit Party having primary
responsibility for this Agreement has obtained knowledge of the events giving
rise to such claim.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the Commitments and the payment of
the Notes and all other amounts payable under the Loan Documents.

2.17         Administrative Agent’s Records.  The Administrative Agent’s records
with respect to the Loans, the interest rates applicable thereto, each payment
by the Borrower of principal and interest on the Loans, and fees, expenses and
any other amounts due and payable in connection with this Agreement shall be
presumptively correct absent manifest error as to the amount of the Loans, and
the amount of principal and interest paid by the Borrower in respect of such
Loans and as to the other information relating to the Loans, and amounts paid
and payable by the Borrower hereunder and under the Notes.  The Administrative
Agent will when requested by the Borrower advise the Borrower of the principal
and interest outstanding under the Loans as of the date of such request and the
dates on which such payments are due.

35


--------------------------------------------------------------------------------


 

3.             FEES; PAYMENTS.

3.1           Fees.

(a)           The Borrower agrees to pay to Bank of America and BAS on the
Effective Date all arrangement, commitment and loan structuring fees
(collectively, the “Bank of America Fee”), as provided in the Agreement
Regarding Fees.  Bank of America shall pay to the other Lenders a commitment and
loan structuring fee in accordance with their separate agreement.

(b)           The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, an Administrative Agent’s fee as set forth
in the Agreement Regarding Fees.  The Administrative Agent’s fee shall be
payable quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof.  The Administrative
Agent’s fee shall also be paid upon the Maturity Date.  The Administrative
Agent’s fee for any partial calendar quarter shall be prorated.

(c)           The Borrower agrees to pay any other fees payable to any Credit
Party under any separate agreement at the times so agreed upon in such separate
agreements.

(d)           The Bank of America Fee shall be paid on the date due, in
immediately available funds, to Bank of America.  The Bank of America Fee and
all other fees and amounts paid shall not be refundable under any circumstances.

3.2           Payments; Application of Payments.  Each payment, including each
prepayment, of principal and interest on the Loans and the Bank of America Fee,
the Administrative Agent’s fees, and any other amounts due hereunder shall be
made by the Borrower to the Administrative Agent or Bank of America, as
applicable, without set-off, deduction or counterclaim, at its office set forth
in Section 11.2 in funds immediately available to the Administrative Agent at
such office by 12:00 noon on the due date for such payment.  Promptly upon
receipt thereof by the Administrative Agent, the Administrative Agent shall
remit, in like funds as received, to the Lenders who maintain any of their Loans
as Prime Rate Loans or LIBOR Loans, each such Lender’s pro rata share of such
payments which are in respect of principal or interest due on such Prime Rate
Loans or LIBOR Loans; provided that any such payment shall, to the extent
distributed after the Business Day following the Administrative Agent’s receipt
thereof, be accompanied by interest on such payment amount (payable by the
Administrative Agent) calculated at the Federal Funds Rate commencing as of the
date which is two (2) days following the Business Day following the
Administrative Agent’s receipt of such payment through the date on which the
Administrative Agent makes such payment to the applicable Lender(s).  The
failure of the Borrower to make any such payment by such time shall not
constitute a default hereunder, provided that such payment is made on such due
date, but any such payment made after 12:00 noon on such due date shall be
deemed to have been made on the next Business Day for the purpose of calculating
interest on amounts outstanding on the Loans.  If any payment hereunder or under
the Notes shall be due and payable on a day which is not a Business Day, the due
date thereof (except as otherwise provided in the definition of Interest Period)
shall be extended to the next Business Day and interest shall be payable at the
applicable rate specified herein during such extension.  If any payment is made
with respect to any LIBOR Loans prior to the last day of the applicable Interest
Period, the Borrower shall indemnify each Lender in accordance with Section
2.14.


4.             REPRESENTATIONS AND WARRANTIES.

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans the Borrower makes the following representations
and warranties to the Administrative Agent and each Lender:

4.1           Existence and Power.

(a)           The Borrower (i) is a Maryland corporation duly organized and
validly existing and in good standing under the laws of Maryland, (ii) has all
requisite power and authority to own its Property and to carry on its business
as now conducted, and (iii) is in good standing and authorized to do business in
each jurisdiction in which the nature of the business conducted therein or the
Property owned therein make such qualification necessary, except where such
failure to qualify could not reasonably be expected to have a Material Adverse
Effect.

36


--------------------------------------------------------------------------------




(b)           Each Subsidiary of the Borrower (including each Subsidiary
Guarantor) (i) is a corporation, partnership, limited liability company, real
estate investment trust or business trust, is validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own its Property and to carry on its business
as now conducted, and (ii) is in good standing and authorized to do business in
each other jurisdiction in which the nature of the business conducted therein or
the Property owned therein make such qualification necessary, except where such
failure to qualify could not reasonably be expected to have a Material Adverse
Effect.

4.2           Authority.

(a)           The Borrower has full legal power and authority to enter into,
execute, deliver and perform the terms of the Loan Documents to which it is a
party and to make the borrowings contemplated thereby, to execute, deliver and
carry out the terms of the Notes and to incur the obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate action.

(b)           Each Assignor has full legal power and authority to enter into,
execute and deliver and perform the terms of the Loan Documents to which it is a
party, all of which have been duly authorized by all proper and necessary
partnership or limited liability company action, as applicable.

4.3           Binding Agreement.

(a)           The Loan Documents to which the Borrower or any of its
Subsidiaries is a party constitute the valid and legally binding obligations of
such Person, enforceable in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

(b)           The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which any such Person is a party do not
violate the provisions of any applicable statute, law (including, without
limitation, any applicable usury or similar law), rule or regulation of any
Governmental Authority.

4.4           Subsidiaries; DownREIT Partnerships.  As of the Effective Date,
the Borrower has only the Subsidiaries set forth on Schedule 4.4.  Schedule 4.4
sets forth the name of, and the ownership interest of the Borrower in, each
Subsidiary of the Borrower and identifies each Subsidiary that is a Subsidiary
Guarantor, in each case as of the Effective Date.  The shares of each corporate
Subsidiary of the Borrower that are owned by the Borrower are duly authorized,
validly issued, fully paid and nonassessable and are owned free and clear of any
Liens.  The interest of the Borrower in each non-corporate Subsidiary is owned
free and clear of any Liens (other than Liens applicable to a partner under the
terms of any partnership agreement, or those applicable to a member under the
terms of any limited liability company operating agreement, to secure the
Borrower’s obligation to make capital contributions or similar payments
thereunder).  As of the Effective Date, the only DownREIT Partnership is Excel
Realty Partners, L.P. and the only Subsidiaries of Excel Realty Partners, L.P.
are as set forth on Schedule 4.4.  As of the Effective Date, there is no
Subsidiary of the Borrower (other than ERT Development Corporation) that is a
guarantor of any unsecured Indebtedness of Borrower (other than the Loans) that
is not also a Subsidiary Guarantor.

4.5           Litigation.

(a)           There are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority (whether or not purportedly on behalf of
the Borrower or any Subsidiary of the Borrower) pending or, to the knowledge of
the Borrower, threatened against the Borrower or any Subsidiary of the Borrower
or any of their respective Properties or rights, which (i) could reasonably be
expected to have a Material Adverse Effect, (ii) call into question the validity
or enforceability of any of the Loan Documents, or (iii) could reasonably be
expected to result in the rescission, termination or cancellation of any
franchise, right, license, permit or similar authorization held by the Borrower
or any Subsidiary of the Borrower, which rescission, termination or cancellation
could reasonably be expected to have a Material Adverse Effect.

37


--------------------------------------------------------------------------------




(b)           As of the date hereof, Schedule 4.5 sets forth all actions, suits
and proceedings at law or in equity or by or before any Governmental Authority
(whether or not purportedly on behalf of the Borrower or any Subsidiary of the
Borrower) pending or, to the knowledge of the Borrower, threatened against the
Borrower, any Subsidiary of the Borrower or any of their respective Properties
or rights which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

4.6           Required Consents.  Except for filings associated with the
perfection of security interests, no consent, authorization or approval of,
filing with, notice to, or exemption by, stockholders, any Governmental
Authority or any other Person not obtained is required to be obtained by the
Borrower or any of its Subsidiaries to authorize, or (except for filings
required to be made with the SEC) is required in connection with the execution,
delivery and performance of the Loan Documents or is required to be obtained by
the Borrower or any of its Subsidiaries as a condition to the validity or
enforceability of the Loan Documents.

4.7           No Conflicting Agreements.  Neither the Borrower nor any
Subsidiary of the Borrower is in default beyond any applicable grace or cure
period under any mortgage, indenture, contract or agreement to which it is a
party or by which it or any of its Property is bound, the effect of which
default could reasonably be expected to have a Material Adverse Effect.  The
execution, delivery or carrying out of the terms of the Loan Documents will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon any Property of the Borrower or any
Subsidiary of the Borrower pursuant to the terms of any such mortgage,
indenture, contract or agreement.

4.8           Compliance with Applicable Laws.  Neither the Borrower nor any
Subsidiary of the Borrower is in default with respect to any judgment, order,
writ, injunction, decree or decision of any Governmental Authority which default
could reasonably be expected to have a Material Adverse Effect. The Borrower and
each Subsidiary of the Borrower is in compliance in all material respects with
all statutes, regulations, rules and orders applicable to Borrower or such
Subsidiary of all Governmental Authorities, including, without limitation, (a)
Environmental Laws and ERISA, a violation of which could reasonably be expected
to have a Material Adverse Effect and (b) §§856-860 of the Code, compliance with
which is required to preserve the Borrower’s status as a REIT.

4.9           Taxes.  Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material tax returns required to be filed and has paid,
or has filed appropriate extensions and has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it (other than those being contested as permitted under
Section 7.4) in which the failure to pay could reasonably be expected to have a
Material Adverse Effect, and no tax Liens have been filed with respect thereto. 
The charges, accruals and reserves on the books of the Borrower and each
Subsidiary of the Borrower with respect to all federal, state, local and other
taxes are, to the best knowledge of the Borrower, adequate for the payment of
all such taxes, and the Borrower knows of no unpaid assessment which is due and
payable against it or any of its Subsidiaries or any claims being asserted which
could reasonably be expected to have a Material Adverse Effect.

4.10         Governmental Regulations.  Neither the Borrower nor any Subsidiary
of the Borrower is subject to regulation under the Federal Power Act, as
amended, or the Investment Company Act of 1940, as amended, and neither the
Borrower nor any Subsidiary of the Borrower is subject to any statute or
regulation which prohibits or restricts the incurrence of Indebtedness under the
Loan Documents, including, without limitation, statutes or regulations relative
to common or contract carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.

4.11         Federal Reserve Regulations; Use of Loan Proceeds.  Neither the
Borrower nor any Subsidiary of the Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the Loans
will be used, directly or indirectly, for a purpose which violates any law, rule
or regulation of any Governmental Authority, including, without limitation, the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended.  No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock.

4.12         Plans; Multiemployer Plans.  As of the Effective Date, each of the
Borrower and its ERISA Affiliates maintains or makes contributions only to the
Plans and Multiemployer Plans listed on Schedule 4.12.

38


--------------------------------------------------------------------------------




Each Plan, and, to the best knowledge of the Borrower, each Multiemployer Plan,
is in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other applicable Federal or state law, and no event or condition is
occurring or exists concerning which the Borrower would be under an obligation
to furnish a report to the Administrative Agent and each Lender as required by
Section 7.2(d).  As of May 31, 2006, each Plan was “fully funded”, which for
purposes of this Section means that the fair market value of the assets of such
Plan is not less than the present value of the accrued benefits of all
participants in the Plan, computed on a plan termination basis.  To the best
knowledge of the Borrower, no Plan has ceased being fully funded.

4.13         Financial Statements.  The Borrower has heretofore delivered to the
Administrative Agent and the Lenders (a) copies of the audited Consolidated
Balance Sheet of the Borrower and its Consolidated Subsidiaries as of
December 31, 2003, December 31, 2004 and December 31, 2005, and the unaudited
Consolidated Statements of Operations, Stockholders’ Equity and Cash Flows for
the Borrower and its Consolidated Subsidiaries for the three months ended March
31, 2006, and (b) the unaudited Consolidated Statements of Income and Cash Flows
for the Borrower and its Consolidated Subsidiaries for the three months ended
March 31, 2006, certified by its Chief Financial Officer (collectively, with the
related notes and schedules, the “Financial Statements”).  The Financial
Statements fairly present in all material respects the Consolidated financial
condition and results of the operations of the Borrower and its Consolidated
Subsidiaries as of the dates and for the periods indicated therein and have been
prepared in conformity with GAAP (subject, in the case of quarterly financial
statements, to the absence of footnotes and to normal year-end adjustments). 
Except as reflected in the Financial Statements or in the notes thereto, neither
the Borrower nor any Subsidiary of the Borrower (including any Subject Property
Owner) has any obligation or liability of any kind (whether fixed, accrued,
contingent, unmatured or otherwise) involving material amounts which, in
accordance with GAAP, should have been shown on the Financial Statements and was
not.  Since March 31, 2006 there has been no material adverse change in the
condition (financial or otherwise), operations, prospects or business of the
Borrower and its Subsidiaries taken as a whole.

4.14         Property.  Each of the Borrower and its Subsidiaries has good and
marketable title to all of its Property, title to which is material to the
Borrower or such Subsidiary, subject to no Liens, except Permitted Liens.  There
are no unpaid or outstanding real estate or similar taxes or assessments on or
against any Real Property other than (a) real estate or other taxes or
assessments that are not yet due and payable, and (b) such taxes as the Borrower
or any Subsidiary of the Borrower is contesting in good faith or which
individually or in the aggregate could not reasonably be expected to have a
Materially Adverse Effect.  There are no pending eminent domain proceedings
against any Real Property, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any Governmental
Authority against any Real Property, which pending, threatened or contemplated
proceedings individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  None of the Real Property is now damaged as a
result of any fire, explosion, accident, flood or other casualty which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

4.15         Franchises, Intellectual Property, Etc.  Each of the Borrower and
its Subsidiaries possesses or has the right to use all franchises, Intellectual
Property, licenses and other rights, in each case that are material and
necessary for the conduct of its business, with no known conflict with the valid
rights of others which could reasonably be expected to have a Material Adverse
Effect.  No event has occurred which permits or, to the best knowledge of the
Borrower, after notice or the lapse of time or both, or any other condition,
could reasonably be expected to permit, the revocation or termination of any
such franchise, Intellectual Property, license or other right and which
revocation or termination could reasonably be expected to have a Material
Adverse Effect.

4.16         Environmental Matters.

(a)           The Borrower and each of its Subsidiaries is in compliance with
the requirements of all applicable Environmental Laws except for such
non-compliance which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)           No Hazardous Substances have been (i) generated or manufactured
on, transported to or from, treated at, stored at or discharged from any Real
Property in violation of any Environmental Laws; (ii) discharged into subsurface
waters under any Real Property in violation of any Environmental Laws; or (iii)
discharged from any Real Property on or into property or waters (including
subsurface waters) adjacent to any Real Property in violation of any
Environmental Laws, which violation, in the case of any of (i), (ii) or (iii)
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

39


--------------------------------------------------------------------------------




(c)           Neither the Borrower nor any of its Subsidiaries (i) has received
notice (written or oral) or otherwise learned of any claim, demand, suit,
action, proceeding, event, condition, report, directive, lien, violation,
non-compliance or investigation indicating or concerning any potential or actual
liability (including, without limitation, potential liability for enforcement,
investigatory costs, cleanup costs, government response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising in connection with (A) any non-compliance with or
violation of the requirements of any applicable Environmental Laws, or (B) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or the
release or threatened release of any Hazardous Substance into the environment
which, in either case, could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) has any
threatened or actual liability in connection with the presence of any Hazardous
Substance on any Real Property (or any Real Property previously owned by the
Borrower or any Subsidiary of the Borrower) or the release or threatened release
of any Hazardous Substance into the environment which, in either case, could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or a release
or threatened release of any Hazardous Substance into the environment for which
the Borrower or any Subsidiary of the Borrower is or may be liable the results
of which could, in either case, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (iv) has received
notice that the Borrower or any Subsidiary of the Borrower is or may be liable
to any Person under any Environmental Law which liability could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d)           To the best of the Borrower’s knowledge, no Real Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Real Property is located
in such a special flood hazard area, then the Borrower has obtained all
insurance that is required to be maintained by law or which is customarily
maintained by Persons engaged in similar businesses and owning similar
Properties in the same general areas in which the Borrower operates.

4.17         Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is a party to any collective bargaining agreement, other than the collective
bargaining agreement covering fewer than 25 employees at the Roosevelt Mall
Shopping Center in Philadelphia, Pennsylvania, and, to the best knowledge of the
Borrower, no petition has been filed or proceedings instituted by any employee
or group of employees with any labor relations board seeking recognition of a
bargaining representative with respect to the Borrower or such Subsidiary. 
There are no material controversies pending between the Borrower or any
Subsidiary and any of their respective employees, which could reasonably be
expected to have a Material Adverse Effect.

4.18         Setoff.  The rights of the Administrative Agent and the Lenders
with respect to the Collateral are not subject to any setoff, withholdings or
other defenses.  The Borrower and the Assignors are the owners of the Collateral
free from any lien, security interest, encumbrance, setoff or other claim or
demand other than Liens expressly permitted pursuant to Section 8.1 and setoff
rights of financial institutions against deposits of Borrower and its
Subsidiaries held by such financial institutions.

4.19         Solvency.  On the Effective Date and immediately following the
making of the Loans, and after giving effect to the application of the proceeds
of such Loans:  (a) the fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole, at a fair valuation, will exceed the debts and
liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise of the Borrower and
its Subsidiaries, as such debts and other liabilities become absolute and
mature; (c) the Borrower and its Subsidiaries, taken as a whole, will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and mature; and (d) the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted hereafter.

40


--------------------------------------------------------------------------------




4.20         REIT Status.  The Borrower (a) has made an election pursuant to
Section 856 of the Code to qualify as a REIT, (b) has satisfied and continues to
satisfy all of the requirements under §§ 856-859 of the Code and the regulations
and rulings issued thereunder which must be satisfied for the Borrower to
maintain its status as a REIT, and (c) is in compliance in all material respects
with all Code sections applicable to REITs generally and the regulations and
rulings issued thereunder.

4.21         List of Unencumbered Assets.  A list of all the Unencumbered Assets
as of the date of this Agreement is attached hereto as Schedule 4.21.

4.22         Operation of Business.  The Borrower is a self-advised and
self-managed REIT.

4.23         No Misrepresentation.  No representation or warranty contained
herein and no certificate or report furnished or to be furnished by the Borrower
or any Subsidiary of the Borrower in connection with the transactions
contemplated hereby, when taken together with all other information furnished by
the Borrower or any Subsidiary of the Borrower in connection herewith, contains
or will contain a misstatement of material fact, or, to the best knowledge of
the Borrower, omits or will omit to state a material fact required to be stated
in order to make the statements herein or therein contained not materially
misleading in the light of the circumstances under which made; provided, that
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time made.

4.24         Taxpayer ID.  The Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 11.2

5.             CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT.

The obligation of each Lender to make its Loan shall be subject to the
fulfillment of the following conditions precedent:

5.1           Evidence of Action.

(a)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or Assistant Secretary of the Borrower
substantially in the form of Exhibit I (i) attaching a true and complete copy of
the resolutions of its Board of Directors authorizing the execution and delivery
of the Loan Documents by the Borrower and the performance of the Borrower’s
obligations thereunder, and of all other documents evidencing other necessary
action (in form and substance reasonably satisfactory to the Administrative
Agent) taken by it to authorize the Loan Documents and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its articles of
incorporation and by-laws, (iii) setting forth the incumbency of its officer or
officers who may sign the Loan Documents, including therein a signature specimen
of such officer or officers, and (iv) certifying that said corporate charter and
by-laws are true and complete copies thereof, are in full force and effect and
have not been amended or modified.

(b)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or Assistant Secretary of each Subsidiary
Guarantor (or such Subsidiary Guarantor’s managing partner, general partner or
managing member, as applicable) substantially in the form of Exhibit J (i)
attaching a true and complete copy of the resolutions of its Board of Directors,
Trustees or Managers, as the case may be, authorizing its execution and delivery
of the Guaranty and the performance of its obligations thereunder, and of all
other documents evidencing other necessary action (in form and substance
reasonably satisfactory to the Administrative Agent) taken by it to authorize
the Guaranty and the transactions contemplated thereby, (ii) attaching a true
and complete copy of its articles of incorporation or corporate charter,
declaration of trust or certificate of formation and, if applicable, by-laws,
operating agreement or agreement of limited liability company, and if such
certificate is from such Subsidiary Guarantor’s managing partner, general
partner or managing member, attaching a true and complete copy of the applicable
Subsidiary Guarantor’s partnership agreement or operating agreement and other
organizational documents, (iii) setting forth the incumbency of its officer or
officers who may sign the Guaranty, including therein a signature specimen of
such officer or officers, and (iv) certifying that said organizational documents
are true and complete copies thereof, are in full force and effect and have not
been amended or modified.

41


--------------------------------------------------------------------------------




(c)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or Assistant Secretary of each Assignor
substantially in the form of Exhibit K (i) attaching a true and complete copy of
the resolutions of its Board of Directors, Trustees or Managers, as the case may
be (or such Assignor’s managing partner, general partner or managing member),
authorizing its execution and delivery of the Assignment of Interests and the
performance of its obligations thereunder, and of all other documents evidencing
other necessary action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by it to authorize the Assignment of Interests and
the transactions contemplated thereby, (ii) attaching a true and complete copy
of its articles of incorporation or corporate charter, declaration of trust or
certificate of formation and, if applicable, by-laws, operating agreement or
agreement of limited liability company, and if such certificate is from such
Assignor’s managing partner, general partner or managing member, attaching a
true and complete copy of the applicable Assignor’s partnership agreement or
operating agreement and other organizational agreements, (iii) setting forth the
incumbency of its officer or officers who may sign the Assignment of Interests,
including therein a signature specimen of such officer or officers, and (iv)
certifying that said organizational documents are true and complete copies
thereof, are in full force and effect and have not been amended or modified.

(d)           The Administrative Agent shall have received certificates of good
standing for the Borrower from the Maryland State Department of Assessments and
Taxation and for each Subsidiary Guarantor and each Assignor from the Secretary
of State for the State in which such Subsidiary Guarantor and such Assignor is
incorporated or formed, as applicable, and for the Borrower from each
jurisdiction other than Maryland in which the Borrower is qualified to do
business.

5.2           This Agreement.  The Administrative Agent shall have received
counterparts of this Agreement signed by each of the parties hereto (or receipt
by the Administrative Agent from a party hereto of a facsimile signature page
signed by such party which shall have agreed to promptly provide the
Administrative Agent with originally executed counterparts hereof).

5.3           Notes.  To the extent the same have been requested, the
Administrative Agent shall have received the Notes, duly executed by an
Authorized Signatory of the Borrower.

5.4           Guaranty.  The Administrative Agent shall have received
counterparts of the Guaranty signed by each of the Subsidiary Guarantors (or
receipt by the Administrative Agent from a party hereto of a facsimile signature
page signed by such party which shall have agreed to promptly provide the
Administrative Agent with originally executed counterparts thereof).

5.5           Security Documents.  The Administrative Agent shall have received
counterparts of the Security Documents signed by each of the parties thereto (or
receipt by the Administrative Agent from a party thereto of a facsimile
signature page signed by such party which shall have agreed to promptly provide
the Administrative Agent with the originally executed counterparts thereof).
Additionally, the Administrative Agent shall have received, at the Borrower’s
expense, evidence in form and substance satisfactory to the Administrative Agent
that the Security Documents are effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable first security interest in the Collateral described in the Security
Documents and that all filings, recordings, deliveries of instruments and other
actions necessary or desirable to protect and preserve such security interests
have been duly effected and that any and all consents necessary or desirable
with respect to such security interest, have been received and remain in full
force and effect as of the Effective Date.

5.6           Instruction Letter.  The Administrative Agent shall have received
counterparts of the Instruction Letter duly executed by an authorized officer of
the Servicer and by the Borrower.

5.7           Litigation.  There shall be no injunction, writ, preliminary
restraining order or other order of any nature issued by any Governmental
Authority in any respect affecting the transactions provided for herein and no
action or proceeding by or before any Governmental Authority shall have been
commenced and be pending or, to the knowledge of the Borrower, threatened,
seeking to prevent or delay the transactions contemplated by the Loan Documents
or challenging any other terms and provisions hereof or thereof or seeking any
damages in connection therewith and the Administrative Agent shall have received
a certificate of an Authorized Signatory of the Borrower to the foregoing
effects.

42


--------------------------------------------------------------------------------




5.8           Opinion of Counsel to the Borrower.  The Administrative Agent
shall have received an opinion of (a) Hogan & Hartson, L.L.P., outside counsel
to the Borrower, and (b) Steven F. Siegel, Esq., in-house counsel to the
Borrower, and (c) counsel to each Subsidiary Guarantor and each Assignor, and
their respective general partners, managing partners or managing members, as
applicable, each addressed to the Administrative Agent and the Lenders, and each
dated the Effective Date, and each in form and substance satisfactory to
Administrative Agent, covering such matters as Administrative Agent may
reasonably request.

5.9           Fees.  The Bank of America Fee and all other fees payable to the
Administrative Agent, BAS and the Lenders shall have been paid.

5.10         Fees and Expenses of Special Counsel.  The fees and expenses of
Special Counsel in connection with the preparation, negotiation and closing of
the Loan Documents shall have been paid.

5.11         Compliance.  On the Effective Date and after giving effect to the
Loans to be made or created, (a) the Borrower shall be in compliance with all of
the terms, covenants and conditions hereof, (b) there shall not exist and be
continuing any Default or Event of Default, (c) the representations and
warranties contained in the Loan Documents shall be true and correct, and (d)
the aggregate outstanding principal balance of the Loans shall not exceed the
Total Commitment Amount.

5.12         Loan Closing.  All documents required by the provisions of the Loan
Documents to be executed or delivered to the Administrative Agent on or before
the Effective Date shall have been executed and shall have been delivered at the
office of the Administrative Agent set forth in Section 11.2 on or before the
Effective Date.

5.13         Documentation and Proceedings.  All corporate matters and legal
proceedings and all documents and papers in connection with the transactions
contemplated by the Loan Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Administrative Agent shall have
received all information and copies of all documents which the Administrative
Agent or the Required Lenders may reasonably have requested in connection
therewith, such documents (where appropriate) to be certified by an Authorized
Signatory of the Borrower or proper Governmental Authorities.

5.14         Required Acts and Conditions.  All acts, conditions and things
(including, without limitation, the obtaining of any necessary regulatory
approvals and the making of any filings, recordings or registrations) required
to be done or performed by the Borrower and to have happened on or prior to the
Effective Date and which are necessary for the continued effectiveness of the
Loan Documents, shall have been done or performed and shall have happened in due
compliance with all applicable laws.

5.15         Approval of Special Counsel.  All legal matters in connection with
the making of each Loan shall be reasonably satisfactory to Special Counsel.

5.16         Other Documents.  The Administrative Agent shall have received such
other documents and information with respect to the Borrower and its
Subsidiaries or the transactions contemplated hereby as the Administrative Agent
or the Lenders shall reasonably request.

5.17         Loan to Value.  The Administrative Agent shall have received
evidence in form and substance satisfactory to the Administrative Agent, that
the sum of (a) outstanding principal balance of the Loans on the Effective Date
plus (b) the sum of the Subject Property Indebtedness as of the Effective Date,
is not greater than seventy-five percent (75%) of the then Subject Property
Adjusted Consolidated Total Assets.

6.             COLLATERAL SECURITY; RESTRICTED INTERESTS.

6.1           Collateral.  The obligations of the Borrower under the Loan
Documents shall be secured by (a) a perfected first priority lien or security
title and security interest to be held by the Administrative Agent for the
benefit of the Lenders in the Collateral, and (b) such additional collateral, if
any, as the Administrative Agent for the benefit of the Lenders from time to
time may accept as security for the obligations of the Borrower under the Loan
Documents or which is added pursuant to Section 6.2.  The obligations of the
Borrower under the Loan Documents shall also be guaranteed pursuant to the terms
of the Guaranty.

43


--------------------------------------------------------------------------------




6.2           Substitution or Addition of Restricted Interests.  Provided no
Default or Event of Default (other than a Default or Event of Default under
Section 8.19 or 8.20 which is being cured as a result of the transactions
contemplated by this Section 6.2) shall have occurred hereunder or under the
other Loan Documents and be continuing (or would exist immediately after giving
effect to the transactions contemplated by this Section 6.2), the Borrower from
time to time may include certain Potential Properties owned by Borrower, its
wholly owned Subsidiaries or DownREIT Partnerships as additional Subject
Properties for the purpose of replacing existing Subject Properties or providing
additional Subject Properties in order to ensure compliance with or to cure a
breach of the Borrower’s covenants contained in Section 8.19 and Section 8.20. 
Notwithstanding the foregoing, no Potential Properties shall be included as
additional Subject Properties unless and until the following conditions
precedent shall have been satisfied:

(a)           Borrower shall have indicated to Administrative Agent in writing
whether such proposed Potential Properties are intended to be Equity Interests
Properties, Distribution Interests Properties or Additional Interests Properties
and such Potential Properties shall qualify as Subject Properties;

(b)           the Potential Property shall be owned, directly or indirectly, one
hundred percent (100%) by Borrower, a direct or indirect wholly owned Subsidiary
of Borrower or a DownREIT Partnership and Borrower or a wholly owned Subsidiary
of Borrower shall have (i) total control over all decisions regarding the
Potential Property (other than with respect to a Potential Property owned by a
DownREIT Partnership) (including the operation, financing and disposition
thereof) or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of the entities to which such
Potential Interests relate, whether through the ownership of voting securities,
ownership interests, by contract or otherwise, with respect to DownREIT
Partnerships;

(c)           the Potential Property shall be a retail shopping center;

(d)           there shall be no security interests in, liens on, or other
encumbrances affecting such Potential Property or the Borrower’s and its
Subsidiaries’ direct and indirect interests therein except security interests,
liens and encumbrances expressly permitted under Section 8.1;

(e)           solely with respect to Potential Properties intended to constitute
Collateral Interests Properties, each of the representations set forth in the
Assignment of Interests to be executed pursuant to (f) below shall be true and
correct;

(f)            solely with respect to Potential Properties intended to
constitute Collateral Interests Properties, Borrower and any applicable
Subsidiary of Borrower shall have executed and delivered to the Administrative
Agent all instruments, documents, or agreements, including an Assignment of
Interests in substantially the same form as the Assignment of Interests
delivered to Administrative Agent on the date hereof, Acknowledgments in
substantially the same form as the Acknowledgments delivered to Administrative
Agent on the date hereof and Uniform Commercial Code financing statements, as
the Administrative Agent shall deem reasonably necessary or desirable to obtain
and perfect a first priority security interest in, or lien on, the interests
related to such Potential Property which are intended to constitute Collateral
Interests;

(g)           prior to or contemporaneously with such addition or substitution,
the Borrower shall submit to Administrative Agent a Compliance Certificate
prepared on a proforma basis (and adjusted in the best good faith estimate of
the Borrower to give effect to such addition or substitution) demonstrating that
after giving effect to such addition or substitution, no Default or Event of
Default shall exist with respect to Section 8.19 and Section 8.20 (and
Administrative Agent shall promptly forward a copy of such Compliance
Certificate to such Lender);

(h)           the Administrative Agent, on behalf of the Lenders, shall have
received any certificates, opinions or other information or documentation with
respect to the applicable Potential Property and related proposed Collateral
Interest(s) (if any) as the Administrative Agent, shall deem reasonably
necessary or desirable; and

44


--------------------------------------------------------------------------------




(i)            after giving effect to the inclusion of such Potential Properties
as Subject Properties, the Borrower shall be in compliance with all covenants
contained herein and in the other Loan Documents.

If all of the foregoing conditions precedent shall have been satisfied, each
such Potential Property shall be deemed a Subject Property and an Equity
Interests Property, Distribution Interests Property or an Additional Interests
Property (consistent with Borrower’s designation pursuant to clause (a) above),
and Administrative Agent may unilaterally amend Exhibits “C-1”, “C-2” and “C-3”,
as applicable, to give effect to such addition and/or substitution.

6.3           Sale of a Subject Property.  Provided no Default or Event of
Default shall have occurred hereunder or under the other Loan Documents and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 6.3 and transactions simultaneously occurring under
Section 6.2, if any), a Subject Property Owner may from time to time sell,
transfer or otherwise convey a Subject Property (or the Borrower or a Subsidiary
may sell, transfer or convey the direct or indirect interests in such Subject
Property Owner) to a third party or enter into a Joint Venture pursuant to which
Borrower no longer owns directly or indirectly 100% of the interests in a
Subject Property Owner, provided that, solely with respect to sales, transfers
or conveyances of a Collateral Interests Property or the Borrower’s or its
Subsidiaries’ direct or indirect interests therein or the consummation of any
such Joint Venture, such sale, transfer, conveyance or consummation of such a
Joint Venture shall be upon the following terms and conditions in either case:

(a)           The Borrower shall deliver to the Administrative Agent written
notice of the desire to consummate each such sale, transfer, conveyance or Joint
Venture on or before the date on which each such sale, transfer, conveyance or
Joint Venture is to be effected;

(b)           Prior to or contemporaneously with such sale, transfer or
conveyance or the consummation of such Joint Venture, the Borrower shall submit
to Administrative Agent a Compliance Certificate prepared on a proforma basis
(and adjusted in the best good faith estimate of the Borrower to give effect to
such sale, transfer or conveyance or Joint Venture) demonstrating that after
giving effect to (i) such sale, transfer or conveyance or Joint Venture and (ii)
the prepayment described in (c) below, if any, no Default or Event of Default
shall exist with respect to Section 8.19 and Section 8.20 (and Administrative
Agent shall promptly forward a copy of such Compliance Certificate to such
Lender); and

(c)           To the extent required to remain in compliance with Borrower’s
covenants set forth in Section 8.19 and Section 8.20, the Borrower shall either
(i) provide additional Subject Properties pursuant to and in accordance with
Section 6.2 necessary to remain in compliance with Borrower’s covenants set
forth in Section 8.19 and Section 8.20 or (ii) pay to the Administrative Agent
for the account of the Lenders, which payment shall be applied to reduce the
outstanding principal balance of the Loans, a release price for such Property in
an amount necessary to remain in compliance with Borrower’s covenants set forth
in Section 8.19 and Section 8.20.  Such payments shall be applied to reduce the
outstanding principal balance of the Loans; provided, that the Borrower shall
not be required to make a payment which would reduce the principal balance below
zero.

After giving effect to such sale, transfer or conveyance or Joint Venture, the
underlying Real Property that was the subject of such sale, transfer or
conveyance or Joint Venture shall no longer be a Subject Property, and the
Administrative Agent may unilaterally amend Exhibit “C-1”, “C-2” and “C-3”, as
applicable to give effect to such sale, transfer, conveyance or Joint Venture
and shall, at the request and the expense of the Borrower, take such actions as
may be reasonably requested to release the Collateral associated with such Real
Property from the lien or security interest of the Security Documents.  Nothing
in this Section 6.3 shall in any way be applicable to or otherwise restrict the
sale, transfer or conveyance of Additional Interests or Additional Interests
Properties.

6.4           Release of Collateral Interest.  Provided no Default or Event of
Default shall have occurred hereunder or under the other Loan Documents and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 6.4), the Administrative Agent shall release a
Collateral Interest from the lien or security title of the Security Documents
encumbering the same upon the request and at the expense of the Borrower in
connection with either (a) the payment in full by the applicable Collateral
Interests Owners of the applicable Subject Property Indebtedness with respect to
such Collateral Interest or (b) the transfer of a property to a Subsidiary in
accordance with Section 8.2 (other than a transfer pursuant to which such
property is required under

45


--------------------------------------------------------------------------------




this Agreement to be maintained as Collateral), subject to and upon the
following terms and conditions (to the extent not already satisfied pursuant to
Section 6.3):

(i)            The Borrower shall deliver to the Administrative Agent written
notice of the desire to obtain such release on or before the date on which each
such release is to be effected;

(ii)           Prior to or contemporaneously with such release, the Borrower
shall submit to Administrative Agent a Compliance Certificate prepared on a
proforma basis (and adjusted in the best good faith estimate of the Borrower to
give effect to such release) demonstrating that after giving effect to (A) such
release and (B) the prepayment described in (iii) below, if any, no Default or
Event of Default shall exist with respect to Section 8.19 and Section 8.20 (and
Administrative Agent shall promptly forward a copy of such Compliance
Certificate to such Lender); and

(iii)          To the extent required to remain in compliance with Borrower’s
covenants set forth in Section 8.19 and Section 8.20, the Borrower shall either
(A) provide additional Subject Properties pursuant to and in accordance with
Section 6.2 necessary to remain in compliance with Borrower’s covenants set
forth in Section 8.19 and Section 8.20 or (B) pay to the Administrative Agent
for the account of the Lenders, which payment shall be applied to reduce the
outstanding principal balance of the Loans, a release price for such Property in
an amount necessary to remain in compliance with Borrower’s covenants set forth
in Section 8.19 and Section 8.20.  Such payments shall be applied to reduce the
outstanding principal balance of the Loans; provided, that the Borrower shall
not be required to make a payment which would reduce the principal balance below
zero.

After giving effect to such release, the underlying Real Property that was the
subject of such release shall no longer be a Subject Property, and
Administrative Agent may unilaterally amend Exhibit “C-1”, “C-2” and “C-3”, as
applicable to give effect to such release.

7.             AFFIRMATIVE COVENANTS.

The Borrower agrees that, so long as any Loan remains outstanding and unpaid, or
any other amount is owing under any Loan Document to any Lender or the
Administrative Agent, the Borrower shall:

7.1           Financial Statements.  Maintain a standard system of accounting in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent:

(a)           Annual Statements.  As soon as available, but in any event within
120 days after the end of each fiscal year of the Borrower, a copy of its
Consolidated Balance Sheet as at the end of such fiscal year, together with the
related Consolidated Statements of Income, Stockholders’ Equity and Cash Flows
as of and through the end of such fiscal year, setting forth in each case in
comparative form the figures for the preceding fiscal year.  The Consolidated
Balance Sheets and Consolidated Statements of Income, Stockholders’ Equity and
Cash Flows shall be audited and accompanied by (i) a report and opinion of the
Accountants, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement (including the opinion of such Accountants
that such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position of the Borrower and its
Subsidiaries, as of the date of such Consolidated financial statements, and the
Consolidated results of their operations and their cash flows for each of the
years identified therein in conformity with GAAP (subject to any change in the
requirements of GAAP)) and (ii) an attestation report of the Accountants as to
the Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley.

(b)           Annual Operating Statements and Rent Roll.  As soon as available,
but in any event within 120 days after the end of each fiscal year of the
Borrower, and, if requested by Administrative Agent, within sixty (60) days
after the end of the first three fiscal quarters of each year of the Borrower,
copies of (i) the operating statements (in a form reasonably satisfactory to the
Administrative Agent) for all Real Property of the Borrower, and (ii) a Rent
Roll, each of which shall be certified by the Chief Financial Officer to be
true, correct and complete in all material respects.  Additionally, upon the
request of the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a Rent Roll.

46


--------------------------------------------------------------------------------




(c)           Quarterly Statements.  As soon as available, but in any event
within 60 days after the end of the first three fiscal quarters of each year of
the Borrower, a copy of the unaudited Consolidated Balance Sheet of the Borrower
as at the end of each such quarterly period, together with the related unaudited
Consolidated Statements of Income and Cash Flows for the elapsed portion of the
fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the corresponding periods of the preceding
fiscal year, certified by the Chief Financial Officer as being true, correct and
complete in all material respects and as presenting fairly the Consolidated
financial condition and the Consolidated results of operations of the Borrower
and its Subsidiaries.

(d)           Quarterly Information Regarding Unencumbered Assets and Subject
Properties.

(i)            Concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(c), a list of all the Unencumbered Assets
owned by the Borrower, any wholly owned Subsidiary of the Borrower, each
DownREIT Partnership and any wholly owned Subsidiary of a DownREIT Partnership
as of the last day of such fiscal quarter setting forth the following
information with respect to each such Unencumbered Asset as of such date:  (A)
location; (B) percentage of the Unencumbered Asset owned by the Borrower, any
wholly owned Subsidiary of the Borrower, each DownREIT Partnership and any
wholly owned Subsidiary of a DownREIT Partnership; and (C) the Net Operating
Income for such Unencumbered Asset during such fiscal quarter.

(ii)           If required by Administrative Agent, concurrently with the
delivery of the financial statements referred to in Sections 7.1(a) and 7.1(c),
a list of all the Subject Properties owned by any Subsidiary of the Borrower as
of the last day of such fiscal quarter setting forth the following information
with respect to each such Subject Property as of such date:  (A) location; (B)
the Net Operating Income for such Subject Property during such fiscal quarter,
and (C) a list and description of the Subject Property Indebtedness for such
Subject Property.

(e)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(c), a Compliance
Certificate, certified by the Chief Financial Officer, setting forth in
reasonable detail the computations demonstrating the Borrower’s compliance with
the provisions of Sections 8.13, 8.14, 8.15, 8.16, 8.17, 8.18, 8.19 and 8.20.

(f)            Other Information.  Such other information as the Administrative
Agent or any Lender may reasonably request from time to time (it being
understood that Public Lenders shall not be entitled to receive any material
non-public information).

Administrative Agent, the Lenders and Borrower acknowledge and agree that the
Consolidated financial statements of the Borrower that are required to be
delivered pursuant hereto may include FIN 46 Entities, provided, however, that
the Borrower covenants and agrees to provide to the Administrative Agent and the
Lenders simultaneously with the delivery of such financial statements the
back-up information and calculations utilized by the Borrower in performing the
calculations set forth in the Compliance Certificate (in a form reasonably
satisfactory to the Administrative Agent).

7.2           Certificates; Other Information.  Furnish to the Administrative
Agent:

(a)           Defaults Under Other Indebtedness.  Prompt written notice if:  (i)
any Indebtedness of the Borrower or any Subsidiary of the Borrower is declared
or shall become due and payable prior to its stated maturity, or called and not
paid when due, or (ii) a default that extends beyond any applicable notice or
grace period shall have occurred under any note (other than the Notes) or the
holder of any such note, or other evidence of Indebtedness, certificate or
security evidencing any such Indebtedness or any obligee with respect to any
other Indebtedness of the Borrower or any Subsidiary of the Borrower has the
right to declare any such Indebtedness due and payable prior to its stated
maturity, and, in the case of either (i) or (ii), the Indebtedness that is the
subject of (i) or (ii) is, in the aggregate, $15,000,000 or more;

47


--------------------------------------------------------------------------------


 

(b)           Action of Governmental Authorities.  Prompt written notice of: 
(i) receipt of any citation, summons, subpoena, order to show cause or other
document naming the Borrower or any Subsidiary of the Borrower a party to any
proceeding before any Governmental Authority which could reasonably be expected
to have a Material Adverse Effect or which calls into question the validity or
enforceability of any of the Loan Documents, and include with such notice a copy
of such citation, summons, subpoena, order to show cause or other document; (ii)
any lapse or other termination of any Intellectual Property, license, permit,
franchise or other authorization issued to the Borrower or any Subsidiary of the
Borrower by any Person or Governmental Authority, which lapse or termination
could reasonably be expected to have a Material Adverse Effect; and (iii) any
refusal by any Person or Governmental Authority to renew or extend any such
material Intellectual Property, license, permit, franchise or other
authorization, which refusal could reasonably be expected to have a Material
Adverse Effect;

(c)           SEC or other Governmental Reports and Filings.  Promptly upon
becoming available, if requested by the Administrative Agent or any Lender,
copies of all regular, periodic or special reports which the Borrower or any
Subsidiary of the Borrower may now or hereafter be required to file with or
deliver to any securities exchange or the Securities and Exchange Commission, or
any other Governmental Authority succeeding to the functions thereof, pursuant
to the Securities Exchange Act of 1934, as amended.

(d)           ERISA Information.  Promptly, and in any event within ten Business
Days, after the Borrower knows or has reason to know that any of the events or
conditions enumerated below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by the Chief Financial Officer setting
forth details with respect to such event or condition and the action, if any,
which the Borrower or an ERISA Affiliate proposes to take with respect thereto;
provided, however, that if such event or condition is required to be reported or
noticed to the PBGC, such statement, together with a copy of the relevant report
or notice to the PBGC, shall be furnished promptly and in any event not later
than ten days after it is reported or noticed to the PBGC:

(i)            any reportable event, as defined in Section 4043(b) of ERISA with
respect to a Plan, as to which the PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty days
of the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Code or of Section 302 of ERISA,
including, without limitation, the failure to make, on or before its due date, a
required installment under Section 412(m) of the Code or Section 302(e) of ERISA
or the disqualification of such Plan for purposes of Section 4043(b)(1) of
ERISA, shall be a reportable event regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code) and any request for a waiver under
Section 412(d) of the Code for any Plan;

(ii)           the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by the Borrower or any ERISA
Affiliate to terminate any Plan;

(iii)          the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(iv)          the complete or partial withdrawal from a Multiemployer Plan by
the Borrower or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt of the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 (v)          the institution of a proceeding by a fiduciary of any
Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty days from
its commencement;

(vi)          the adoption of an amendment to any Plan pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA that would result in the loss of
the tax-exempt status of the trust of which such Plan is a part or the Borrower
or any ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of said Sections; and

48


--------------------------------------------------------------------------------




(vii)         any event or circumstance exists which may reasonably be expected
to constitute grounds for the incurrence of material liability by the Borrower
or any ERISA Affiliate under Title IV of ERISA or under Sections 412(c)(11) or
412(n) of the Code with respect to any employee benefit plan;

(e)           ERISA Reports.  Promptly after the request of the Administrative
Agent or any Lender, copies of each annual report filed pursuant to Section 104
of ERISA with respect to each Plan (including, to the extent required by Section
104 of ERISA, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information referred
to in Section 103 of ERISA) and each annual report filed with respect to each
Plan under Section 4065 of ERISA; provided, however, that in the case of a
Multiemployer Plan, such annual reports shall be furnished only if they are
available to the Borrower or any ERISA Affiliate;

(f)            Notice of Sales or Transfers.  Quarterly, on each date that a
Compliance Certificate is to be delivered pursuant to Section 7.1(e), a list of
all sales or transfers of any Unencumbered Assets that occurred during such
quarter; provided that, if during any fiscal quarter of the Borrower any sale or
transfer of an Unencumbered Asset, which combined with all other such sales or
transfers of Unencumbered Assets during such fiscal quarter, would exceed
$100,000,000 in the aggregate, then the Borrower shall promptly provide such
list and a certification of the Chief Financial Officer as to the Borrower’s
compliance with Section 8.16;

(g)           Casualties or Condemnations.  Prompt written notice of any
casualty or condemnation of any Real Property, individually or together with any
other casualty or condemnation of any Real Property in the aggregate, if such
casualty or condemnation could reasonably be expected to have a Material Adverse
Effect;

(h)           Environmental Law Notices.  Prompt written notice of any order,
notice, claim or proceeding received by, or brought against, the Borrower or any
Subsidiary of the Borrower, or with respect to any of the Real Property, under
any Environmental Law, which could reasonably be expected to have a Material
Adverse Effect;

(i)            Management Letters and Reports.  If requested by the
Administrative Agent, promptly thereafter, copies of all material management
letters and similar material reports provided to the Borrower by the
Accountants;

(j)            New Subsidiary Guarantors.  Notice of any Subsidiary (i) which
Borrower is adding as a Subsidiary Guarantor in the event that the Borrower and
the then current Subsidiary Guarantors contribute less than 80% of Adjusted Net
Operating Income (as further described in Section 7.11) as of the end of any
fiscal quarter of Borrower, or (ii) that has become a guarantor under any
existing or future unsecured Indebtedness of Borrower (as further described in
Section 7.11), such notice to be delivered to the Administrative Agent
concurrently with the delivery of the Compliance Certificate with respect to
such quarter;

(k)           Changes in Name or Fiscal Year.  Prompt written notice of (i) any
change in the Borrower’s name, with copies of all filings with respect to such
name change attached thereto, and (ii) any change in its fiscal year from that
in effect on the Effective Date.

(l)            Defaults or Events of Default.  Prompt written notice if there
shall occur and be continuing a Default or an Event of Default; and

(m)          Other Information.  Such other information as the Administrative
Agent or any Lender shall reasonably request from time to time.

Documents required to be delivered pursuant to Section 7.2(c) hereunder or that
are otherwise required to be filed with the SEC and are subject to electronic
filing with the SEC may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website specified pursuant to Section 11.2; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a

49


--------------------------------------------------------------------------------




written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”).  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and BAS shall treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

7.3           Legal Existence.

(a)           Borrower’s Legal Existence.  Maintain its status as a Maryland
corporation in good standing in the State of Maryland and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

(b)           Legal Existence of Subsidiaries.  Cause each Subsidiary of the
Borrower to maintain its status as a real estate investment trust, business
trust, corporation, limited liability company or partnership, as the case may
be, in good standing in its state of formation and in each other jurisdiction in
which the failure so to do could reasonably be expected to have a Material
Adverse Effect; provided, that Borrower may cause any Subsidiary (other than a
Subsidiary Guarantor or a Restricted Subsidiary, except as allowed by
Section 8.2) to be liquidated or dissolved.

7.4              Taxes.  Pay and discharge when due, and cause each Subsidiary
of the Borrower so to do, all Taxes, assessments and governmental charges,
license fees and levies upon, or with respect to, the Borrower or such
Subsidiary and all Taxes upon the income, profits and Property of the Borrower
and its Subsidiaries, which if unpaid, could reasonably be expected to have a
Material Adverse Effect, unless and to the extent only that such Taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary and such contest has the effect of staying the collection of
any Lien from any Property of the Borrower or its Subsidiaries arising from such
non-payment, and provided that the Borrower shall give the Administrative Agent
prompt notice of such contest and that such reserve or other appropriate
provision as shall be required in accordance with GAAP (as determined by the
Accountants) shall have been made therefor.

7.5              Insurance.  Maintain, and cause each Subsidiary of the Borrower
to maintain, insurance on its Property against such risks and in such amounts as
is customarily maintained by Persons engaged in similar businesses and owning
similar Properties in the same general areas in which the Borrower or the
relevant Subsidiary operates, and file with the Administrative Agent within 10
Business Days after request therefor a detailed list of such insurance then in
effect, stating the names of the carriers thereof, the policy numbers, the
insureds thereunder, the amounts of insurance, dates of expiration thereof, and
the Property and risks covered thereby, together with a certificate of the Chief
Financial Officer certifying that in the opinion of such officer such insurance
complies with the obligations of the Borrower under this Section, and is in full
force and effect.

50


--------------------------------------------------------------------------------




7.6              Payment of Indebtedness and Performance of Obligations.  Pay
and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge, all lawful Indebtedness, obligations and claims for labor, materials
and supplies or otherwise which, if unpaid, could reasonably be expected to have
a Material Adverse Effect, unless such Indebtedness, obligations or claims shall
be contested in good faith and by appropriate proceedings diligently conducted
by the Borrower or such Subsidiary and such contest has the effect of staying
the collection of any Lien from any Property of the Borrower or its Subsidiaries
arising from such non-payment, and provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.

7.7              Maintenance of Property; Environmental Investigations.

(a)           In all material respects, at all times, maintain, protect and keep
in good repair, working order and condition (ordinary wear and tear and casualty
events excepted), and cause each Subsidiary of the Borrower so to do, all
Property necessary to the operation of the Borrower’s or such Subsidiary’s
business.

(b)           In the event that the Administrative Agent shall have a reasonable
basis for believing that Hazardous Substances may be on, at, under or around any
Real Property in violation of any applicable Environmental Law which,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, promptly conduct and complete (at the Borrower’s expense) all
investigations, studies, samplings and testings relative to such Hazardous
Substances as the Administrative Agent may reasonably request.

7.8           Observance of Legal Requirements.

(a)           Observe and comply in all respects, and cause each Subsidiary of
the Borrower so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it, except (i) where noncompliance with any of the
foregoing (individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect, or (ii) such thereof as shall be contested in
good faith and by appropriate proceedings diligently conducted by it and such
contest has the effect of staying the collection of any Lien from any Property
of the Borrower or its Subsidiaries arising from such noncompliance, and
provided that the Borrower shall give the Administrative Agent prompt notice of
any contest with respect to clause (ii) to the extent that noncompliance could
reasonably be expected to have a Material Adverse Effect and that such reserve
or other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.

(b)           Use and operate all of its facilities and property in compliance
with all Environmental Laws and cause each of its Subsidiaries so to do, and
keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith and cause each of its Subsidiaries so to do, and handle all
Hazardous Materials in compliance with all applicable Environmental Laws and
cause each of its Subsidiaries so to do, except where noncompliance with any of
the foregoing (individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect.

7.9           Inspection of Property; Books and Records; Discussions.  Keep, and
cause its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its and its
Subsidiaries’ business and activities and permit representatives of the
Administrative Agent and any Lender (other than Public Lenders) during normal
business hours and on reasonable prior notice to visit its offices and its
Subsidiaries’ offices, to inspect any of its Property and any of its
Subsidiaries’ Property and to examine and make copies or abstracts from any of
its and its Subsidiaries’ books and records as often as may reasonably be
required under the circumstances, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and its
Subsidiaries with the officers thereof and the Accountants.  Borrower may have a
representative accompany Administrative Agent or any Lender on any such visit,
inspection or discussion.

7.10         Licenses, Intellectual Property.  Maintain, and cause each
Subsidiary of the Borrower to maintain, in full force and effect, all licenses,
franchises, Intellectual Property, permits, authorizations and other rights as
are necessary for the conduct of its business, the loss of which could
reasonably be expected to have a Material Adverse Effect.

51


--------------------------------------------------------------------------------




7.11         Additional Guarantors.  At any time after the date hereof, in the
event that, during any fiscal quarter of Borrower, Borrower and the Subsidiary
Guarantors do not own Unencumbered Assets which contribute at least eighty
percent (80%) of the Adjusted Net Operating Income for all Unencumbered Assets
of the Borrower and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP, then, at the time that Borrower is to provide the
Compliance Certificate with respect to such quarter to Administrative Agent,
Borrower shall cause such Subsidiaries of Borrower, as designated by the
Borrower and approved by Administrative Agent (such approval not to be
unreasonably withheld), to execute and deliver a Guaranty to the Administrative
Agent, for the benefit of the Lenders, duly executed by such Subsidiaries
(together with certificates and attachments of a nature similar to those
described in Section 5.1(b) and (c) with respect to such Subsidiaries and an
opinion of counsel of a nature similar to those in the form required pursuant to
Section 5.8 (c)) so that Borrower and the Subsidiary Guarantors will again own
Unencumbered Assets which contribute at least 80% of the Adjusted Net Operating
Income for all Unencumbered Assets of the Borrower and its Subsidiaries on a
Consolidated basis.  Additionally, in the event that any Subsidiary of the
Borrower, whether presently existing or hereafter formed or acquired, which is
not a Subsidiary Guarantor at such time, shall after the date hereof become a
guarantor under any existing or future unsecured Indebtedness of Borrower, then
promptly after the Administrative Agent’s request therefor, Borrower shall cause
such Subsidiary to execute and deliver a Guaranty to the Administrative Agent,
for the benefit of the Lenders, duly executed by such Subsidiaries (together
with certificates and attachments of a nature similar to those described in
Section 5.1(b) and (c) with respect to such Subsidiaries and an opinion of
counsel of a nature similar to those in the form required pursuant to
Section 5.8 (c)).  Notwithstanding the foregoing, the foregoing Adjusted Net
Operating Income for all Unencumbered Assets threshold of this Section shall not
be applicable from and after the occurrence of, and during the continuance of,
(a) an Event of Default, or (b) a reduction by S&P of its Senior Debt Rating
below BBB- or a reduction by Moody’s of its Senior Debt Rating below Baa3 (it
being understood that at such time, the Administrative Agent can require any
Subsidiary of the Borrower (other than an Excluded Subsidiary) which has not
executed a Guaranty to immediately comply with requirements of this Section).

7.12         REIT Status; Operation of Business.

(a)           Maintain its status under §§856 et seq. of the Code as a REIT.

(b)           Carry on all business operations of the Borrower as a
self-advised, self-managed REIT.

(c)           Manage, or cause one or more of its Subsidiaries at all times to
manage, at least 90% of all Properties of the Borrower and its Subsidiaries.

(d)           Cause the common stock of Borrower at all times to be listed for
trading and to be traded on the New York Stock Exchange, the American Stock
Exchange or another nationally recognized stock exchange.

8.             NEGATIVE COVENANTS.

The Borrower agrees that, so long as any Loan remains outstanding and unpaid or
any other amount is owing under any Loan Document to any Lender or the
Administrative Agent the Borrower shall not, directly or indirectly:

8.1           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, or permit any
Subsidiary of the Borrower so to do, except the following “Permitted Liens”:

(a)           Liens for Taxes, assessments or similar charges incurred in the
ordinary course of business which are not delinquent or the existence of which
do not otherwise violate the covenants in Section 7.4;

(b)           Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (but not ERISA and other types of
similar statutory obligations incurred in the ordinary course of business);

52


--------------------------------------------------------------------------------




(c)           Liens, deposits or pledges to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety or appeal bonds, performance bonds, completion bonds or other obligations
of like nature arising in the ordinary course of business upon Property other
than the Account;

(d)           zoning ordinances, easements, rights of way, use restrictions,
exclusive use limitations in any lease of Real Property, reciprocal easement
agreements, minor defects, irregularities, and other restrictions, charges or
encumbrances affecting Real Property (whether or not recorded), which (i) in the
case of Real Property that does not qualify as an Operating Property or Subject
Property, do not materially adversely affect the value of such Real Property in
a manner that causes the fair market value of such Real Property to be
materially less than the book value of such Real Property; or (ii) in the case
of a Real Property that is an Operating Property or Subject Property, materially
impair such Real Property’s use for the operation of the business of the
Borrower or such Subsidiary;

(e)           statutory Liens arising by operation of law such as mechanics’,
materialmen’s, carriers’, warehousemen’s liens incurred in the ordinary course
of business which are not delinquent or the existence of which do not otherwise
violate the covenants in Section 7.6;

(f)            Liens arising out of judgments or decrees which are being
contested in accordance with Section 7.8(a) or the existence of which do not
otherwise violate the covenants in Section 7.8(a) or result in a default
pursuant to Section 9.1(j);

(g)           mortgages and related financing statements and security agreements
on Real Property and associated other Property, provided that the existence of
such mortgages, and the Indebtedness secured thereby, does not cause the
Borrower to be in violation of Section 8.15 or 8.16;

(h)           first priority mortgages and related financing statements and
first priority security agreements on the Subject Properties in existence on the
date hereof or encumbering Real Property on or after the date hereof which
becomes a Subject Property after the date hereof pursuant to Section 6.2 and any
first priority mortgages and related financing statements and first priority
security agreements in connection with a refinancing of any such Subject
Property Indebtedness, provided that the existence of such mortgages and the
Indebtedness secured thereby does not cause the Borrower to be in violation of
Section 8.15, 8.16, 8.19 or 8.20, and further provided, however, that prior to
Borrower or any of its Subsidiaries obtaining any such refinancing of any
Collateral Interest Property, Borrower shall provide to Administrative Agent
contemporaneously with or prior to such refinance a Compliance Certificate
prepared on a proforma basis (and adjusted in the best good faith estimate of
the Borrower to give effect to such refinance) demonstrating that after giving
effect to such refinance, no Default or Event of Default shall exist with
respect to the covenants set forth in Section 8.19 and Section 8.20;

(i)            Liens in favor of the Borrower or any Subsidiary Guarantor upon
Property other than the Collateral, the Account, the Collateral Interest
Properties, and the Borrower’s or Assignor’s direct or indirect interests
therein, provided that the Indebtedness secured by any such Lien is held by the
Borrower or such Subsidiary Guarantor;

(j)            the interests of lessees, lessors, licensees and licensors under
leases or licenses of real or personal property made in the ordinary course of
business which could not reasonably be expected (individually or in the
aggregate) to have a Material Adverse Effect;

(k)           Liens on the interests of Borrower or any Subsidiary of Borrower
in any Joint Venture (including, without limitation, in any FIN 46 Entity) or in
any Subsidiary of Borrower (other than the direct or indirect interest of
Borrower or Assignors in the Account, the Collateral or any Restricted
Subsidiary), provided that the existence of such Liens, and the Indebtedness
secured thereby, does not cause the Borrower to be in violation of Section 8.15;

(l)            Liens under Capital Leases, provided that the existence of such
Capital Lease, and the indebtedness secured thereby, does not cause the Borrower
to be in violation of Section 8.15;

(m)          Liens in favor of the Administrative Agent and the Lenders under
the Loan Documents; and

53


--------------------------------------------------------------------------------




(n)           Liens upon Property not otherwise permitted by clauses (a) through
(m) of this Section which do not in the aggregate exceed, in principal amount,
$15,000,000, other than Liens on the Collateral, the Account, the Subject
Properties and the Borrower’s direct or indirect interest therein.

8.2           Merger, Consolidation and Certain Dispositions of Property.

(a)           Merger of Borrower or Subsidiary Guarantor.  Consolidate with, be
acquired by, or merge into or with any Person, or sell, lease or otherwise
dispose of all or substantially all of its Property (in one transaction or a
series of transactions), or permit any Subsidiary Guarantor so to do, or
liquidate or dissolve, except, subject to the last sentence of this Section
8.2(a):

(i)            the merger or consolidation of any Subsidiary Guarantor into or
with the Borrower,

(ii)           the merger or consolidation of any two or more Subsidiary
Guarantors (including any Subsidiaries that become Subsidiary Guarantors upon
the consummation of such a transaction with a Subsidiary Guarantor),

(iii)          the merger or consolidation of the Borrower or a Subsidiary
Guarantor with any other Person, provided that (A) the Borrower or such
Subsidiary Guarantor is the surviving entity in such merger or consolidation, or
contemporaneously with the consummation of such transaction the surviving entity
becomes a Subsidiary Guarantor, (B) the total book value of the assets of the
entity which is merged into or consolidated with the Borrower or such Subsidiary
Guarantor is less than 35% of the total book value of the assets of the Borrower
and its Subsidiaries determined on a Consolidated basis in accordance with GAAP
immediately following such merger or consolidation, (C) immediately prior to
such merger or consolidation the Borrower shall have provided to the
Administrative Agent a Compliance Certificate prepared on a pro-forma basis (and
adjusted in the best good faith estimate of the Borrower to give effect to such
merger or consolidation) demonstrating that after giving effect to such merger
or consolidation, no Default shall exist with respect to any of the covenants
set forth in Sections 8.13, 8.14, 8.15, 8.16, 8.17, 8.18, 8.19 and 8.20 (and if
requested by any Lender, Administrative Agent shall promptly forward a copy of
such Compliance Certificate to such Lender) and (D) after giving effect to such
merger or consolidation, no Event of Default shall then exist, or

(iv)          the merger or consolidation of a Subsidiary Guarantor with any
other Person in which such other Person shall be the surviving entity, the
liquidation or dissolution of a Subsidiary Guarantor, or the sale, lease or
other disposition by a Subsidiary Guarantor of all or substantially all of its
Property, so long as, after giving effect to such transaction, (A) no Default or
Event of Default shall then exist, (B) such transaction does not violate Section
8.2(c) and (C) Borrower and/or the Subsidiary Guarantors (including any new
Subsidiary Guarantors provided by the Borrower pursuant to Section 7.11 in
connection with such transaction) own Unencumbered Assets which contribute at
least 80% of the Adjusted Net Operating Income for all Unencumbered Assets of
the Borrower and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP.  In the event that a Subsidiary Guarantor shall engage in
a transaction permitted by Section 8.2(a)(iv) (other than a lease of all or
substantially all of its assets), then such Subsidiary Guarantor shall be
released by Administrative Agent from liability under the Guaranty, provided
that the Borrower shall deliver to Administrative Agent evidence satisfactory to
Administrative Agent that (1) the Borrower will be in compliance with all
covenants of this Agreement after giving effect to such transaction and (2) the
net cash proceeds from such sale or disposition are being distributed to
Borrower as part of such dissolution.

Except as set forth in the following sentence, nothing in this Section 8.2(a)
shall in any way restrict the activities of a Subsidiary that is not a
Subsidiary Guarantor.  Notwithstanding anything contained herein to the
contrary, the Borrower shall not, directly or indirectly, permit any merger or
consolidation of any Subsidiary which owns any Unencumbered Assets with CA New
Plan Fixed Rate Partnership, L.P., any DownREIT Partnership or any Subsidiary of
a DownREIT Partnership.

(b)           Mergers of Collateral Interest Owners.  Permit any Collateral
Interests Owner or any Subsidiary of any Collateral Interests Owner (other than
an Excluded Collateral Interests Subsidiary) or any direct or indirect

54


--------------------------------------------------------------------------------




owner of any Collateral Interests Owner (other than Borrower) to consolidate
with, be acquired by, or merge into or with any Person, or sell, lease or
otherwise dispose of all or substantially all of its Property (in one
transaction or a series of transactions), or liquidate or dissolve, unless,
subject to the last sentence of this Section 8.2(b)

(i)            immediately prior to such transaction the Borrower shall have
provided to the Administrative Agent a Compliance Certificate prepared on a
pro-forma basis (and adjusted in the best good faith estimate of the Borrower to
give effect to such transaction) demonstrating that after giving effect to such
transaction and any simultaneous transaction permitted by and in accordance with
Section 6.2), no Default shall exist with respect to the covenants set forth in
Section 8.19 and Section 8.20 (and if requested by any Lender, Administrative
Agent shall promptly forward a copy of such Compliance Certificate to such
Lender),

(ii)           after giving effect to such transaction, no Event of Default
shall then exist,

(iii)          such transaction does not violate Section 8.2(d), and

(iv)          if in connection with such transaction additional Collateral
Interests are proposed to be pledged to Administrative Agent or if
Administrative Agent deems it reasonably necessary or desirable in order to
maintain, obtain and/or perfect a first priority security interest in, or lien
on, the Collateral Interests affected by such transaction which are intended to
remain Collateral Interests following such transaction, Borrower and any
applicable Subsidiary of Borrower shall have executed and delivered to the
Administrative Agent all instruments, documents, or agreements, including an
Assignment of Interests in substantially the same form as the Assignment of
Interests delivered to Administrative Agent on the date hereof, Acknowledgments
in substantially the same form as the Acknowledgments delivered to
Administrative Agent on the date hereof and Uniform Commercial Code financing
statements, as the Administrative Agent shall deem reasonably necessary or
desirable to obtain and perfect a first priority security interest in, or lien
on, such Collateral Interests, provided, however, that notwithstanding the
foregoing, in no event shall Borrower permit CA New Plan to (x) consolidate
with, be acquired by, or merge into or with any Subsidiary of Borrower that is
not a Collateral Interests Owner or a Subsidiary of a Collateral Interests Owner
(other than an Excluded Collateral Interests Subsidiary) or (y) sell, lease or
otherwise dispose of all or substantially all of its Property (in one
transaction or a series of transactions) to any Subsidiary of Borrower that is
not a Collateral Interests Owner or a Subsidiary of a Collateral Interests Owner
(other than an Excluded Collateral Interests Subsidiary).

Except as set forth in the following sentence, nothing in this Section 8.2(b)
shall in any way restrict (A) the activities of a Subsidiary that is not a
Collateral Interests Owner, a Subsidiary of a Collateral Interests Owner or a
direct or indirect owner of any Collateral Interests Owner or (B) the activities
of an Excluded Collateral Interests Subsidiary.  Notwithstanding anything
contained herein to the contrary, the Borrower shall not, directly or
indirectly, permit any merger or consolidation of any Subsidiary which owns any
Unencumbered Assets with CA New Plan Fixed Rate Partnership, L.P., any DownREIT
Partnership or any Subsidiary of a DownREIT Partnership.

(c)           Dispositions by Borrower and Subsidiaries.  Except as expressly
permitted by Section 8.2(a), sell, transfer, contribute, master lease or dispose
of any of its Property, either directly or indirectly, or permit any Subsidiary
Guarantor so to do, except, subject to the last sentence of this Section 8.2(c),
that if at the time thereof and immediately after giving effect thereto, no
Default shall have occurred and be continuing:

(i)            any Subsidiary Guarantor may sell, transfer, contribute, master
lease or otherwise dispose of its assets to the Borrower or to any other
Subsidiary Guarantor,

(ii)           the Borrower may sell, transfer, contribute, master lease or
otherwise dispose of its assets (other than its direct or indirect interests in
CA New Plan, except as permitted by Section 8.2(b)) to any Subsidiary Guarantor,
provided, however, that solely with respect to transactions involving Borrower’s
direct or indirect interest in a Collateral Interests Owner, in the event that
such sale, transfer, contribution, lease or other disposition is to a Subsidiary
Guarantor other than a Collateral Interests Owner or a Subsidiary of a
Collateral Interests Owner, immediately prior to such transaction the Borrower
shall have provided to the Administrative Agent a Compliance Certificate
prepared on a pro-forma basis (and adjusted

55


--------------------------------------------------------------------------------




in the best good faith estimate of the Borrower to give effect to such
transaction) demonstrating that after giving effect to such transaction, no
Default shall exist with respect to the covenants set forth in Section 8.19 and
Section 8.20 (and if requested by any Lender, Administrative Agent shall
promptly forward a copy of such Compliance Certificate to such Lender),

(iii)          in connection with any transaction pursuant to which a Real
Property asset of Borrower or any Subsidiary Guarantor (other than a Collateral
Interests Property, except as permitted by Section 8.2(d)) is or will be
encumbered with a mortgage (as permitted under Section 8.1(g)), the Borrower or
any Subsidiary Guarantor may transfer such asset to any Subsidiary,

(iv)          Borrower or any Subsidiary Guarantor may sell, transfer,
contribute or dispose of worn-out, obsolete or surplus Property,

(v)           Borrower or any Subsidiary Guarantor may sell, transfer,
contribute, master lease or otherwise dispose of any of its assets (other than
its direct or indirect interests in CA New Plan, except as permitted by Section
8.2(b)) to any Subsidiary, so long as, after giving effect to such transaction,
Borrower and/or the Subsidiary Guarantors (including any new Subsidiary
Guarantors provided by the Borrower pursuant to Section 7.11 in connection with
such transaction) own Unencumbered Assets which contribute at least 80% of the
Adjusted Net Operating Income for all Unencumbered Assets of the Borrower and
its Subsidiaries determined on a Consolidated basis in accordance with GAAP,

(vi)          the Borrower or any Subsidiary of the Borrower may sell, transfer,
contribute, master lease or otherwise dispose of Property in an arm’s length
transaction (or, if the transaction involves an Affiliate of the Borrower, if
the transaction complies with Section 8.8), including, without limitation, a
disposition of Property pursuant to a merger or consolidation (so long as such
merger or consolidation is not prohibited by Section 8.2(a) or Section 8.2(b)),
provided, that such transaction, as with respect to the Account, any of the
Collateral, any Collateral Interests Property or any Collateral Interests, or
any direct or indirect interests therein, is not prohibited by Section 8.2(d),
and further provided, however, that for any fiscal year of the Borrower, any
sale, transfer, master lease, contribution or other disposition of Property in
reliance on this clause (vi) which when combined with all other sales,
transfers, master leases, contributions or dispositions of Property in reliance
on this clause (vi) made in such fiscal year shall not exceed 25% of the total
book value of all Property of the Borrower and its Subsidiaries determined as of
the last day of the preceding fiscal year,

(vii)         the Borrower and its Subsidiaries may exchange Property (other
than Collateral) held by the Borrower or a Subsidiary for one or more Properties
of any Person; provided, that the Board of Directors or Investment Committee of
the Borrower has determined in good faith that the fair market value of the
assets received by the Borrower or any such Subsidiary are approximately equal
to the fair market value of the assets exchanged by the Borrower or such
Subsidiary; and

(viii)        the Borrower and its Subsidiaries may (subject to any restrictions
applicable to any of the Collateral), in the ordinary course of business, lease
Properties to tenants and dispose of inventory acquired and held for resale.

Except as set forth in the following sentence, nothing in this Section 8.2(c)
(other than clause (vi)) shall in any way restrict the activities of a
Subsidiary that is not a Subsidiary Guarantor .  Notwithstanding anything
contained herein to the contrary, neither the Borrower nor any Subsidiary of the
Borrower shall, directly or indirectly, sell, transfer, contribute, master lease
or dispose of any Unencumbered Assets to CA New Plan Fixed Rate Partnership,
L.P., any DownREIT Partnership or any Subsidiary of a DownREIT Partnership other
than in connection with any transaction which is otherwise permitted pursuant to
this Section 8.2(c) pursuant to which such Unencumbered Asset will no longer
constitute an Unencumbered Asset as a result of such transaction.

(d)           Collateral Dispositions.  Except as expressly permitted by Section
8.2(a), Section 8.2(b) or Section 8.2(c), sell, transfer, contribute, master
lease or dispose of the Account, any of the Collateral, any Collateral Interests
Property or any Collateral Interests, either directly or indirectly, or permit
any Collateral Interests Owner, any Subsidiary of any Collateral Interests Owner
or any direct or indirect owner of a Collateral Interests Owner so to do,

56


--------------------------------------------------------------------------------




except, subject to the last sentence of this Section 8.2(d), that if at the time
thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing:

(i)            any Collateral Interests Owner, any Subsidiary of any Collateral
Interests Owner or any direct or indirect owner of a Collateral Interests Owner
may sell, transfer, contribute or dispose of worn-out or obsolete Property,

(ii)           Borrower (as with respect to any Collateral Interests), any
Collateral Interests Owner, any Subsidiary of any Collateral Interests Owner or
any direct or indirect owner of a Collateral Interests Owner may sell, transfer,
contribute, master lease or otherwise dispose of its assets to any other
Collateral Interests Owner or any other Subsidiary of any Collateral Interests
Owner, provided, however, if in connection with such transaction  Administrative
Agent deems it reasonably necessary or desirable in order to maintain, obtain
and/or perfect a first priority security interest in, or lien on, the Collateral
Interests affected by such transaction which are intended to remain Collateral
Interests following such transaction, Borrower and any applicable Subsidiary of
Borrower shall have executed and delivered to the Administrative Agent all
instruments, documents, or agreements, including an Assignment of Interests in
substantially the same form as the Assignment of Interests delivered to
Administrative Agent on the date hereof, Acknowledgments in substantially the
same form as the Acknowledgments delivered to Administrative Agent on the date
hereof and Uniform Commercial Code financing statements, as the Administrative
Agent shall deem reasonably necessary or desirable to obtain and perfect a first
priority security interest in, or lien on, such Collateral Interests,

(iii)          in connection with any transaction pursuant to which a Collateral
Interests Property is or will be encumbered with a mortgage (as permitted under
Section 8.1(h)), any Collateral Interests Owner and/or any Subsidiary of any
Collateral Interests Owner (other than CA New Plan), as applicable, may transfer
such asset to a newly formed direct or indirect wholly owned Subsidiary of
Borrower which is established as a special purpose entity to own Real Property
or equity interests related thereto in a bankruptcy remote manner,

(iv)          any Collateral Interests Owner or any Subsidiary of a Collateral
Interests Owner may sell, transfer, contribute, master lease or dispose of its
assets to Borrower or a Subsidiary of Borrower, provided that after giving
effect to such transaction, no Default shall exist with respect to the covenants
set forth in Section 8.19 and Section 8.20, and

(v)           Borrower, any Collateral Interests Owner, any Subsidiary of any
Collateral Interests Owner or any direct or indirect owner of a Collateral
Interests Owner may sell, transfer, contribute, master lease or otherwise
dispose of a Collateral Interests Property or a direct or indirect interest in a
Collateral Interests Property in an arm’s length transaction to a third party,
including, without limitation, a disposition of such Property pursuant to a
merger or consolidation (so long as such merger or consolidation is not
prohibited by Section 8.2(a) or (b)), provided that such sale, transfer, master
lease contribution or other disposition complies with Section 6.3 and Section
8.2(c)(vi).

Except as set forth in the following sentence, nothing in this Section 8.2(d)
shall in any way restrict the activities of (x) Borrower with respect to
Borrower’s assets other than Borrower’s direct or indirect interests in the
Account, any of the Collateral, any Collateral Interests Property or any
Collateral Interests or (y) a Subsidiary that is not a Collateral Interests
Owner, a Subsidiary of a Collateral Interests Owner or a direct or indirect
owner of a Collateral Interests Owner, or (z) an Excluded Collateral Interests
Subsidiary.  Notwithstanding anything contained herein to the contrary, neither
the Borrower nor any Subsidiary of the Borrower shall, directly or indirectly,
sell, transfer, contribute, master lease or dispose of any Unencumbered Assets
to CA New Plan Fixed Rate Partnership, L.P., any DownREIT Partnership or any
Subsidiary of a DownREIT Partnership other than in connection with any
transaction which is otherwise permitted pursuant to this Section 8.2(d)
pursuant to which such Unencumbered Asset will no longer constitute an
Unencumbered Asset as a result of such transaction.

8.3           Investments, Loans, Etc.  At any time, make any Investments (or
permit any of its Subsidiaries to so do), except the following (to the extent
that maintaining any thereof would not at any time violate the requirements of
Section 856(c) of the Code):

57


--------------------------------------------------------------------------------




(a)           demand deposits, certificates of deposit, bankers acceptances and
domestic and eurodollar time deposits with any Lender, or any other commercial
bank, trust company or national banking association incorporated under the laws
of the United States or any State thereof and having undivided capital, surplus
and undivided profits exceeding $500,000,000 and a long term debt rating of A or
A2, as determined, respectively, by S&P and Moody’s;

(b)           short-term direct obligations of the United States of America or
agencies thereof whose obligations are guaranteed by the United States of
America;

(c)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States or any
State thereof which at the time of purchase are rated by S&P or Moody’s at not
less than “A1” or “P1,” respectively;

(d)           mortgage-backed securities guaranteed by the Governmental National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by S&P or Moody’s at not less than “Aa” or “AA,”
respectively;

(e)           repurchase agreements having a term not greater than 90 days and
fully secured by securities described in the foregoing paragraph (b) or (d) with
banks described in the foregoing paragraph (a) or with financial institutions or
other corporations having total assets in excess of $50,000,000;

(f)            shares of “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in the investments described in one or more of the foregoing
paragraphs (a) through (e) and have total assets of in excess of $50,000,000;

(g)           Real Property;

(h)           Subject to Section 8.17, equity investments in any Person (other
than Subsidiaries) and Notes Receivable investments;

(i)            Subject to Section 8.17, Investments (debt or equity) in
Subsidiaries of the Borrower;

(j)            investments in respect of (i) equipment, inventory and other
tangible personal property or intangible property acquired in the ordinary
course of business, (ii) trade and customer accounts receivable for services
rendered in the ordinary course of business, (iii) advances to employees for
travel expenses other company-related expenses, and (iv) prepaid expenses made
in the ordinary course of business;

(k)           Hedging Agreements made in connection with any Indebtedness;

(l)            repurchases of any common or preferred stock or other equity
interests (or securities convertible into such interests) in the Borrower which
do not exceed, in any calendar year, (i) 10% of the aggregate outstanding shares
of common and preferred stock and other equity interests in Borrower as of the
date hereof, in any combination, plus (ii) 10% of the aggregate of any
additional shares of common and preferred stock and other equity interests in
Borrower issued after the date hereof, in any combination;

(m)          redemptions of preferred stock of the Borrower in accordance with
the terms thereof;

(n)           redemptions for cash or common Stock of the Borrower of units of
limited partner interests or limited liability company interests in a DownREIT
Partnership;

(o)           loans or advances to employees of the Borrower, provided that all
such loans in the aggregate do not at any time exceed $25,000,000 in the
aggregate;

(p)           Capital Leases; and

58


--------------------------------------------------------------------------------


 

(q)           subject to Section 8.17, any other Investments not included in
paragraphs (a) through (p) deemed appropriate by the Borrower (provided that in
no event shall Investments made in reliance upon the exception set forth in this
paragraph (q) exceed $75,000,000 in any fiscal year of Borrower).

8.4           Business Changes.  Change in any material respect the nature of
the business of the Borrower and its Subsidiaries, taken as a whole, as
conducted on the Effective Date.

8.5           Amendments to Organizational Documents.  Amend or otherwise modify
its corporate charter or by-laws in any way (other than in connection with the
issuance or classification of preferred stock of the Borrower) which would
adversely affect the interests of the Administrative Agent and the Lenders under
any of the Loan Documents, or permit any Subsidiary of the Borrower to amend its
organizational documents in a manner which could reasonably be expected to have
the same result.

8.6           Anti-Terrorism Laws; FCPA.

(a)           Be an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended; will not violate or permit any of its
Subsidiaries to violate (i) the Trading with the Enemy Act, as amended, (ii) any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) the  Act (as defined in
Section 11.23); or

(b)           fail to be in compliance with the Foreign Corrupt Practices Act,
15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.

8.7           Sale and Leaseback.  Enter into any arrangement with any Person
providing for the leasing by it of Property which has been or is to be sold or
transferred by it to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such Property or its
rental obligations, or permit any Subsidiary of the Borrower so to do, except
for sale and leasing transactions described herein for which the combined
selling price of all Property subject to all such transactions does not exceed
$100,000,000 in any fiscal year of Borrower.

8.8           Transactions with Affiliates.  Become a party to any transaction
in an amount that exceeds $100,000 with an Affiliate (other than in connection
with Investments in Joint Ventures that are otherwise permitted hereunder and
any documents, instruments or agreements entered into with Joint Ventures
pursuant to the business of such Joint Ventures (and to the extent the other
owners of such Joint Ventures are not Affiliates of the Borrower)) unless the
terms and conditions relating thereto (a) have been approved by a majority of
the disinterested directors of the Borrower, (b) have been approved by a
majority of votes cast by the stockholders of the Borrower, or (c) are upon fair
and reasonable terms, no less favorable to the Borrower or its Subsidiaries than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or a Subsidiary, or permit any Subsidiary of the
Borrower so to do.

8.9           Issuance of Additional Capital Stock by Subsidiary Guarantors. 
Permit any Subsidiary Guarantor to issue any additional Stock or other equity
interest of such Subsidiary Guarantor, other than the issuance of partnership or
limited liability company units in a DownREIT Partnership which is a Subsidiary
Guarantor, provided that such units are issued in consideration of the
contribution to the DownREIT Partnership of assets qualifying as “real estate
assets” under Section 856(c) of the Code.

8.10         Hedging Agreements.  Enter into, or permit any of its Subsidiaries
to enter into, any Hedging Agreement, other than Hedging Agreements entered into
in the ordinary course of business to hedge or mitigate interest rate risks to
which the Borrower or any Subsidiary of the Borrower is exposed in the conduct
of its business or the management of its liabilities.

8.11         Restricted Payments.  Make Restricted Payments, except that:

(a)           except as set forth in clause (b) below, the Borrower may declare
and pay dividends payable with respect to its equity securities in any fiscal
quarter of the Borrower if after giving effect to such dividend, such

59


--------------------------------------------------------------------------------




dividend, when added to the amount of all other such dividends paid in the same
fiscal quarter and the preceding three (3) fiscal quarters, would not exceed the
greater of (i) ninety-five percent (95%) of its Funds from Operations for the
four fiscal quarters ending prior to the quarter in which such dividend is paid
or (ii) the minimum amount of such dividends required under the Code to enable
the Borrower to continue to maintain its status under the Code as a REIT, as
evidenced (in the case of clause (ii)) by a certification of Chief Financial
Officer containing calculations in reasonable detail reasonably satisfactory in
form and substance to Administrative Agent;

(b)           if an Event of Default under Section 9.1(a) or (b) has occurred
and is continuing, the Borrower may declare and pay dividends with respect to
its equity securities which shall not exceed the minimum amount of such
dividends required under the Code to enable the Borrower to continue to maintain
its status under the Code as a REIT, as evidenced by a certification of Chief
Financial Officer containing calculations in reasonable detail reasonably
satisfactory in form and substance to Administrative Agent;

(c)           the Borrower may effect Stock repurchases and redemptions to the
extent permitted by Sections 8.3(l) or 8.3(m);

(d)           the Borrower may effect “cashless exercises” of options granted
under the Borrower’s stock option plans;

(e)           the Borrower may distribute rights or equity securities under any
rights plan adopted by the Borrower; and

(f)            the Borrower may declare and pay dividends (or effect Stock
splits or reverse Stock splits) with respect to its equity securities payable
solely in additional shares of its equity securities.

8.12         Intentionally Omitted.

8.13         Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio to be less than 1.60:1.0 at any time.

8.14         Minimum Tangible Net Worth.  Permit the Tangible Net Worth of the
Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP at
any time to be less than the sum of (x) $1,225,000,000.00, plus (y) 80% of the
aggregate net proceeds received by the Borrower from and after the Effective
Date in connection with the issuance of any capital stock of the Borrower.

8.15         Total Indebtedness to Total Assets; Secured Indebtedness to Total
Assets.

(a)           Permit the ratio of Consolidated Total Indebtedness to Adjusted
Consolidated Total Assets, at any time, to exceed 60%; provided, however, that
up to two times during the term hereof, such ratio of Consolidated Total
Indebtedness to Adjusted Consolidated Total Assets may, during the 180 day
period following any Material Acquisition, exceed 60%, but shall not, in any
case, exceed 65%; or

(b)           Permit at any time the portion of the Consolidated Total
Indebtedness (which shall exclude Indebtedness of FIN 46 Entities and other
Joint Ventures that are not Subsidiaries) consisting of Consolidated secured
Indebtedness of Borrower and its Subsidiaries at such time to exceed 40% of
Adjusted Consolidated Total Assets at such time.

8.16         Indebtedness to Unencumbered Assets Ratio.  Permit ratio of
Consolidated Total Indebtedness consisting of Consolidated unsecured
Indebtedness of the Borrower and its Subsidiaries to Unencumbered Asset Value
to, at any time, to exceed 60%; provided, however, that up to two times during
the term hereof, such ratio of Consolidated Total Indebtedness consisting of
Consolidated unsecured Indebtedness of the Borrower and its Subsidiaries to
Unencumbered Asset Value may, during any 180 day period following any Material
Acquisition, exceed 60%, but shall not, in any case, exceed 65%.

8.17         Maximum Book Value of Ancillary Assets.  Permit the book value of
the Ancillary Assets at any time to be more than 25% of the Adjusted
Consolidated Total Assets of the Borrower and its Subsidiaries

60


--------------------------------------------------------------------------------




determined on a Consolidated basis in accordance with GAAP at such time.  For
purposes of this Section 8.17 the book value of any Ancillary Asset not owned
100%, directly or indirectly, by the Borrower or any of its Subsidiaries shall
be adjusted by multiplying the same by the Borrower’s Interest in such Ancillary
Asset during the fiscal quarter of the Borrower ending as of any date of
determination of such book value.

8.18         Development Activity.  Engage, directly or indirectly, or permit
any Subsidiary or Joint Venture to engage, in the ground-up development of Real
Property except for the ground-up development of New Construction Assets to be
used principally as a retail shopping center, provided that the cost of New
Construction Assets by Borrower and its Subsidiaries and Joint Ventures shall
not at any time exceed fifteen percent (15%) of the Borrower’s Adjusted
Consolidated Total Assets.  For purposes of this Section 8.18 the book value of
any New Construction Assets not owned 100%, directly or indirectly, by the
Borrower or any of its Subsidiaries shall be adjusted by multiplying the same by
the Borrower’s Interest in such New Construction Asset during the fiscal quarter
of the Borrower ending as of any date of determination of such book value.

8.19         Debt Service Coverage.  Permit the aggregate Subject Property
Adjusted Net Operating Income for the prior twelve (12) months to be less than
1.4 times the Implied Debt Service of the Borrower and the Subject Property
Owners for such period.

8.20         Restricted Interests Ratio.  Permit at any time the outstanding
principal balance of the Loans to exceed 66 2/3% of the difference between the
portion of Subject Property Adjusted Consolidated Total Assets attributable to
Collateral Interests Properties and the aggregate Subject Property Indebtedness
attributable to Collateral Interests Properties.

9.             DEFAULT.

9.1           Events of Default.  The following shall each constitute an “Event
of Default”:

(a)           The failure of the Borrower to pay any installment of principal on
any Note on the date when due and payable; or

(b)           The failure of the Borrower to pay any installment of interest or
any other fees, expenses or other charges payable under any Loan Document within
five Business Days of the date when due and payable; or

(c)           The use of the proceeds of any Loan in a manner inconsistent with
or in violation of Section 2.15; or

(d)           The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 7.12(a), 7.12(b), or 8 (other than Sections 8.1,
8.3, 8.5, 8.7, 8.8, 8.10, 8.19 and 8.20 as to which the provisions of paragraph
(e) below shall apply); or

(e)           The failure of Borrower or any of its Subsidiaries to observe or
perform any other term, covenant, or agreement contained in any Loan Document
and such failure shall have continued unremedied for a period of 30 days after
notice thereof from the Administrative Agent to the Borrower, provided that,
with respect to any such term, covenant or agreement other than those contained
in Section 8.19 and 8.20, if Borrower shall have exercised reasonable diligence
to cure such failure and such failure cannot be cured within such 30 day period
despite such reasonable diligence, Borrower shall have the right to cure such
failure within 90 days after the date of such notice from Administrative Agent
provided Borrower diligently and continuously pursues the completion of such
cure (unless any such default is excluded from any provision of a grace period
or cure of defaults contained in any other Loan Document or unless a shorter
cure period is specified in any other Loan Document with respect to such
default); or

(f)            Any representation or warranty of the Borrower or any of its
Subsidiaries (or of any officer of the Borrower or any of its Subsidiaries on
their behalf) made in any Loan Document to which it is a party or in any
certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made; or

61


--------------------------------------------------------------------------------




(g)           Any obligation of the Borrower (other than its obligations under
the Notes) or any Subsidiary of the Borrower, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness shall (i) become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or (ii) shall not be paid when due or within any grace period for the payment
thereof, or (iii) shall be subject, by the holder of the obligation evidencing
such Indebtedness, to acceleration (after the expiration of any applicable
notice and cure periods) prior to the expressed maturity thereof, and the sum of
all such Indebtedness which is the subject of paragraphs (i) - (iii) inclusive
exceeds (A) at any time, in the case of Indebtedness other than Non-Recourse
Indebtedness, $15,000,000, and (B) in any calendar year, in the case of
Non-Recourse Indebtedness, $50,000,000 in the aggregate during such year;  or

(h)           The Borrower or any Subsidiary of the Borrower shall (i) suspend
or discontinue its business (except as permitted by Section 7.3 or 8.2), (ii)
make an assignment for the benefit of creditors, (iii) generally not be paying
its debts as such debts become due, (iv) admit in writing its inability to pay
its debts as they become due, (v) file a voluntary petition in bankruptcy, (vi)
become insolvent (however such insolvency shall be evidenced), (vii) file any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment of debt, liquidation or dissolution or similar relief
under any present or future statute, law or regulation of any jurisdiction,
(viii) petition or apply to any tribunal for any receiver, custodian or any
trustee for any substantial part of its Property, (ix) be the subject of any
such proceeding filed against it which remains undismissed for a period of 60
days, (x) file any answer admitting or not contesting the material allegations
of any such petition filed against it or any order, judgment or decree approving
such petition in any such proceeding, (xi) seek, approve, consent to, or
acquiesce in any such proceeding, or in the appointment of any trustee,
receiver, custodian, liquidator, or fiscal agent for it, or any substantial part
of its Property, or an order is entered appointing any such trustee, receiver,
custodian, liquidator or fiscal agent and such order remains in effect for 60
days, or (xii) take any formal action for the purpose of effecting any of the
foregoing; provided that the events described in this Section 9.1(h) as to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, shall not
constitute an Event of Default unless the aggregate book value of Borrower’s
direct or indirect equity Investment in all such Subsidiaries exceeds
$50,000,000; or

(i)            An order for relief is entered under the United States bankruptcy
laws or any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any Subsidiary bankrupt or insolvent, (ii) approving
as properly filed a petition seeking reorganization, liquidation, arrangement,
adjustment or composition of or in respect of the Borrower or any Subsidiary
under the United States bankruptcy laws or any other applicable Federal or state
law, (iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or any Subsidiary or of
any substantial part of the Property thereof, or (iv) ordering the winding up or
liquidation of the affairs of the Borrower or any Subsidiary, and any such
decree or order continues unstayed and in effect for a period of 60 days;
provided that the events described in this Section 9.1(i) as to any Subsidiary
of the Borrower that is not a Subsidiary Guarantor, shall not constitute an
Event of Default unless the aggregate book value of Borrower’s direct or
indirect equity Investment in all such Subsidiaries exceeds $50,000,000; or

(j)            Judgments or decrees against the Borrower, any Subsidiary of the
Borrower, the Collateral or any of the Subject Properties not covered by
insurance aggregating in excess of $15,000,000 shall not be paid, stayed on
appeal, discharged, bonded or dismissed for a period of 45 days; or

(k)           Any Loan Document shall cease, for any reason (other than in
accordance with its terms), to be in full force and effect, or the Borrower or
any Assignor shall so assert in writing or shall disavow any of its obligations
thereunder; or

(l)            An event or condition specified in Section 7.2(d) shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, the
Borrower shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan, the PBGC, or any combination thereof, equal to or in excess
of $15,000,000 individually or in the aggregate; or

(m)          There shall occur a Change of Control; or

62


--------------------------------------------------------------------------------




(n)           If any Loan Document (i) is determined by any court or
Governmental Authority to be illegal, invalid or unenforceable in accordance
with its terms, or (ii) shall be canceled, terminated, revoked or rescinded
other than in accordance with its terms or with the written consent or approval
of the Lenders; or

(o)           Any Subsidiary Guarantor shall fail to comply in any material
respect with any covenant made by it in the Guaranty or if at any time any
representation or warranty made by any Subsidiary Guarantor in the Guaranty or
in any other document, statement or writing made to the Administrative Agent,
BAS or the Lenders shall prove to have been incorrect or misleading in any
material respect when made, or (ii) if a default by any Subsidiary Guarantor
shall occur under the Guaranty after the expiration of any applicable notice and
grace period; or (iii) if any Subsidiary Guarantor shall revoke or attempt to
revoke, contest, commence any action or raise any defense (other than the
defense of payment) against its obligations under the Guaranty; or

(p)           There shall occur and be continuing an Event of Default under and
as defined in the Existing Credit Agreement.

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Loans, all accrued and unpaid interest thereon, and
all other amounts owing under the Loan Documents shall immediately become due
and payable, and the Administrative Agent may, and upon the direction of the
Required Lenders shall, exercise any and all remedies and other rights provided
in the Loan Documents, and (b) if such event is any other Event of Default with
the consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice of default to the Borrower,
declare the Loans, all accrued and unpaid interest thereon and all other amounts
owing under the Loan Documents to be due and payable forthwith, whereupon the
same shall immediately become due and payable, and the Administrative Agent may,
and upon the direction of the Required Lenders shall, exercise any and all
remedies and other rights provided pursuant to the Loan Documents.  Except as
otherwise provided in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.  The Borrower hereby further
expressly waives and covenants not to assert any appraisement, valuation, stay,
extension, redemption or similar laws, now or at any time hereafter in force
which might delay, prevent or otherwise impede the performance or enforcement of
any Loan Document.

In the event that the Notes shall have been declared due and payable pursuant to
the provisions of this Section, any funds received by the Administrative Agent
and the Lenders from or on behalf of the Borrower, or otherwise with respect to
the realization upon the Collateral, shall be applied by the Administrative
Agent and the Lenders in liquidation of the Loans and the obligations of the
Borrower under the Loan Documents in the following manner and order:  (i) first,
to the payment of interest on and then the principal portion of any Loans which
the Administrative Agent may have advanced on behalf of any Lender (including,
without limitation, any protective advances or other advances in respect of the
Collateral) for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower; (ii) second, to reimburse the Administrative Agent
and the Lenders for any expenses due from the Borrower pursuant to the
provisions of Section 11.5; (iii) third, to the payment of all other fees,
expenses and amounts due under the Loan Documents (other than principal and
interest on the Notes); provided, however, that distributions in respect of such
fees and expenses due to the Administrative Agent from the Borrower shall be
made pari passu with respect to the payment of any other fees, expenses or
amounts due the Lenders from the Borrower; (iv) fourth, to the payment of
interest due on the Notes; (v) fifth, to the payment of principal outstanding on
the Notes; and (vi) sixth, to the payment of any other amounts owing to the
Administrative Agent, BAS and the Lenders under any Loan Document or other
document or agreement entered into in connection with the transactions
contemplated thereby.

9.2           Default under Subject Property Loan Documents.  The Borrower
hereby expressly agrees that upon the occurrence and during the continuation of
an Event of Default, the Administrative Agent shall have the right, but not the
obligation, to pay any sums or to take any action, to the extent that the
applicable Subject Property Owner is permitted to take such action under the
terms of the Collateral Property Loan Documents, which the Administrative Agent
deems necessary or advisable to cure any “Default” (as defined in the applicable
Subject Property Loan Documents, or if not defined therein, the word or phrase
used therein having similar meaning) or alleged “Default” under the Subject
Property Loan Documents (whether or not the Subject Property Owners are
undertaking efforts to cure such “Default” or the same is an “Event of Default”
(as defined in the applicable Subject Property Loan Documents, or if not defined
therein, the word or phrase used therein having similar meaning) under

63


--------------------------------------------------------------------------------




the Subject Property Loan Documents or a Default or Event of Default), and such
payment or such action is hereby authorized by the Borrower, and any sum so paid
and any expense incurred by the Administrative Agent in taking any such action
shall be evidenced by this Agreement and secured by the Security Documents and
shall be immediately due and payable by Borrower to the Administrative Agent
with interest at the rate for overdue amounts set forth in Section 2.9(b) until
paid.  The Administrative Agent shall be authorized to take such actions upon
the assertion by any holder of any of the Subject Property Loan Documents of the
existence of such “Default” or “Event of Default” without any duty to inquire or
determine whether such “Default” or “Event of Default” exist.  The Borrower
shall cause the Subject Property Owners to permit the Administrative Agent to
enter upon the Subject Properties for the purpose of curing any “Default” or
alleged “Default” under the Subject Property Loan Documents or hereunder.  The
Borrower hereby transfers and assigns any excess proceeds arising from any
foreclosure or sale under power pursuant to the Subject Property Loan Documents,
and the Borrower hereby authorizes and directs the holder or holders of the
Subject Property Loan Documents to pay such excess proceeds directly to the
Administrative Agent up to the amount of the obligations owed to the
Administrative Agent and the Lenders under the Loan Documents.

10.           THE AGENT.

10.1         Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Except as
provided in Section 10.8 and 10.12, the provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any Subsidiary Guarantor shall have rights as a third party
beneficiary of any of such provisions.

10.2         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as

64


--------------------------------------------------------------------------------




the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 and 9.1) or (ii) in the absence
of its own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.  To the extent any Lender requests any materials or
information provided to the Administrative Agent by the Borrower pursuant to the
terms hereof, the Administrative Agent shall make reasonable good faith efforts
to deliver such materials or information to such Lender promptly following such
request.

10.4         Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying in good faith upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent has received written notice thereof from a
Lender or the Borrower.  In the event that the Administrative Agent receives
such a notice, the Administrative Agent shall promptly give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders, provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders.

10.6         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through its Related Parties.  The exculpatory
provisions of this Article shall apply to any such Related Parties of the
Administrative Agent and shall apply to any such Related Parties’ activities in
connection with the syndication of the loans provided for herein as well as
activities as Administrative Agent.

10.7         Indemnification.  Each Lender agrees to indemnify and reimburse the
Administrative Agent in its capacity as such (to the extent not promptly
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), pro rata according to its Commitment, from and against any and all
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever
including, without limitation, any amounts paid to the Lenders (through the
Administrative Agent) by the Borrower, any Subsidiary Guarantor pursuant to the
terms of the Loan Documents, that are subsequently rescinded or avoided, or must
otherwise be restored or returned) which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other documents contemplated by or
referred to therein or the transactions contemplated thereby or any action taken
or omitted to be

65


--------------------------------------------------------------------------------




taken by the Administrative Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the gross negligence or willful misconduct of the
Administrative Agent.  The agreements in this Section shall survive the payment
of all amounts payable under the Loan Documents.

10.8         Successor Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment in
writing within 30 days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent shall, in consultation
with the Borrower, appoint a successor Administrative Agent on behalf of the
Lenders prior to the end of the 60th day from such notice from among any of the
Lenders who shall have at such time agreed to act as the successor
Administrative Agent and shall have at such time a Commitment of at least
$10,000,000 (an “Approved Successor”).  If no Lender has a Commitment of at
least $10,000,000 (or no Lender whose Commitment is at least $10,000,000 shall
agree to accept such appointment), then the retiring Administrative Agent shall,
in consultation with the Borrower (unless an Event of Default has occurred and
is continuing), appoint any other Lender or any other commercial bank organized
under the laws of the United States of America or any State thereof and having a
combined capital and surplus of at least $100,000,000 as a successor
Administrative Agent.  Any appointment of a successor Administrative Agent shall
be subject to the approval of the Borrower, which approval shall not be
unreasonably withheld or delayed, and shall be given in any event prior to the
end of the 60th day from the date of the retiring Administrative Agent’s notice
of removal or resignation, provided that during any period in which there exists
and is continuing an Event of Default, no consultation with, or approval from,
the Borrower with respect to the appointment of an Approved Successor shall be
required.  Upon the acceptance of an appointment as Administrative Agent
hereunder by a successor Administrative Agent and any required approval of such
successor Administrative Agent by the Borrower in accordance with the terms of
this Section, such successor Administrative Agent shall thereupon succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  The Required
Lenders may remove the Administrative Agent from its capacity as administrative
agent in the event of the Administrative Agent’s willful misconduct or gross
negligence.  Such removal shall be effective upon appointment and acceptance of
a successor Administrative Agent selected by the Required Lenders.  Any
successor Administrative Agent must satisfy the conditions set forth in this
Section 10.8 (including, without limitation, the consultation with, and approval
from, the Borrower, to the extent required under this Section 10.8).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the removed Administrative Agent, and the removed Administrative Agent shall be
discharged from all further duties and obligations as Administrative Agent under
this Agreement and the Loan Documents, provided that the Administrative Agent
shall remain liable to the extent provided in the Loan Documents for its acts
and omissions occurring prior to such removal.  The Commitment of the Lender
which is acting as Administrative Agent shall not be taken into account in the
calculation of Required Lenders for the purposes of removing Administrative
Agent in the event of the Administrative Agent’s willful misconduct or gross
negligence.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Sections 11.5 and 11.12 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

10.9         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

66


--------------------------------------------------------------------------------




10.10       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Manager, Joint Lead Arrangers and/or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

10.11       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Subsidiary Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
of the Borrower and the Subsidiary Guarantors under the Loan Documents that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.1, 11.5 and 11.12) allowed in such
judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.1, 11.5 and 11.12.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower and the Subsidiary Guarantors under the Loan
Documents or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.12       Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Commitment Amount and payment in full of all obligations of the Borrower and the
Subsidiary Guarantors under the Loan Documents (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) if the Loan Documents otherwise permit such release, or (iv) subject to
Section 11.1, if approved, authorized or ratified in writing by the Required
Lenders; and

(b)           to release any Subsidiary Guarantor from its obligations under the
Guaranty if (i) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, or (ii) the Borrower otherwise requests such
release and provides evidence satisfactory to the Administrative Agent that
after giving effect to such release the Borrower will be in compliance with all
covenants under this Agreement, including, without limitation, the obligations
under Section 7.11.

67


--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 10.12.

11.           OTHER PROVISIONS.

11.1         Amendments and Waivers.  With the written consent of the Required
Lenders, the Administrative Agent and the Borrower may, from time to time, enter
into written amendments, supplements or modifications of the Loan Documents and,
with the consent of the Required Lenders, the Administrative Agent on behalf of
the Lenders may execute and deliver to any such parties a written instrument
waiving or a consent to a departure from, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
the Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such amendment, supplement, modification, waiver or
consent shall, without the consent of all of the Lenders:  (a) extend the
Maturity Date; (b) decrease the rate, or extend the time of payment, of interest
of, or change or forgive the principal amount of, or change the requirement that
payments and prepayments of principal on, and payments of interest on, the Notes
be made pro rata to the Lenders on the basis of the outstanding principal amount
of the Loans, (c) amend the definitions of “Required Lender”, (d) amend any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Required Lenders to require a lesser number of Lenders
to approve such action, (e) release any Subsidiary Guarantor or Assignor from
its obligations under a Guaranty or the Assignment of Interests except as
provided in Sections 8.2 or 10.12, (f) release any of the Collateral except as
provided in Section 6.2, 6.3 or 8.2, or (g) reduce any fee payable for the
account of the Lenders pursuant to Section 3.1 or change the provisions of this
Section 11.1; and provided further that no such amendment, supplement,
modification, waiver or consent shall amend, modify, waive or consent to a
departure from any provision of Section 10 or otherwise change any of the rights
or obligations of the Administrative Agent under the Loan Documents without the
written consent of the Administrative Agent.  In addition, no Commitment of any
Lender may be increased or decreased without the approval of such Lender except,
with respect to decreases of a Lender’s Commitment, in connection with a pro
rata reduction of the Total Commitment Amount in accordance with the terms of
this Agreement.  The Administrative Agent shall cause a copy of each written
request for such an amendment, supplement or modification delivered by the
Borrower to it to be delivered to each Lender.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable agreement, the Lenders, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the parties to the applicable agreement, the Lenders and the
Administrative Agent shall be restored to their former position and rights under
the Loan Documents, and any Default or Event of Default waived shall not extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.  Notwithstanding anything contained herein to the contrary,
no Defaulting Lender shall have the right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

11.2         Notices.

(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.2; and

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of

68


--------------------------------------------------------------------------------




business on the next business day for the recipient).  Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, electronic mail address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

69


--------------------------------------------------------------------------------




11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising any right, remedy, power or privilege under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
under the Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other obligation of the Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
hereunder shall remain unpaid or unsatisfied.

11.5         Payment of Expenses and Taxes.  The Borrower agrees, promptly upon
presentation of a statement or invoice therefor, and whether any Loan is made
(a) to pay or reimburse Bank of America, Administrative Agent and BAS for all of
their reasonable out-of-pocket costs and expenses reasonably incurred in
connection with the development, preparation, negotiation and execution of, the
Loan Documents, the syndication of the loan transaction evidenced by this
Agreement (whether or not such syndication is completed) and any amendment,
supplement or modification hereto (whether or not executed), any documents
prepared in connection therewith and the consummation of the transactions
contemplated thereby, including, without limitation, the reasonable fees and
disbursements of Special Counsel, (b) to pay or reimburse each Credit Party for
all of its respective reasonable costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel, reasonably incurred in
connection with (i) any enforcement or collection proceedings resulting from any
Event of Default (including, without limitation, any reasonable costs incurred
after the entry of judgment in an attempt to collect money due in the judgment)
or in connection with the negotiation of any restructuring or “work-out”
(whether consummated or not) of the obligations of the Borrower under any of the
Loan Documents, (ii) any UCC searches, UCC filings, title rundowns, title
searches and document recordings and (iii) the enforcement of this Section, (c)
to pay, indemnify, and hold each Credit Party harmless from and against, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution, recording, filing, and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Loan Documents and any such
other documents, and (d) to pay, indemnify and hold each Credit Party and each
of their respective officers, directors, employees, affiliates, agents,
controlling persons and attorneys (as used in this Section, each an “indemnified
person”) harmless from and against any and all other liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever (including, without
limitation, reasonable counsel fees and disbursements) with respect to any
claim, investigation or proceeding from any third party relating to this
Agreement, the Loan Documents, the Collateral, Hazardous Substances or the
Subject Properties, including the enforcement and performance of the Loan
Documents and the use of the proceeds of the Loans (all the foregoing,
collectively, the “indemnified liabilities”), whether or not any such
indemnified person is a party to this Agreement or the Loan Documents, and to
reimburse each indemnified person for all reasonable legal and other expenses
incurred in connection with investigating or defending any indemnified
liabilities, and, if and to the extent that the foregoing indemnity may be
unenforceable for any reason, the Borrower agrees to make the maximum payment
permitted or not prohibited under applicable law; provided, however, that the
Borrower shall have no obligation hereunder to pay indemnified liabilities to
any Credit Party arising from (x) the gross negligence or willful misconduct of
such Credit Party or (y) disputes solely between the Credit Parties and which
are not related to any act or failure to act on the part of the Borrower or the
failure of the Borrower to perform any of its obligations under this Agreement
or the Loan Documents.

Notwithstanding the foregoing, the fees and expenses referred to in clause (d)
of the preceding paragraph shall not be payable by the Borrower if (1) any such
enforcement action brought by such Credit Party is dismissed, with prejudice, on
the pleadings or pursuant to a motion made by the Borrower for summary judgment,
and (2) if

70


--------------------------------------------------------------------------------




such Credit Party appeals such dismissal, such dismissal is affirmed and the
time for any further appeals has expired.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the Commitments
and the payment of the Notes and all other amounts payable under the Loan
Documents.

11.6         Lending Offices.  Each Lender shall have the right at any time and
from time to time to transfer its Loans to a different office, provided that
such Lender shall promptly notify the Administrative Agent and the Borrower of
any such change of office.  Such office shall thereupon become such Lender’s
Domestic Lending Office or LIBOR Lending Office, as the case may be; provided,
however, that no such Lender shall be entitled to receive any greater amount
under Section 2.13, 2.14 or 2.16 as a result of a transfer of any such Loans to
a different office of such Lender than it would be entitled to immediately prior
thereto unless such claim would have arisen even if such transfer had not
occurred.


11.7         SUCCESSORS AND ASSIGNS.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any Subsidiary Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge, assignment or grant of a
security interest subject to the restrictions of subsection (f) of this Section
or (iv) to an SPC in accordance with the provisions of subsection (j) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (or such
amount plus a whole multiple of $1,000,000 in excess thereof) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

71


--------------------------------------------------------------------------------




(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided, that the parties hereto acknowledge and agree
that the Borrower has a reasonable basis for rejecting a proposed Lender that is
a Public Lender as a result of the potential difficulties that could arise in
the connection with such Public Lender’s participation in this Agreement, but
that this provision shall not prohibit the Borrower’s approval of such a Public
Lender or the assignment of rights and obligations hereunder to a Public Lender
under circumstances where the Borrower’s consent is not otherwise required)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note (i) to the assignee Lender and (ii) to the assignor Lender if
such assignment is less than such assignor Lender’s entire commitment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

72


--------------------------------------------------------------------------------




(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent or any other party
hereto, sell participations to any Person (other than a natural person or the
Borrower, any Subsidiary Guarantor or any of the Borrower’s or any Subsidiary
Guarantor’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.10 as though it were a Lender, provided
such Participant agrees to be subject to Sections 2.3(d) and (f) as though it
were a Lender.

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a foreign corporation (as referred to in Section
2.11(b)) if it were a Lender shall not be entitled to the benefits of Section
2.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant, for the benefit of the Borrower, complies with
Section 2.11(b) as though it were a Lender.

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)           Resignation by Administrative Agent.  In the event that any Lender
acting as Administrative Agent or any successor Lender acting as Administrative
Agent shall at any time hold a Commitment of less than $10,000,000.00, then such
Administrative Agent shall promptly provide written notice thereof to the
Lenders and the Required Lenders shall have the right, to be exercised within
fifteen (15) days of delivery of such notice by such Administrative Agent, to
elect to remove such Administrative Agent as Administrative Agent and replace
such Administrative Agent under the Loan Documents, subject to the terms of
Section 10.8 of this Agreement (including, without limitation, the consultation
with, and approval from, the Borrower, to the extent required under Section
10.8).

(i)            Resignation by other Agents.  In the event that a Lender that is
also a Joint Lead Arranger, Documentation Agent or Book Manager assigns all of
its Commitment, contemporaneously with the effectiveness of such assignment,
such Lender shall no longer serve in such capacity as Joint Lead Arranger,
Documentation Agent or Book Manager, as applicable.

73


--------------------------------------------------------------------------------




(j)            Special Purpose Funding Vehicles.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by such Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, such Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required pursuant to the terms of this
Agreement.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.11 or 2.13), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) a Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the applicable Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the applicable Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

11.8         [Intentionally Omitted].

11.9         Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Article V, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.  A telecopied
counterpart of any Loan Document or to any document evidencing, and of any an
amendment, modification, consent or waiver to or of any Loan Document shall be
deemed to be an originally executed counterpart.  A set of the copies of the
Loan Documents signed by all the parties thereto shall be deposited with each of
the Borrower and the Administrative Agent.  Any party to a Loan Document may
rely upon the signatures of any other party thereto which are transmitted by
telecopier or other electronic means to the same extent as if originally signed.

11.10       Adjustments; Set-off.

(a)           If any Lender (a “Benefited Lender”), shall at any time receive
any payment of all or any part of its Loans or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 9.1(h) or
(i), or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender in respect of such other Lender’s Loans
or interest thereon, such Benefited Lender shall purchase for cash from each of
the other Lenders such portion of each such other Lender’s Loans and shall
provide each of such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders, provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off, to the
extent not prohibited by law) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

74


--------------------------------------------------------------------------------




(b)           In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under Section
9.1(a) or (b), each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
not prohibited by applicable law, to set-off and apply against any indebtedness,
whether matured or unmatured, of the Borrower to such Lender, any amount owing
from such Lender to the Borrower, at, or at any time after, the happening of any
of the above-mentioned events.  To the extent not prohibited by applicable law,
the aforesaid right of set-off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower or such trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receivers, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

11.11       Lenders’ Representations.  Each Lender represents to the
Administrative Agent that, in acquiring its Note, it is acquiring the same for
its own account for the purpose of investment and not with a view to selling the
same in connection with any distribution thereof, provided that the disposition
of each Lender’s own Property shall at all times be and remain within its
control.

11.12       Indemnity.  The Borrower agrees to indemnify and hold harmless each
Credit Party and its affiliates, directors, officers, employees, affiliates,
agents, controlling persons and attorneys (each an “Indemnified Person”) from
and against any loss, reasonable cost, liability, damage or reasonable expense
(including the reasonable fees and disbursements of counsel of such Indemnified
Person, including all local counsel hired by any such counsel) incurred by such
Indemnified Person in investigating, preparing for, defending against, or
providing evidence, producing documents or taking any other action in respect
of, any commenced or threatened litigation, administrative proceeding or
investigation under any federal securities or tax laws or any other statute of
any jurisdiction, or any regulation, or at common law or otherwise, which is
alleged to arise out of or is based upon:  (a) any untrue statement of any
material fact by the Borrower in any document or schedule executed or filed with
any Governmental Authority by or on behalf of the Borrower; (b) any omission to
state any material fact required to be stated in such document or schedule, or
necessary to make the statements made therein, in light of the circumstances
under which made, not misleading; (c) any acts, practices or omissions of the
Borrower or its agents relating to the Collateral, the Subject Properties, the
use of the proceeds of any or all borrowings made by the Borrower which are
alleged to be in violation of Section 2.15, or in violation of any federal
securities or tax laws or of any other statute, rule, regulation, ordinance,
code, permit, license or other law of any jurisdiction applicable thereto,
whether or not such Indemnified Person is a party thereto; (d) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Subject Properties or the Loans; or (e) any condition of the
Subject Properties.  The indemnity set forth herein shall be in addition to any
other obligations, liabilities or other indemnifications of the Borrower to each
Indemnified Person under the Loan Documents or at common law or otherwise, and
shall survive any termination of the Loan Documents, the expiration of the
Commitments and the payment of all indebtedness of the Borrower under the Loan
Documents, provided that the Borrower shall have no obligation under this
Section to an Indemnified Person with respect to any of the foregoing to the
extent found in a final judgment of a court having jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person or
arising solely from claims between one such Indemnified Person and another such
Indemnified Person.

11.13       Governing Law.  The Loan Documents and the rights and obligations of
the parties thereunder shall be governed by, and construed and interpreted in
accordance with, the internal laws of the State of New York, without regard to
principles of conflict of laws.

75


--------------------------------------------------------------------------------




11.14       Headings Descriptive.  Section headings have been inserted in the
Loan Documents for convenience only and shall not be construed to be a part
thereof.

11.15       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.16       Confidentiality.  The Administrative Agent and each of the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and must
agree (or, by acceptance of such materials, be deemed to have agreed) to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement
that is not a Public Lender; (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its right or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective contractual counterparty (or such
contractual counterparty’s or prospective contractual counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower or its Subsidiaries; (g) with the consent of the
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section (or an agreement executed
pursuant to this Section) or (ii) becomes available to the Administrative Agent
or any of the Lenders on a nonconfidential basis from a source other than the
Borrower or its Subsidiaries; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates.  In addition, the Administrative Agent or any
of the Lenders may disclose the existence of this Agreement and information
about this Agreement to market date collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent or any of
the Lenders in connection with the administration and management of this
Agreement, the other Loan Documents and the Commitments.  For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.17       Consent to Jurisdiction.  The Borrower and each of the Credit
Parties hereby irrevocably submit to the jurisdiction of any New York State or
Federal court sitting in the City of New York over any suit, action or
proceeding arising out of or relating to the Loan Documents.  The Borrower and
each of the Credit Parties hereby irrevocably waive, to the fullest extent
permitted or not prohibited by law, any objection which any of them may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum.  The parties
intend that Section 5-1402 of the New York General Obligations Law shall apply
to this Section 11.17.

11.18       Service of Process.  The Borrower hereby agrees that process may be
served against it in any suit, action or proceeding specified pursuant to
Section 11.17 by sending the same by first class mail, return receipt requested
or by overnight courier service, to the address of the Borrower set forth in
Section 11.2 or in the applicable Loan Document executed by the Borrower.  The
Borrower hereby agrees that any such service (a) shall be deemed in every
respect effective service of process upon it in any such suit, action, or
proceeding, and (b) shall to the fullest extent enforceable by law, be taken and
held to be valid personal service upon and personal delivery to it.

76


--------------------------------------------------------------------------------




11.19       No Limitation on Service or Suit.  Nothing in the Loan Documents or
any modification, waiver, consent or amendment thereto shall affect the right of
the Administrative Agent or any Lender to serve process in any manner permitted
by law or limit the right of the Administrative Agent or any Lender to bring
proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions in which the Borrower may be served.

11.20       WAIVER OF TRIAL BY JURY.  THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF,
UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREIN.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT
OF THE ADMINISTRATIVE AGENT, THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT
OR THE LENDERS, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE
AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT
THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.

11.21       Termination.  After the termination of this Agreement in accordance
with its terms, without any extension thereof, and the payment in full of all
obligations of the Borrower under the Loan Documents (including without
limitation, all principal, interest, Facility Fees and other amounts payable
hereunder and under the Notes), the obligations of the Borrower hereunder (other
than those which are stated herein to survive any termination of this Agreement)
shall terminate, except that the foregoing shall not apply with respect to any
claim, action or proceeding made or brought under any other provision of the
Loan Documents prior to such termination or payment.  At the request of the
Borrower, each Lender whose obligations under the Notes have been fully paid
shall promptly return to the Borrower its Note marked “paid” or shall deliver
other evidence that such Lender has received full payment of such obligations
or, in the case of any Lender that is not able to return such Note, such Lender
shall deliver a lost note affidavit and confirmation of payment with respect to
such Note in form and substance reasonably acceptable to the Borrower.

11.22       Replacement Notes.  Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of any Note, and
in the case of any such loss, theft or destruction, upon delivery by the
relevant Lender of an indemnity agreement reasonably satisfactory to the
Borrower or, in the case of any such mutilation, upon surrender and cancellation
of the applicable Note, the Borrower will execute and deliver, in lieu thereof,
a replacement Note, identical in form and substance to the applicable Note and
dated as of the date of the applicable Note and upon such execution and delivery
all references in the Loan Documents to such Note shall be deemed to refer to
such replacement Note.

11.23       USA PATRIOT Act Notice:  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

11.24       Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, or if any Lender is a Defaulting Lender or in the case of a
refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement or any other Loan Document that has
been approved by the Required Lenders (as determined prior to any removal of
such Lender in connection with this Section 11.24), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the requirements and restrictions contained in,
and consents required by, Section 11.7), all of its

77


--------------------------------------------------------------------------------




interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be, but is not required to be, another Lender, if a Lender accepts such
assignment), provided that:

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.7;

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)           such assignment does not conflict with applicable Laws; and

from and after the effective date of such assignment the assigning Lender
thereunder shall, be released from its obligations under this Agreement and
shall cease to be a party hereto, but shall continue to be entitled to the
benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with respect to facts and
circumstances occurring prior to the effective date of such assignment.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.25       No Advisory or Fiduciary Relationships.  In connection with all
aspects of each transaction contemplated hereby, each of the Borrower and each
Subsidiary Guarantor acknowledges and agrees, and acknowledges its Affiliates’
understanding (to the extent of Borrower’s or such Subsidiary Guarantor’s
interest in such Affiliates), that: (a) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, each Subsidiary Guarantor and their respective Affiliates,
on the one hand, and the Administrative Agent, the Lenders and BAS, on the other
hand, and each of the Borrower and each Subsidiary Guarantor is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and BAS each is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for the
Borrower, any Subsidiary Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor any Lender nor BAS has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or any
Subsidiary Guarantor with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether the Administrative Agent, any Lender or BAS has advised or is currently
advising the Borrower, any Subsidiary Guarantor or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
nor BAS has any obligation to the Borrower, any Subsidiary Guarantor or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, the Lenders and BAS and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Subsidiary
Guarantors and their respective Affiliates, and neither the Administrative Agent
nor any Lender nor BAS has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the
Administrative Agent, the Lenders and BAS have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
each of the Subsidiary Guarantors has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each of
the

78


--------------------------------------------------------------------------------




Borrower and each of the Subsidiary Guarantors hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and BAS with respect to any breach or alleged
breach of agency or fiduciary duty.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

79


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

John B. Roche,

 

 

Chief Financial Officer

 

80


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., a national banking association, individually and as
Administrative Agent

 

 

 

 

 

By:

/s/ Mark A. Mokelke

 

Name:

Mark A. Mokelke

 

Title:

Vice President

 

Bank of America, N.A.
Agency Management
One Independence Center
101 N. Tryon Street
Charlotte, NC  28255-0001
Attention:  Anne-Brooke Lazorik
Telecopy:  (704) 409-0632

and

Bank of America, N.A.
231 South LaSalle Street, 10th Floor
Chicago, Illinois 60697
Attn:  Mark A. Mokelke
Telecopy:  (312) 974-4970

81


--------------------------------------------------------------------------------




 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

By:

 

/s/ David V. Fowler

 

 

Name:

 

David V. Fowler

 

 

Title:

 

Managing Director

 

82


--------------------------------------------------------------------------------




 

 

SUNTRUST BANK, individually and as Documentation Agent

 

 

 

 

 

 

 

By:

 

/s/ Nancy B. Richards

 

 

Name:

 

Nancy B. Richards

 

 

Title:

 

Senior Vice President

 

83


--------------------------------------------------------------------------------




 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Malav Kakad

 

 

Name:

 

Malav Kakad

 

 

Title:

 

Vice President

 

84


--------------------------------------------------------------------------------




 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

/s/ Cynthia A. Bean

 

 

Name:

 

Cynthia A. Bean

 

 

Title:

 

Vice President

 

85


--------------------------------------------------------------------------------




 

 

WELLS FARGO BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

/s/ William Jordan

 

 

Name:

 

William Jordan

 

 

Title:

 

Vice President

 

86


--------------------------------------------------------------------------------




 

 

CITIZENS BANK OF RHODE ISLAND

 

 

 

 

 

 

 

By:

 

/s/ Craig E. Schermerhorn

 

 

Name:

 

Craig E. Schermerhorn

 

 

Title:

 

Vice President

 

 

87


--------------------------------------------------------------------------------




 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

 

 

 

 

 

 

By:

 

/s/ Frank Schmitt

 

 

Name:

 

Frank Schmitt

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

By:

 

/s/ Aoife M. Quinn

 

 

Name:

 

Aoife M. Quinn

 

 

Title:

 

Authorized Signatory

 

 

88


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

Name:

 

Richard L. Tavrow

 

 

Title:

 

Director

 

 

 

 

 

 

 

By:

 

/s/ Irja R. Otsa

 

 

Name:

 

Irja R. Otsa

 

 

Title:

 

Associate Director

 

89


--------------------------------------------------------------------------------




 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

/s/ Brian P. Kelly

 

 

Name:

 

Brian P. Kelly

 

 

Title:

 

Vice President

 

 

90


--------------------------------------------------------------------------------




 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Masakazu Hasegawa

 

 

Name:

 

Masakazu Hasegawa

 

 

Title:

 

Joint General Manager

 

91


--------------------------------------------------------------------------------




 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

 

NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 

/s/ Karl Yang

 

 

Name:

 

Karl Yang

 

 

Title:

 

AVP & AGM

 

92


--------------------------------------------------------------------------------




 

 

MIZUHO CORPORATE BANK (USA)

 

 

 

 

 

 

 

By:

 

/s/ Makoto Murata

 

 

Name:

 

Makoto Murata

 

 

Title:

 

Senior Vice President

 

 

93


--------------------------------------------------------------------------------




 

 

PEOPLE’S BANK

 

 

 

 

 

 

 

By:

 

/s/ Anne Kuchinski

 

 

Name:

 

Anne Kuchinski

 

 

Title:

 

Vice President

 

94


--------------------------------------------------------------------------------




 

 

EMIGRANT BANK

 

 

 

 

 

 

 

By:

 

/s/ Russell Wyman

 

 

Name:

 

Russell Wyman

 

 

Title:

 

Vice President

 

95


--------------------------------------------------------------------------------




 

 

FIRST COMMERCIAL BANK NEW YORK AGENCY

 

 

 

 

 

 

 

By:

 

/s/ Bruce Ju

 

 

Name:

 

Bruce Ju

 

 

Title:

 

VP & General Manager

 

96


--------------------------------------------------------------------------------




 

 

FIRST HORIZON BANK, A DIVISION OF FIRST

 

 

TENNESSEE BANK, N.A.

 

 

 

 

 

 

 

By:

 

/s/ Kenneth W. Rub

 

 

Name:

 

Kenneth W. Rub

 

 

Title:

 

Vice President

 

 

97


--------------------------------------------------------------------------------


 

EXHIBIT C-1

Equity Interests Owners and Equity Interests Properties

Pledgor

 

Equity Interests Owner

 

Equity Interests Property

 

 

 

 

 

1. New Plan Excel Realty Trust, Inc.

 

HK New Plan Marwood Sunshine Cheyenne, LLC

 

Cheyenne Plaza
Sunshine Square

 

 

 

 

 

 

 

HK New Plan STH Upper Tier I, LLC

 

Arvada Plaza
Covered Bridge Shopping Center
Merchants Crossing
Sun Plaza
University IV Shopping Center

 

 

 

 

 

2. HK New Plan Mid Tier OH, L.P.

 

HK New Plan Vineyards, L.P.

 

The Vineyards

 

 

 

 

 

 

 

HK New Plan Alexis Park, L.P.

 

Alexis Park

 

 

 

 

 

3. HK New Plan STH Upper Tier II    Company

 

HK New Plan STH Mid Tier II, LLC

 

Festival Center
Lexington Town Square
Olympia Corners

 

 

 

 

 

4. Excel Realty Partners, L.P.

 

ERP Mingo Marketplace, LLC

 

Mingo Marketplace

 

 

98


--------------------------------------------------------------------------------


 

EXHIBIT C-2

Distribution Interests Owners and Distribution Interests Properties

Pledgor

 

Distribution Interests Owner

 

Distribution Interests Property

1. New Plan Excel Realty Trust, Inc.

 

New Plan Hampton Village, LLC

 

Hampton Village Center

 

 

 

 

 

 

 

HK New Plan Skyway Plaza, LLC

 

Skyway Plaza

 

 

 

 

 

 

 

CA New Plan V

 

Bay Forest-Cedar Lake
Braes Heights
Braes Oaks
Brenham Four Corners
Broadway
Bryan Square
Carmel Village
Cedar Bellaire
Claremont Village (Highland Village)
Clear Lake Camino South
El Camino I
Five Points
Forest Hills
Highland Village Town Center
Huntington Village
Jeff Davis
Jefferson Park
Klein Square
Lazybrook
League City
Maplewood Mall
North 45 Plaza (Moore Square)
North Hills Village
Northgate
Northshore East
Northtown Plaza
Palm Plaza
Parktown



99


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

Parkview East
Parkview West
Randall’s Center-Baytown
Silver Hills
Socorro
Stevens Park Village
Tanglewilde
Texas City Bay
Tidwell Place
Village Plaza
Washington Square
Webb Royal
Westheimer Commons
Wynnewood Village

 

 

 

 

 

 

 

New Plan Financing I, Inc.

 

Greentree Shopping Center

 

 

 

 

 

2. New Plan of Michigan, Inc.

 

New Plan of Silver Pointe, LLC

 

Silver Pointe Shopping Center

 

 

 

 

 

3. Excel Realty Partners, L.P.

 

ERP Hillcrest, LLC

 

Hillcrest Shopping Center

 

100


--------------------------------------------------------------------------------


 

EXHIBIT C-3

Additional Interests Owners and Additional Interests Properties

Additional Interests Owner

 

Additional Interests Property

 

 

 

 

1.

New Plan Excel Realty Trust, Inc.

 

Crown Point Shopping Center
Northgate Shopping Center

 

 

 

 

2.

Excel Realty Trust-ST, Inc.

 

Circle Center

 

 

 

 

3.

New Plan Realty Trust

 

Dickson City Crossings

 

 

 

 

4.

New Plan Property Holding Company

 

Highland Commons
Lexington Road Plaza
Florence Square

 

 

 

 

5.

Excel Realty Trust-NC

 

Chapel Square SC

 

 

 

 

6.

NP of Tennessee, L.P.

 

Saddletree Village

 

 

 

 

7.

ERP Financing, LLC

 

Habersham Crossing

 

 

 

 

8.

Excel Realty Partners, L.P.

 

Riverview Plaza
Bakersfield Plaza
Bristol Plaza
Cudahy Plaza
Montebello Plaza

 

 

 

 

9.

HK New Plan ERP Property Holdings, LLC

 

Elkhart Market Centre

 

 

 

 

10.

HK New Plan Hunt River Commons, LLC

 

Hunt River Commons

 

 

 

 

11.

HK New Plan Karl Plaza, L.P.

 

Karl Plaza

 

 

 

 

12.

ERP of Midway, LLC

 

Midway Market Square

101


--------------------------------------------------------------------------------




 

 

 

 

 

13.

New Plan of Elk Grove, LLC

 

Elk Grove Town Center

 

 

 

 

14.

New Plan of West Ridge, LLC

 

West Ridge Shopping Center

 

 

 

 

15.

New Plan of Hillside Village, LLC

 

Village Center

 

 

 

 

16.

New Plan of Arlington Heights, LLC

 

Annex of Arlington

 

 

102


--------------------------------------------------------------------------------